
  Sept. 20, 2018
  
    
      
      
      Title 50
      Wildlife and Fisheries
      Part 17 (§ 17.99(i) to end of part 17)
      Revised as of October 1, 2018
      Containing a codification of documents of general applicability and future effect
      As of October 1, 2018
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
        
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          e:\seals\archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          e:\seals\gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 50:
        
          Chapter I—United States Fish and Wildlife Service, Department of the Interior (Continued)
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        259
        Alphabetical List of Agencies Appearing in the CFR
        279
        List of CFR Sections Affected
        289
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 50 CFR 17.99 refers to title 50, part 17, section 99.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, October 1, 2018), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not accidentally dropped due to a printing or computer error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.
        
        An index to the text of “Title 3—The President” is carried within that volume.
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) World Wide Web site for public law numbers, Federal Register finding aids, and related information. Connect to NARA's web site at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          October 1, 2018
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 50—Fish and Wildlife is composed of thirteen volumes. The parts in these volumes are arranged in the following order: Parts 1-16; part 17 (17.1 to 17.95(a)), part 17 (17.95(b)), part (17.95(c) to (e)), part 17 (17.95(f) to end of 17.95), part 17 (17.96 to 17.98), part 17 (17.99(a) to 17.99(h)), part 17 (17.99(i) to end of part 17), parts 18-199, parts 200-227, parts 228-599, parts 600-659, and part 660 to end. The first nine volumes consist of parts 1-16, part 17 (17.1 to 17.95(a)), part 17 (17.95(b)), part 17 (17.95(c) to (e)), part 17 (17.95(f) to end of 17.95), part 17 (17.96 to 17.98), part 17 (17.99(a) to 17.99(h), part 17 (17.99(i) to end of part 17), and parts 18-199 and contain the current regulations issued under chapter I—United States Fish and Wildlife Service, Department of the Interior. The tenth volume (parts 200-227) contains the current regulations issued under chapter II--the National Marine Fisheries Service, National Oceanic and Atmospheric Administration. The eleventh volume (parts 228-599) contains the remaining current regulations issued under chapter II—National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce; and the current regulations issued under chapter III—International Fishing and Related Activities, chapter IV—Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee regulations; and chapter V—Marine Mammal Commission. The twelfth and thirteenth volumes (parts 600-659 and part 660 to end) contain the current regulations issued under chapter VI—Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce. The contents of these volumes represent all current regulations codified under this title of the CFR as of October 1, 2018.
      Alphabetical listings of endangered and threatened wildlife and plants appear in §§ 17.11 and 17.12.
      The OMB control numbers for the National Oceanic and Atmospheric Administration appear in 15 CFR 902.1.
      For this volume, Cheryl E. Sirofchuck was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    50 CFR Ch. I (10-1-18 Edition)
    U.S. Fish and Wildlife Serv., Interior
    
      
        
        Title 50—Wildlife and Fisheries
        (This book contains part 17, § 17.99(i) to end of part 17)
      
      
        Part
        
          
            chapter i—United States Fish and Wildlife Service, Department of the Interior (Continued)
          17
        
      
    
    
      
        
          
          CHAPTER I—UNITED STATES FISH AND WILDLIFE SERVICE, DEPARTMENT OF THE INTERIOR (CONTINUED)
        
        
          SUBCHAPTER B—TAKING, POSSESSION, TRANSPORTATION, SALE, PURCHASE, BARTER, EXPORTATION, AND IMPORTATION OF WILDLIFE AND PLANTS (CONTINUED)
        
        Part
        Page
        
          17
          Endangered and threatened wildlife and plants (continued)
          5
        
      
      
        
        SUBCHAPTER B—TAKING, POSSESSION, TRANSPORTATION, SALE, PURCHASE, BARTER, EXPORTATION, AND IMPORTATION OF WILDLIFE AND PLANTS (CONTINUED)
        
          Pt. 17
          PART 17—ENDANGERED AND THREATENED WILDLIFE AND PLANTS (CONTINUED)
          
            
              Subpart I—Interagency Cooperation (Continued)
              Sec.
              17.99
              Critical habitat; plants on the Hawaiian Islands. (Continued)
            
            
              Subpart J—Manatee Protection Areas
              17.100
              Purpose.
              17.101
              Scope.
              17.102
              Definitions.
              17.103
              Establishment of protection areas.
              17.104
              Prohibitions.
              17.105
              Permits and exceptions.
              17.106
              Emergency establishment of protection areas.
              17.107
              Facilitating enforcement.
              17.108
              List of designated manatee protection areas.
              17.109-17.199
              [Reserved]
            
          
          
            Authority:
            16 U.S.C. 1361-1407; 16 U.S.C. 1531-1544; 16 U.S.C. 4201-4245; Pub. L. 99-625, 100 Stat. 3500; unless otherwise noted.
          
          
            Source:
            40 FR 44415, Sept. 26, 1975, unless otherwise noted.
          
          
            Subpart I—Interagency Cooperation (Continued)
            
              Editorial Note:
              Paragraphs (a)-(h) of § 17.99 appear in 50 Part 17, §§ 17.99(a) to 17.99(h).
            
            
              § 17.99
              Critical habitat; plants on the Hawaiian Islands. (Continued)
              (i) Oahu. Critical habitat units are described below. Maps were created in GIS, with coordinates in UTM Zone 4 with units in meters using North American Datum of 1983 (NAD83). The maps in this entry, as modified by any accompanying regulatory text, establish the boundaries of the critical habitat designation. The coordinates or plot points or both on which each map is based are available to the public at the Service's Internet site, http://www.fws.gov/pacificislands; at http://www.regulations.gov at Docket No. FWS-R1-ES-2010-0043; and at the field office responsible for the designation. You may obtain field office location information by contacting one of the Service regional offices, the addresses of which are listed at 50 CFR 2.2. Existing manmade features and structures, such as buildings, roads, railroads, airports, runways, other paved areas, lawns, and other urban landscaped areas, existing trails, campgrounds and their immediate surrounding landscaped area, scenic lookouts, remote helicopter landing sites, and existing fences are not included in the critical habitat designation. Federal actions limited to those areas, therefore, would not trigger a consultation under section 7 of the Act unless they may affect the species or physical or biological features in adjacent critical habitat.
              (1) Map 1—Index map follows:
              
                
                ER18SE12.035
              
              (2) Oahu—Coastal—Unit 1 (958 ac; 388 ha).
              (i) This unit is critical habitat for Achyranthes splendens var. rotundata, Bidens amplectens, Schenkia sebaeoides, Chamaesyce celastroides var. kaenana, Schiedea kealiae, Sesbania tomentosa, and Vigna o-wahuensis.
              
              (ii) Map of Oahu—Coastal—Unit 1 (Map 2) follows:
              
                
                ER18SE12.036
              
              (3) Oahu—Coastal—Unit 2 (12 ac; 5 ha).
              (i) This unit is critical habitat for Schenkia sebaeoides, Chamaesyce kuwaleana, Sesbania tomentosa, and Vigna o-wahuensis.
              
              (ii) Map of Oahu—Coastal—Unit 2 (Map 3) follows:
              
                
                ER18SE12.037
              
              (4) Oahu—Coastal—Unit 3 (15 ac; 6 ha) and Oahu-Coastal-Unit 4 (3 ac; 1 ha).
              (i) These units are critical habitat for Schenkia sebaeoides, Chamaesyce kuwaleana, Sesbania tomentosa, and Vigna o-wahuensis.
              
              (ii) Map of Oahu—Coastal—Unit 3 and Oahu—Coastal—Unit 4 (Map 4) follows:
              
                
                ER18SE12.038
              
              (5) Oahu—Coastal—Unit 5 (12 ac; 5 ha) and Oahu—Coastal—Unit 6 (9 ac; 4 ha).
              (i) These units are critical habitat for Schenkia sebaeoides, Chamaesyce kuwaleana, Sesbania tomentosa, and Vigna o-wahuensis.
              
              (ii) Map of Oahu—Coastal—Unit 5 and Oahu—Coastal—Unit 6 (Map 5) follows:
              
                
                ER18SE12.039
              
              (6) Oahu—Coastal—Unit 7 (67 ac; 27 ha), Oahu—Coastal—Unit 8 (10 ac; 4 ha), and Oahu—Coastal—Unit 9 (80 ac; 33 ha).
              (i) These units are critical habitat for, Schenkia sebaeoides, Chamaesyce kuwaleana, Sesbania tomentosa, and Vigna o-wahuensis.
              
              (ii) Map of Oahu—Coastal—Unit 7, Oahu—Coastal—Unit 8, and Oahu—Coastal—Unit 9 (Map 6) follows:
              
                
                ER18SE12.040
              
              (7) Oahu—Coastal—Unit 10 (74 ac; 30 ha), Oahu—Coastal—Unit 11 (20 ac; 8 ha), and Oahu—Coastal—Unit 12 (11 ac; 5 ha).
              (i) Oahu—Coastal—Unit 10 is critical habitat for Schenkia sebaeoides, Chamaesyce kuwaleana, Sesbania tomentosa, and Vigna o-wahuensis.
              

              (ii) Oahu—Coastal—Unit 11 and Oahu—Coastal—Unit 12 are critical habitat for Schenkia sebaeoides, Chamaesyce kuwaleana, Cyperus trachysanthos, Marsilea villosa, Sesbania tomentosa, and Vigna o-wahuensis.
              
              (iii) Map of Oahu—Coastal—Unit 10, Oahu—Coastal—Unit 11, and Oahu—Coastal—Unit 12 (Map 7) follows:
              
                
                ER18SE12.041
              
              (8) Oahu—Coastal—Unit 13 (23 ac; 10 ha), Oahu—Coastal—Unit 14 (4 ac; 2 ha), and Oahu—Coastal—Unit 15 (33 ac; 13 ha).
              (i) These units are critical habitat for Achyranthes splendens var. rotundata, Bidens amplectens, Schenkia sebaeoides, Chamaesyce celastroides var. kaenana, Schiedea kealiae, Sesbania tomentosa, and Vigna o-wahuensis.
              
              (ii) Map of Oahu—Coastal—Unit 13, Oahu—Coastal—Unit 14, and Oahu—Coastal—Unit 15 (Map 8) follows:
              
                
                ER18SE12.042
              
              (9) Oahu—Lowland Dry—Unit 1 (102 ac; 41 ha) and Oahu—Lowland Dry—Unit 2 (29 ac; 12).
              (i) These units are critical habitat for Achyranthes splendens var. rotundata, Bidens amplectens, Bonamia menziesii, Chamaesyce celastroides var. kaenana, Euphorbia haeleeleana, Gouania meyenii, Gouania vitifolia, Hibiscus brackenridgei, Isodendrion pyrifolium, Melanthera tenuifolia, Neraudia angulata, Nototrichium humile, Pleomele forbesii, Schiedea hookeri, Schiedea kealiae, and Spermolepis hawaiiensis.
              
              (ii) Map of Oahu—Lowland Dry—Unit 1 and Oahu—Lowland Dry—Unit 2 (Map 9) follows:
              
                
                ER18SE12.043
              
              (10) [Reserved]
              (11) Oahu—Lowland Dry—Unit 6 (287 ac; 116 ha) and Oahu—Lowland Dry—Unit 7 (15 ac; 6 ha).
              (i) Oahu—Lowland Dry—Unit 6 is critical habitat for Doryopteris takeuchii, Gouania meyenii, and Spermolepis hawaiiensis.
              
              (ii) Oahu—Lowland Dry—Unit 7 is critical habitat for Cyperus trachysanthos, Doryopteris takeuchii, Gouania meyenii, Marsilea villosa, and Spermolepis hawaiiensis.
              
              (iii) Map of Oahu—Lowland Dry—Unit 6 and Oahu—Lowland Dry—Unit 7 (Map 10) follows:
              
                
                ER18SE12.044
              
              (12) Oahu—Lowland Dry—Unit 8 (99 ac; 40 ha), Oahu—Lowland Dry—Unit 9 (37 ac; 15 ha), Oahu—Lowland Dry—Unit 10 (43 ac; 17 ha), and Oahu—Lowland Dry—Unit 11 (166 ac; 67 ha).
              (i) These units are critical habitat for Achyranthes splendens var. rotundata, Bidens amplectens, Bonamia menziesii, Chamaesyce celastroides var. kaenana, Chamaesyce skottsbergii var. skottsbergii, Euphorbia haeleeleana, Gouania meyenii, Gouania vitifolia, Hibiscus brackenridgei, Isodendrion pyrifolium, Melanthera tenuifolia, Neraudia angulata, Nototrichium humile, Schiedea hookeri, Schiedea kealiae, and Spermolepis hawaiiensis.
              
              (ii) Map of Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, and Oahu—Lowland Dry—Unit 11 (Map 11) follows:
              
                
                ER18SE12.045
              
              (13) Oahu—Lowland Mesic—Unit 1 (4,448 ac; 1,800 ha).
              (i) This unit is critical habitat for Abutilon sandwicense, Alectryon macrococcus, Bonamia menziesii, Cenchrus agrimonioides, Chamaesyce celastroides var. kaenana, Chamaesyce herbstii, Colubrina oppositifolia, Ctenitis squamigera, Cyanea acuminata, Cyanea calycina, Cyanea grimesiana ssp. grimesiana, Cyanea grimesiana ssp. obatae, Cyanea longiflora, Cyanea pinnatifida, Cyanea superba, Cyperus pennatiformis, Cyrtandra dentata, Delissea subcordata, Diellia falcata, Diellia unisora, Diplazium molokaiense, Dubautia herbstobatae, Eragrostis fosbergii, Eugenia koolauensis, Euphorbia haeleeleana, Flueggea neowawraea, Gardenia mannii, Gouania meyenii, Gouania vitifolia, Hesperomannia arborescens, Hesperomannia arbuscula, Hibiscus brackenridgei, Isodendrion laurifolium, Isodendrion longifolium, Kadua coriacea, Kadua degeneri, Kadua parvula, Labordia cyrtandrae, Lobelia niihauensis, Melanthera tenuifolia, Melicope makahae, Melicope pallida, Melicope saint-johnii, Neraudia angulata, Nototrichium humile, Phyllostegia hirsuta, Phyllostegia kaalaensis, Phyllostegia mollis, Phyllostegia parviflora var. lydgatei, Plantago princeps var. princeps, Platydesma cornuta var. decurrens, Pleomele forbesii, Pteralyxia macrocarpa, Sanicula mariversa, Schiedea hookeri, Schiedea kaalae, Schiedea nuttallii, Schiedea obovata, Silene perlmanii, Solanum sandwicense, Stenogyne kanehoana, Tetramolopium lepidotum ssp. lepidotum, Urera kaalae, and Viola chamissoniana ssp. chamissoniana. Map of Oahu—Lowland Mesic—Unit 1 (Map 12) follows:
              
                ER18SE12.046
              
              (14) Oahu—Lowland Mesic—Unit 2 (1,063 ac; 430 ha).
              (i) This unit is critical habitat for Abutilon sandwicense, Alectryon macrococcus, Bonamia menziesii, Cenchrus agrimonioides, Chamaesyce celastroides var. kaenana, Chamaesyce herbstii, Colubrina oppositifolia, Ctenitis squamigera, Cyanea acuminata, Cyanea calycina, Cyanea grimesiana ssp. grimesiana, Cyanea grimesiana ssp. obatae, Cyanea longiflora, Cyanea pinnatifida, Cyanea superba, Cyperus pennatiformis, Cyrtandra dentata, Delissea subcordata, Diellia falcata, Diellia unisora, Diplazium molokaiense, Dubautia herbstobatae, Eragrostis fosbergii, Eugenia koolauensis, Euphorbia haeleeleana, Flueggea neowawraea, Gardenia mannii, Gouania meyenii, Gouania vitifolia, Hesperomannia arborescens, Hesperomannia arbuscula, Hibiscus brackenridgei, Isodendrion laurifolium, Isodendrion longifolium, Kadua coriacea, Kadua degeneri, Kadua parvula, Labordia cyrtandrae, Lobelia niihauensis, Melanthera tenuifolia, Melicope makahae, Melicope pallida, Melicope saint-johnii, Neraudia angulata, Nototrichium humile, Phyllostegia hirsuta, Phyllostegia kaalaensis, Phyllostegia mollis, Phyllostegia parviflora var. lydgatei, Plantago princeps var. princeps, Platydesma cornuta var. decurrens, Pleomele forbesii, Pteralyxia macrocarpa, Sanicula mariversa, Schiedea hookeri, Schiedea kaalae, Schiedea nuttallii, Schiedea obovata, Silene perlmanii, Solanum sandwicense, Stenogyne kanehoana, Tetramolopium lepidotum ssp. lepidotum, Urera kaalae, and Viola chamissoniana ssp. chamissoniana.
              
              (ii) Map of Oahu—Lowland Mesic—Unit 2 (Map 13) follows:
              
                
                ER18SE12.047
              
              (15) Oahu—Lowland Mesic—Unit 3 (353 ac; 143 ha).
              (i) This unit is critical habitat for Abutilon sandwicense, Alectryon macrococcus, Bonamia menziesii, Cenchrus agrimonioides, Chamaesyce celastroides var. kaenana, Chamaesyce herbstii, Colubrina oppositifolia, Ctenitis squamigera, Cyanea acuminata, Cyanea calycina, Cyanea grimesiana ssp. grimesiana, Cyanea grimesiana ssp. obatae, Cyanea longiflora, Cyanea pinnatifida, Cyanea superba, Cyperus pennatiformis, Cyrtandra dentata, Delissea subcordata, Diellia falcata, Diellia unisora, Diplazium molokaiense, Dubautia herbstobatae, Eragrostis fosbergii, Eugenia koolauensis, Euphorbia haeleeleana, Flueggea neowawraea, Gardenia mannii, Gouania meyenii, Gouania vitifolia, Hesperomannia arborescens, Hesperomannia arbuscula, Hibiscus brackenridgei, Isodendrion longifolium, Kadua coriacea, Kadua degeneri, Kadua parvula, Labordia cyrtandrae, Lobelia niihauensis, Melanthera tenuifolia, Melicope makahae, Melicope pallida, Melicope saint-johnii, Neraudia angulata, Nototrichium humile, Phyllostegia hirsuta, Phyllostegia kaalaensis, Phyllostegia mollis, Phyllostegia parviflora var. lydgatei, Plantago princeps var. princeps, Platydesma cornuta var. decurrens, Pleomele forbesii, Pteralyxia macrocarpa, Sanicula mariversa, Schiedea hookeri, Schiedea kaalae, Schiedea nuttallii, Schiedea obovata, Silene perlmanii, Solanum sandwicense, Stenogyne kanehoana, Tetramolopium lepidotum ssp. lepidotum, Urera kaalae, and Viola chamissoniana ssp. chamissoniana.
              
              (ii) Map of Oahu—Lowland Mesic—Unit 3 (Map 14) follows:
              
                ER18SE12.048
              
              
              (16) Oahu—Lowland Mesic—Unit 4 (20 ac; 8 ha) and Oahu—Lowland Mesic—Unit 5 (29 ac; 12 ha).
              (i) These units are critical habitat for Alectryon macrococcus, Bonamia menziesii, Chamaesyce celastroides var. kaenana, Ctenitis squamigera, Cyanea acuminata, Cyanea. calycina, Cyanea crispa, Cyanea grimesiana ssp. grimesiana, Cyanea lanceolata, Cyanea longiflora, Cyanea truncata, Cyrtandra dentata, Cyrtandra polyantha, Delissea subcordata, Asplenium dielerectum, Diellia falcata, Eugenia koolauensis, Gardenia mannii, Hesperomannia arborescens, Isodendrion laurifolium, Isodendrion longifolium, Kadua coriacea, Labordia cyrtandrae, Lobelia monostachya, Melicope lydgatei, Melicope saint-johnii, Phyllostegia hirsuta, Phyllostegia mollis, Phyllostegia parviflora var. parviflora, Plantago princeps var. princeps, Pleomele forbesii, Pteralyxia macrocarpa, Schiedea kaalae, Schiedea nuttallii, Solanum sandwicense, Tetraplasandra gymnocarpa, and Tetraplasandra lydgatei.
              
              (ii) Map of Oahu—Lowland Mesic—Unit 4 and Oahu—Lowland Mesic—Unit 5 (Map 15) follows:
              
                
                ER18SE12.049
              
              (17) Oahu—Lowland Mesic—Unit 6 (247 ac; 100 ha).
              (i) This unit is critical habitat for Alectryon macrococcus, Bonamia menziesii, Chamaesyce celastroides var. kaenana, Ctenitis squamigera, Cyanea acuminata, Cyanea calycina, Cyanea crispa, Cyanea grimesiana ssp. grimesiana, Cyanea lanceolata, Cyanea longiflora, Cyanea truncata, Cyrtandra dentata, Cyrtandra polyantha, Delissea subcordata, Asplenium dielerectum, Diellia falcata, Eugenia koolauensis, Gardenia mannii, Hesperomannia arborescens, Isodendrion laurifolium, Isodendrion longifolium, Kadua coriacea, Labordia cyrtandrae, Lobelia monostachya, Melicope lydgatei, Melicope saint-johnii, Phyllostegia hirsuta, Phyllostegia mollis, Phyllostegia parviflora var. parviflora, Plantago princeps var. princeps, Pleomele forbesii, Pteralyxia macrocarpa, Schiedea kaalae, Schiedea nuttallii, Solanum sandwicense, Tetraplasandra gymnocarpa, and Tetraplasandra lydgatei.
                
              
              (ii) Map of Oahu—Lowland Mesic—Unit 6 (Map 16) follows:
              
                ER18SE12.050
              
              (18) Oahu—Lowland Mesic—Unit 7 (1,669 ac; 676 ha).
              (i) This unit is critical habitat for Alectryon macrococcus, Bonamia menziesii, Chamaesyce celastroides var. kaenana, Ctenitis squamigera, Cyanea acuminata, Cyanea calycina, Cyanea crispa, Cyanea grimesiana ssp. grimesiana, Cyanea lanceolata, Cyanea longiflora, Cyanea truncata, Cyrtandra dentata, Cyrtandra polyantha, Delissea subcordata, Asplenium dielerectum, Diellia falcata, Eugenia koolauensis, Gardenia mannii, Hesperomannia arborescens, Isodendrion laurifolium, Isodendrion longifolium, Kadua coriacea, Labordia cyrtandrae, Lobelia monostachya, Melicope lydgatei, Melicope saint-johnii, Phyllostegia hirsuta, Phyllostegia mollis, Phyllostegia parviflora var. parviflora, Plantago princeps var. princeps, Pleomele forbesii, Pteralyxia macrocarpa, Schiedea kaalae, Schiedea nuttallii, Solanum sandwicense, Tetraplasandra gymnocarpa, and Tetraplasandra lydgatei.
              
              (ii) Map of Oahu—Lowland Mesic—Unit 7 (Map 17) follows:
              
                ER18SE12.051
              
              (19) Oahu—Lowland Wet—Unit 1 (541 ac; 219 ha).
              (i) This unit is critical habitat for Cyanea acuminata, Cyanea calycina, Cyanea grimesiana ssp. grimesiana, Cyanea grimesiana ssp. obatae, Cyrtandra dentata, Diplazium molokaiense, Gardenia mannii, Gouania vitifolia, Hesperomannia arbuscula, Isodendrion longifolium, Labordia cyrtandrae, Lobelia oahuensis, Phyllostegia hirsuta, Phyllostegia mollis, Plantago princeps var. princeps, Pteralyxia macrocarpa, Schiedea hookeri, Schiedea kaalae, and Urera kaalae.
              
              (ii) Map of Oahu—Lowland Wet—Unit 1 (Map 18) follows:
              
                ER18SE12.052
              
              (20) Oahu—Lowland Wet—Unit 2 (20 ac; 8 ha), Oahu—Lowland Wet—Unit 3 (29 ac; 12 ha), and Oahu—Lowland Wet—Unit 4 (27 ac; 11 ha).
              (i) These units are critical habitat for Cyanea acuminata, Cyanea calycina, Cyanea grimesiana ssp. grimesiana, Cyanea grimesiana ssp. obatae, Cyrtandra dentata, Diplazium molokaiense, Gardenia mannii, Gouania vitifolia, Hesperomannia arbuscula, Isodendrion longifolium, Labordia cyrtandrae, Lobelia oahuensis, Phyllostegia hirsuta, Phyllostegia mollis, Plantago princeps var. princeps, Pteralyxia macrocarpa, Schiedea hookeri, Schiedea kaalae, and Urera kaalae.
              
              (ii) Map of Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, and Oahu—Lowland Wet—Unit 4 (Map 19) follows:
              
                ER18SE12.053
              
              (21) Oahu—Lowland Wet—Unit 5 (74 ac; 30 ha).
              (i) This unit is critical habitat for Cyanea acuminata, Cyanea calycina, Cyanea grimesiana ssp. grimesiana, Cyanea grimesiana ssp. obatae, Cyrtandra dentata, Diplazium molokaiense, Gardenia mannii, Gouania vitifolia, Hesperomannia arbuscula, Isodendrion longifolium, Labordia cyrtandrae, Lobelia oahuensis, Phyllostegia hirsuta, Phyllostegia mollis, Plantago princeps var. princeps, Pteralyxia macrocarpa, Schiedea hookeri, Schiedea kaalae, and Urera kaalae.
              
              (ii) Map of Oahu—Lowland Wet—Unit 5 (Map 20) follows:
              
                ER18SE12.054
              
              (22) Oahu—Lowland Wet—Unit 6 (790 ac; 320 ha), Oahu—Lowland Wet—Unit 7 (1,787 ac; 723 ha), and Oahu—Lowland Wet—Unit 8 (3,041 ac; 1,231 ha).
              (i) These units are critical habitat for Adenophorus periens, Chamaesyce rockii, Cyanea acuminata, Cyanea calycina, Cyanea crispa, Cyanea grimesiana ssp. grimesiana, Cyanea humboldtiana, Cyanea koolauensis, Cyanea lanceolata, Cyanea purpurellifolia, Cyanea st.-johnii, Cyanea truncata, Cyrtandra dentata, Cyrtandra gracilis, Cyrtandra kaulantha, Cyrtandra polyantha, Cyrtandra sessilis, Cyrtandra subumbellata, Cyrtandra viridiflora, Cyrtandra waiolani, Gardenia mannii, Hesperomannia arborescens, Huperzia nutans, Isodendrion longifolium, Labordia cyrtandrae, Lobelia gaudichaudii ssp. koolauensis, Lobelia oahuensis, Melicope hiiakae, Melicope lydgatei, Myrsine juddii, Phyllostegia hirsuta, Phyllostegia parviflora var. parviflora, Plantago princeps var. longibracteata, Plantago princeps var. princeps, Platanthera holochila, Platydesma cornuta var. cornuta, Psychotria hexandra ssp. oahuensis, Pteralyxia macrocarpa, Pteris lidgatei, Sanicula purpurea, Tetraplasandra gymnocarpa, Trematolobelia singularis, Viola oahuensis, and Zanthoxylum oahuense.
              
              (ii) Map of Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, and Oahu—Lowland Wet—Unit 8 (Map 21) follows:
              
                ER18SE12.055
              
              
              (23) Oahu—Lowland Wet—Unit 9 (15,728 ac; 6,365 ha).
              (i) This unit is critical habitat for Adenophorus periens, Chamaesyce rockii, Cyanea acuminata, Cyanea calycina, Cyanea crispa, Cyanea grimesiana ssp. grimesiana, Cyanea humboldtiana, Cyanea koolauensis, Cyanea lanceolata, Cyanea purpurellifolia, Cyanea st.-johnii, Cyanea truncata, Cyrtandra dentata, Cyrtandra gracilis, Cyrtandra kaulantha, Cyrtandra polyantha, Cyrtandra sessilis, Cyrtandra subumbellata, Cyrtandra viridiflora, Cyrtandra waiolani, Gardenia mannii, Hesperomannia arborescens, Huperzia nutans, Isodendrion longifolium, Labordia cyrtandrae, Lobelia gaudichaudii ssp. koolauensis, Lobelia oahuensis, Melicope hiiakae, Melicope lydgatei, Myrsine juddii, Phyllostegia hirsuta, Phyllostegia parviflora var. parviflora, Plantago princeps var. longibracteata, Plantago princeps var. princeps, Platanthera holochila, Platydesma cornuta var. cornuta, Psychotria hexandra ssp. oahuensis, Pteralyxia macrocarpa, Pteris lidgatei, Sanicula purpurea, Tetraplasandra gymnocarpa, Trematolobelia singularis, Viola oahuensis, and Zanthoxylum oahuense.
              
              (ii) Map of Oahu—Lowland Wet—Unit 9 (Map 22) follows:
              
                
                ER18SE12.056
              
              (24) Oahu—Lowland Wet—Unit 10 (124 ac; 50 ha), Oahu—Lowland Wet—Unit 11 (124 ac; 50 ha), and Oahu—Lowland Wet—Unit 12 (53 ac; 21 ha).
              (i) These units are critical habitat for Adenophorus periens, Chamaesyce rockii, Cyanea acuminata, Cyanea calycina, Cyanea crispa, Cyanea grimesiana ssp. grimesiana, Cyanea humboldtiana, Cyanea koolauensis, Cyanea lanceolata, Cyanea purpurellifolia, Cyanea st.-johnii, Cyanea truncata, Cyrtandra dentata, Cyrtandra gracilis, Cyrtandra kaulantha, Cyrtandra polyantha, Cyrtandra sessilis, Cyrtandra subumbellata, Cyrtandra viridiflora, Cyrtandra waiolani, Gardenia mannii, Hesperomannia arborescens, Huperzia nutans, Isodendrion longifolium, Labordia cyrtandrae, Lobelia gaudichaudii ssp. koolauensis, Lobelia oahuensis, Melicope hiiakae, Melicope lydgatei, Myrsine juddii, Phyllostegia hirsuta, Phyllostegia parviflora var. parviflora, Plantago princeps var. longibracteata, Plantago princeps var. princeps, Platanthera holochila, Platydesma cornuta var. cornuta, Psychotria hexandra ssp. oahuensis, Pteralyxia macrocarpa, Pteris lidgatei, Sanicula purpurea, Tetraplasandra gymnocarpa, Trematolobelia singularis, Viola oahuensis, and Zanthoxylum oahuense.
              
              (ii) Map of Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, and Oahu—Lowland Wet—Unit 12 (Map 23) follows:
              
                ER18SE12.057
              
              (25) Oahu—Lowland Wet—Unit 13 (75 ac; 30 ha), Oahu—Lowland Wet—Unit 14 (478 ac; 193 ha), Oahu—Lowland Wet—Unit 15 (407 ac; 165 ha), and Oahu—Lowland Wet—Unit 16 (2,507 ac; 1,014 ha).
              (i) These units are critical habitat for Adenophorus periens, Chamaesyce rockii, Cyanea acuminata, Cyanea calycina, Cyanea crispa, Cyanea grimesiana ssp. grimesiana, Cyanea humboldtiana, Cyanea koolauensis, Cyanea lanceolata, Cyanea purpurellifolia, Cyanea st.-johnii, Cyanea truncata, Cyrtandra dentata, Cyrtandra gracilis, Cyrtandra kaulantha, Cyrtandra polyantha, Cyrtandra sessilis, Cyrtandra subumbellata, Cyrtandra viridiflora, Cyrtandra waiolani, Gardenia mannii, Hesperomannia arborescens, Huperzia nutans, Isodendrion longifolium, Labordia cyrtandrae, Lobelia gaudichaudii ssp. koolauensis, Lobelia oahuensis, Melicope hiiakae, Melicope lydgatei, Myrsine juddii, Phyllostegia hirsuta, Phyllostegia parviflora var. parviflora, Plantago princeps var. longibracteata, Plantago princeps var. princeps, Platanthera holochila, Platydesma cornuta var. cornuta, Psychotria hexandra ssp. oahuensis, Pteralyxia macrocarpa, Pteris lidgatei, Sanicula purpurea, Tetraplasandra gymnocarpa, Trematolobelia singularis, Viola oahuensis, and Zanthoxylum oahuense.
              
              (ii) Map of Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16 (Map 24) follows:
              
                
                ER18SE12.058
              
              (26) Oahu—Montane Wet—Unit 1 (370 ac; 150 ha).
              (i) This unit is critical habitat for Alectryon macrococcus, Cyanea acuminata, Cyanea calycina, Labordia cyrtandrae, Lobelia oahuensis, Melicope christophersenii, Phyllostegia hirsuta, and Schiedea trinervis.
              
              (ii) Map of Oahu—Montane Wet—Unit 1 (Map 25) follows:
              
                
                ER18SE12.059
              
              (27) Oahu—Dry Cliff—Unit 1 (49 ac; 20 ha), Oahu—Dry Cliff—Unit 2 (412 ac; 167 ha), and Oahu—Dry Cliff—Unit 3 (450 ac; 182 ha).
              (i) These units are critical habitat for Abutilon sandwicense, Achyranthes splendens var. rotundata, Alectryon macrococcus, Bonamia menziesii, Cenchrus agrimonioides, Chamaesyce herbstii, Chamaesyce kuwaleana, Cyanea grimesiana ssp. obatae, Cyrtandra dentata, Diellia falcata, Diellia unisora, Dubautia herbstobatae, Eragrostis fosbergii, Flueggea neowawraea, Gouania meyenii, Gouania vitifolia, Isodendrion laurifolium, Isodendrion pyrifolium, Kadua degeneri, Kadua parvula, Korthalsella degeneri, Lepidium arbuscula, Lipochaeta lobata var. leptophylla, Lobelia niihauensis, Melanthera tenuifolia, Melicope makahae, Melicope saint-johnii, Neraudia angulata, Nototrichium humile, Peucedanum sandwicense, Phyllostegia kaalaensis, Plantago princeps var. princeps, Platydesma cornuta var. 
                decurrens, Pleomele forbesii, Pteralyxia macrocarpa, Sanicula mariversa, Schiedea hookeri, Schiedea obovata, Schiedea trinervis, Silene lanceolata, Silene perlmanii, Spermolepis hawaiiensis, Tetramolopium filiforme, Tetramolopium lepidotum ssp. lepidotum, and Viola chamissoniana ssp. chamissoniana.
              
              (ii) Map of Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, and Oahu—Dry Cliff—Unit 3 (Map 26) follows:
              
                ER18SE12.060
              
              (28) Oahu—Dry Cliff—Unit 4 (24 ac; 10 ha) and Oahu—Dry Cliff—Unit 6 (149 ac; 60 ha).
              (i) These units are critical habitat for Abutilon sandwicense, Achyranthes splendens var. rotundata, Alectryon macrococcus, Bonamia menziesii, Cenchrus agrimonioides, Chamaesyce herbstii, Chamaesyce kuwaleana, Cyanea grimesiana ssp. obatae, Cyrtandra dentata, Diellia falcata, Diellia unisora, Dubautia herbstobatae, Eragrostis fosbergii, Flueggea neowawraea, Gouania meyenii, Gouania vitifolia, Isodendrion laurifolium, Isodendrion pyrifolium, Kadua degeneri, Kadua parvula, Korthalsella degeneri, Lepidium arbuscula, Lipochaeta lobata var. leptophylla, Lobelia niihauensis, Melanthera tenuifolia, Melicope makahae, Melicope saint-johnii, Neraudia angulata, Nototrichium humile, Peucedanum sandwicense, Phyllostegia kaalaensis, Plantago princeps var. princeps, Platydesma cornuta var. decurrens, Pleomele forbesii, Pteralyxia macrocarpa, Sanicula mariversa, Schiedea hookeri, Schiedea obovata, Schiedea trinervis, Silene lanceolata, Silene perlmanii, Spermolepis hawaiiensis, Tetramolopium filiforme, Tetramolopium lepidotum ssp. lepidotum, and Viola chamissoniana ssp. chamissoniana.
              
              (ii) Map of Oahu—Dry Cliff—Unit 4 and Oahu—Dry Cliff—Unit 6 (Map 27) follows:
              
                ER18SE12.061
              
              
              (29) Oahu—Dry Cliff—Unit 7a (68 ac; 27 ha), Oahu—Dry Cliff—Unit 7b (38 ac; 16 ha), and Oahu—Dry Cliff—Unit 8 (259 ac; 105 ha).
              (i) These units are critical habitat for Abutilon sandwicense, Achyranthes splendens var. rotundata, Alectryon macrococcus, Bonamia menziesii, Cenchrus agrimonioides, Chamaesyce herbstii, Chamaesyce kuwaleana, Cyanea grimesiana ssp. obatae, Cyrtandra dentata, Diellia falcata, Diellia unisora, Dubautia herbstobatae, Eragrostis fosbergii, Flueggea neowawraea, Gouania meyenii, Gouania vitifolia, Isodendrion laurifolium, Isodendrion pyrifolium, Kadua degeneri, Kadua parvula, Korthalsella degeneri, Lepidium arbuscula, Lipochaeta lobata var. leptophylla, Lobelia niihauensis, Melanthera tenuifolia, Melicope makahae, Melicope saint-johnii, Neraudia angulata, Nototrichium humile, Peucedanum sandwicense, Phyllostegia kaalaensis, Plantago princeps var. princeps, Platydesma cornuta var. decurrens, Pleomele forbesii, Pteralyxia macrocarpa, Sanicula mariversa, Schiedea hookeri, Schiedea obovata, Schiedea trinervis, Silene lanceolata, Silene perlmanii, Spermolepis hawaiiensis, Tetramolopium filiforme, Tetramolopium lepidotum ssp. lepidotum, and Viola chamissoniana ssp. chamissoniana.
              
              (ii) Map of Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8 (Map 28) follows:
              
                
                ER18SE12.062
              
              (30) Oahu—Wet Cliff—Unit 1 (235 ac; 95 ha).
              (i) This unit is critical habitat for Cyanea acuminata, Cyanea calycina, Labordia cyrtandrae, Lobelia oahuensis, Melicope christophersenii, Phyllostegia hirsuta, Pteralyxia macrocarpa, Schiedea hookeri, Schiedea kaalae, and Schiedea trinervis.
              
              (ii) Map of Oahu—Wet Cliff—Unit 1 (Map 29) follows:
              
                
                ER18SE12.063
              
              (31) Oahu—Wet Cliff—Unit 2 (3 ac; 1 ha), Oahu—Wet Cliff—Unit 3 (16 ac; 6 ha), and Oahu—Wet Cliff—Unit 4 (23 ac; 9 ha).
              (i) These units are critical habitat for Cyanea acuminata, Cyanea calycina, Labordia cyrtandrae, Lobelia oahuensis, Melicope christophersenii, Phyllostegia hirsuta, Pteralyxia macrocarpa, Schiedea hookeri, Schiedea kaalae, and Schiedea trinervis.
              
              (ii) Map of Oahu—Wet Cliff—Unit 2, Oahu—Wet Cliff—Unit 3, and Oahu—Wet Cliff—Unit 4 (Map 30) follows:
              
                
                ER18SE12.064
              
              (32) Oahu—Wet Cliff—Unit 5 (31 ac; 13 ha).
              (i) This unit is critical habitat for Cyanea acuminata, Cyanea calycina, Labordia cyrtandrae, Lobelia oahuensis, Melicope christophersenii, Phyllostegia hirsuta, Pteralyxia macrocarpa, Schiedea hookeri, Schiedea kaalae, and Schiedea trinervis.
              
              (ii) Map of Oahu—Wet Cliff—Unit 5 (Map 31) follows:
              
                
                ER18SE12.065
              
              (33) Oahu—Wet Cliff—Unit 6 (151 ac; 61 ha) and Oahu—Wet Cliff—Unit 7 (144 ac; 58 ha).
              (i) These units are critical habitat for Adenophorus periens, Chamaesyce deppeana, Chamaesyce rockii, Cyanea acuminata, Cyanea calycina, Cyanea crispa, Cyanea humboldtiana, Cyanea purpurellifolia, Cyanea st.-johnii, Cyanea truncata, Cyrtandra kaulantha, Cyrtandra sessilis, Cyrtandra subumbellata, Cyrtandra viridiflora, Huperzia nutans, Labordia cyrtandrae, Lobelia oahuensis, Lysimachia filifolia, Phyllostegia hirsuta, Phyllostegia parviflora var. parviflora, Plantago princeps var. princeps, Psychotria hexandra ssp. oahuensis, Pteralyxia macrocarpa, Sanicula purpurea, Schiedea kaalae, Tetraplasandra gymnocarpa, Trematolobelia singularis, and Viola oahuensis.
              
              (ii) Map of Oahu—Wet Cliff—Unit 6 and Oahu—Wet Cliff—Unit 7 (Map 32) follows:
              
                
                ER18SE12.066
              
              (34) Oahu—Wet Cliff—Unit 8 (4,649 ac; 1,881 ha).
              (i) This unit is critical habitat for Adenophorus periens, Chamaesyce deppeana, Chamaesyce rockii, Cyanea acuminata, Cyanea calycina, Cyanea crispa, Cyanea humboldtiana, Cyanea purpurellifolia, Cyanea st.-johnii, Cyanea truncata, Cyrtandra kaulantha, Cyrtandra sessilis, Cyrtandra subumbellata, Cyrtandra viridiflora, Huperzia nutans, Labordia cyrtandrae, Lobelia oahuensis, Lysimachia filifolia, Phyllostegia hirsuta, Phyllostegia parviflora var. parviflora, Plantago princeps var. princeps, Psychotria hexandra ssp. oahuensis, Pteralyxia macrocarpa, Sanicula purpurea, Schiedea kaalae, Tetraplasandra gymnocarpa, Trematolobelia singularis, and Viola oahuensis.
              
              (ii) Map of Oahu—Wet Cliff—Unit 8 (Map 33) follows:
              
                
                ER18SE12.067
              
              
                (35) Table of Protected Species Within Each Critical Habitat Unit for Oahu
                
                  Unit name
                  Species occupied
                  Species unoccupied
                
                
                  Oahu—Coastal—Unit 1
                
                
                   
                  
                    Achyranthes splendens var. rotundata
                  
                  
                    Achyranthes splendens var. rotundata
                  
                
                
                   
                  
                  
                    Bidens amplectens
                  
                
                
                   
                  
                  
                    Schenkia sebaeoides
                  
                
                
                   
                  
                    Chamaesyce celastroides var. kaenana
                  
                  
                    Chamaesyce celastroides var. kaenana
                  
                
                
                   
                  
                  
                    Schiedea kealiae
                  
                
                
                   
                  
                    Sesbania tomentosa
                  
                  
                    Sesbania tomentosa
                  
                
                
                   
                  
                  
                    Vigna o-wahuensis
                  
                
                
                   Oahu—Coastal—Unit 2
                
                
                   
                  
                  
                    Schenkia sebaeoides
                  
                
                
                   
                  
                  
                    Chamaesyce kuwaleana
                  
                
                
                   
                  
                  
                    Sesbania tomentosa
                  
                
                
                   
                  
                  
                    Vigna o-wahuensis
                  
                
                
                   Oahu—Coastal—Unit 3
                
                
                  
                   
                  
                  
                    Schenkia sebaeoides
                  
                
                
                   
                  
                  
                    Chamaesyce kuwaleana
                  
                
                
                   
                  
                  
                    Sesbania tomentosa
                  
                
                
                   
                  
                  
                    Vigna o-wahuensis
                  
                
                
                   Oahu—Coastal—Unit 4
                
                
                   
                  
                  
                    Schenkia sebaeoides
                  
                
                
                   
                  
                  
                    Chamaesyce kuwaleana
                  
                
                
                   
                  
                  
                    Sesbania tomentosa
                  
                
                
                   
                  
                  
                    Vigna o-wahuensis
                  
                
                
                   Oahu—Coastal—Unit 5
                
                
                   
                  
                  
                    Schenkia sebaeoides
                  
                
                
                   
                  
                  
                    Chamaesyce kuwaleana
                  
                
                
                   
                  
                  
                    Sesbania tomentosa
                  
                
                
                   
                  
                  
                    Vigna o-wahuensis
                  
                
                
                   Oahu—Coastal—Unit 6
                
                
                   
                  
                  
                    Schenkia sebaeoides
                  
                
                
                   
                  
                  
                    Chamaesyce kuwaleana
                  
                
                
                   
                  
                  
                    Sesbania tomentosa
                  
                
                
                   
                  
                  
                    Vigna o-wahuensis
                  
                
                
                   Oahu—Coastal—Unit 7
                
                
                   
                  
                  
                    Schenkia sebaeoides
                  
                
                
                   
                  
                  
                    Chamaesyce kuwaleana
                  
                
                
                   
                  
                  
                    Sesbania tomentosa
                  
                
                
                   
                  
                  
                    Vigna o-wahuensis
                  
                
                
                   Oahu—Coastal—Unit 8
                
                
                   
                  
                  
                    Schenkia sebaeoides
                  
                
                
                   
                  
                  
                    Chamaesyce kuwaleana
                  
                
                
                   
                  
                    Sesbania tomentosa
                  
                  
                    Sesbania tomentosa
                  
                
                
                   
                  
                  
                    Vigna o-wahuensis
                  
                
                
                   Oahu—Coastal—Unit 9
                
                
                   
                  
                  
                    Schenkia sebaeoides
                  
                
                
                   
                  
                  
                    Chamaesyce kuwaleana
                  
                
                
                   
                  
                    Cyperus trachysanthos
                  
                  
                    Cyperus trachysanthos
                  
                
                
                   
                  
                    Marsilea villosa
                  
                  
                    Marsilea villosa
                  
                
                
                   
                  
                  
                    Sesbania tomentosa
                  
                
                
                   
                  
                  
                    Vigna o-wahuensis
                  
                
                
                   Oahu—Coastal—Unit 10
                
                
                   
                  
                    Schenkia sebaeoides
                  
                  
                    Schenkia sebaeoides
                  
                
                
                   
                  
                  
                    Chamaesyce kuwaleana
                  
                
                
                   
                  
                  
                    Sesbania tomentosa
                  
                
                
                   
                  
                  
                    Vigna o-wahuensis
                  
                
                
                   Oahu—Coastal—Unit 11
                
                
                   
                  
                  
                    Schenkia sebaeoides
                  
                
                
                   
                  
                  
                    Chamaesyce kuwaleana
                  
                
                
                   
                  
                  
                    Cyperus trachysanthos
                  
                
                
                   
                  
                    Marsilea villosa
                  
                  
                    Marsilea villosa
                  
                
                
                   
                  
                  
                    Sesbania tomentosa
                  
                
                
                   
                  
                  
                    Vigna o-wahuensis
                  
                
                
                   Oahu—Coastal—Unit 12
                
                
                   
                  
                  
                    Schenkia sebaeoides
                  
                
                
                   
                  
                  
                    Chamaesyce kuwaleana
                  
                
                
                   
                  
                  
                    Cyperus trachysanthos
                  
                
                
                   
                  
                    Marsilea villosa
                  
                  
                    Marsilea villosa
                  
                
                
                   
                  
                  
                    Sesbania tomentosa
                  
                
                
                   
                  
                  
                    Vigna o-wahuensis
                  
                
                
                   Oahu—Coastal—Unit 13
                
                
                   
                  
                    Achyranthes splendens var. rotundata
                  
                  
                    Achyranthes splendens var. rotundata
                  
                
                
                   
                  
                  
                    Bidens amplectens
                  
                
                
                   
                  
                  
                    Schenkia sebaeoides
                  
                
                
                   
                  
                  
                    Chamaesyce celastroides var. kaenana
                  
                
                
                   
                  
                  
                    Schiedea kealiae
                  
                
                
                   
                  
                  
                    Sesbania tomentosa
                  
                
                
                   
                  
                  
                    Vigna o-wahuensis
                  
                
                
                   Oahu—Coastal—Unit 14
                
                
                   
                  
                    Achyranthes splendens var. rotundata
                  
                  
                    Achyranthes splendens var. rotundata
                  
                
                
                   
                  
                  
                    Bidens amplectens
                  
                
                
                   
                  
                  
                    Schenkia sebaeoides
                  
                
                
                   
                  
                  
                    Chamaesyce celastroides var. kaenana
                  
                
                
                   
                  
                  
                    Schiedea kealiae
                  
                
                
                   
                  
                  
                    Sesbania tomentosa
                  
                
                
                   
                  
                  
                    Vigna o-wahuensis
                  
                
                
                   Oahu—Coastal—Unit 15
                
                
                  
                   
                  
                    Achyranthes splendens var. rotundata
                  
                  
                    Achyranthes splendens var. rotundata
                  
                
                
                   
                  
                  
                    Bidens amplectens
                  
                
                
                   
                  
                  
                    Schenkia sebaeoides
                  
                
                
                   
                  
                  
                    Chamaesyce celastroides var. kaenana
                  
                
                
                   
                  
                  
                    Schiedea kealiae
                  
                
                
                   
                  
                  
                    Sesbania tomentosa
                  
                
                
                   
                  
                  
                    Vigna o-wahuensis
                  
                
                
                   Oahu—Lowland Dry—Unit 1
                
                
                   
                  
                  
                    Achyranthes splendens var. rotundata
                  
                
                
                   
                  
                    Bidens amplectens
                  
                  
                    Bidens amplectens
                  
                
                
                   
                  
                  
                    Bonamia menziesii
                  
                
                
                   
                  
                  
                    Chamaesyce celastroides var. kaenana
                  
                
                
                   
                  
                  
                    Euphorbia haeleeleana
                  
                
                
                   
                  
                  
                    Gouania meyenii
                  
                
                
                   
                  
                  
                    Gouania vitifolia
                  
                
                
                   
                  
                    Hibiscus brackenridgei
                  
                  
                    Hibiscus brackenridgei
                  
                
                
                   
                  
                  
                    Isodendrion pyrifolium
                  
                
                
                   
                  
                  
                    Melanthera tenuifolia
                  
                
                
                   
                  
                  
                    Neraudia angulata
                  
                
                
                   
                  
                    Nototrichium humile
                  
                  
                    Nototrichium humile
                  
                
                
                   
                  
                  
                    Pleomele forbesii
                  
                
                
                   
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                    Schiedea kealiae
                  
                  
                    Schiedea kealiae
                  
                
                
                   
                  
                  
                    Spermolepis hawaiiensis
                  
                
                
                   Oahu—Lowland Dry—Unit 2
                
                
                   
                  
                  
                    Achyranthes splendens var. rotundata
                  
                
                
                   
                  
                  
                    Bidens amplectens
                  
                
                
                   
                  
                    Bonamia menziesii
                  
                  
                    Bonamia menziesii
                  
                
                
                   
                  
                  
                    Chamaesyce celastroides var. kaenana
                  
                
                
                   
                  
                  
                    Euphorbia haeleeleana
                  
                
                
                   
                  
                  
                    Gouania meyenii
                  
                
                
                   
                  
                  
                    Gouania vitifolia
                  
                
                
                   
                  
                  
                    Hibiscus brackenridgei
                  
                
                
                   
                  
                  
                    Isodendrion pyrifolium
                  
                
                
                   
                  
                    Melanthera tenuifolia
                  
                  
                    Melanthera tenuifolia
                  
                
                
                   
                  
                  
                    Neraudia angulata
                  
                
                
                   
                  
                    Nototrichium humile
                  
                  
                    Nototrichium humile
                  
                
                
                   
                  
                    Pleomele forbesii
                  
                  
                    Pleomele forbesii
                  
                
                
                   
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                  
                    Schiedea kealiae
                  
                
                
                   
                  
                  
                    Spermolepis hawaiiensis
                  
                
                
                   Oahu—Lowland Dry—Unit 6
                
                
                   
                  
                    Doryopteris takeuchii
                  
                  
                    Doryopteris takeuchii
                  
                
                
                   
                  
                  
                    Gouania meyenii
                  
                
                
                   
                  
                    Spermolepis hawaiiensis
                  
                  
                    Spermolepis hawaiiensis
                  
                
                
                   Oahu—Lowland Dry—Unit 7
                
                
                   
                  
                    Cyperus trachysanthos
                  
                  
                    Cyperus trachysanthos
                  
                
                
                   
                  
                  
                    Doryopteris takeuchii
                  
                
                
                   
                  
                  
                    Gouania meyenii
                  
                
                
                   
                  
                  
                    Marsilea villosa
                  
                
                
                   
                  
                  
                    Spermolepis hawaiiensis
                  
                
                
                   Oahu—Lowland Dry—Unit 8
                
                
                   
                  
                  
                    Achyranthes splendens var. rotundata
                  
                
                
                   
                  
                  
                    Bidens amplectens
                  
                
                
                   
                  
                  
                    Bonamia menziesii
                  
                
                
                   
                  
                  
                    Chamaesyce celastroides var. kaenana
                  
                
                
                   
                  
                  
                    Chamaesyce skottsbergii var. skottsbergii
                  
                
                
                   
                  
                  
                    Euphorbia haeleeleana
                  
                
                
                   
                  
                  
                    Gouania meyenii
                  
                
                
                   
                  
                  
                    Gouania vitifolia
                  
                
                
                   
                  
                  
                    Hibiscus brackenridgei
                  
                
                
                   
                  
                  
                    Isodendrion pyrifolium
                  
                
                
                   
                  
                  
                    Melanthera tenuifolia
                  
                
                
                   
                  
                  
                    Neraudia angulata
                  
                
                
                   
                  
                  
                    Nototrichium humile
                  
                
                
                   
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                  
                    Schiedea kealiae
                  
                
                
                   
                  
                  
                    Spermolepis hawaiiensis
                  
                
                
                   Oahu—Lowland Dry—Unit 9
                
                
                   
                  
                    Achyranthes splendens var. rotundata
                  
                  
                    Achyranthes splendens var. rotundata
                  
                
                
                   
                  
                  
                    Bidens amplectens
                  
                
                
                  
                   
                  
                  
                    Bonamia menziesii
                  
                
                
                   
                  
                  
                    Chamaesyce celastroides var. kaenana
                  
                
                
                   
                  
                  
                    Chamaesyce skottsbergii var. skottsbergii
                  
                
                
                   
                  
                  
                    Euphorbia haeleeleana
                  
                
                
                   
                  
                  
                    Gouania meyenii
                  
                
                
                   
                  
                  
                    Gouania vitifolia
                  
                
                
                   
                  
                  
                    Hibiscus brackenridgei
                  
                
                
                   
                  
                  
                    Isodendrion pyrifolium
                  
                
                
                   
                  
                  
                    Melanthera tenuifolia
                  
                
                
                   
                  
                  
                    Neraudia angulata
                  
                
                
                   
                  
                  
                    Nototrichium humile
                  
                
                
                   
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                  
                    Schiedea kealiae
                  
                
                
                   
                  
                  
                    Spermolepis hawaiiensis
                  
                
                
                   Oahu—Lowland Dry—Unit 10
                
                
                   
                  
                  
                    Achyranthes splendens var. rotundata
                  
                
                
                   
                  
                  
                    Bidens amplectens
                  
                
                
                   
                  
                  
                    Bonamia menziesii
                  
                
                
                   
                  
                  
                    Chamaesyce celastroides var. kaenana
                  
                
                
                   
                  
                    Chamaesyce skottsbergii var. skottsbergii
                  
                  
                    Chamaesyce skottsbergii var. skottsbergii
                  
                
                
                   
                  
                  
                    Euphorbia haeleeleana
                  
                
                
                   
                  
                  
                    Gouania meyenii
                  
                
                
                   
                  
                  
                    Gouania vitifolia
                  
                
                
                   
                  
                  
                    Hibiscus brackenridgei
                  
                
                
                   
                  
                  
                    Isodendrion pyrifolium
                  
                
                
                   
                  
                  
                    Melanthera tenuifolia
                  
                
                
                   
                  
                  
                    Neraudia angulata
                  
                
                
                   
                  
                  
                    Nototrichium humile
                  
                
                
                   
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                  
                    Schiedea kealiae
                  
                
                
                   
                  
                  
                    Spermolepis hawaiiensis
                  
                
                
                   Oahu—Lowland Dry—Unit 11
                
                
                   
                  
                  
                    Achyranthes splendens var. rotundata
                  
                
                
                   
                  
                  
                    Bidens amplectens
                  
                
                
                   
                  
                  
                    Bonamia menziesii
                  
                
                
                   
                  
                  
                    Chamaesyce celastroides var. kaenana
                  
                
                
                   
                  
                    Chamaesyce skottsbergii var. skottsbergii
                  
                  
                    Chamaesyce skottsbergii var. skottsbergii
                  
                
                
                   
                  
                  
                    Euphorbia haeleeleana
                  
                
                
                   
                  
                  
                    Gouania meyenii
                  
                
                
                   
                  
                  
                    Gouania vitifolia
                  
                
                
                   
                  
                  
                    Hibiscus brackenridgei
                  
                
                
                   
                  
                  
                    Isodendrion pyrifolium
                  
                
                
                   
                  
                  
                    Melanthera tenuifolia
                  
                
                
                   
                  
                  
                    Neraudia angulata
                  
                
                
                   
                  
                  
                    Nototrichium humile
                  
                
                
                   
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                  
                    Schiedea kealiae
                  
                
                
                   
                  
                  
                    Spermolepis hawaiiensis
                  
                
                
                   Oahu—Lowland Mesic—Unit 1
                
                
                   
                  
                    Abutilon sandwicense
                  
                  
                    Abutilon sandwicense
                  
                
                
                   
                  
                    Alectryon macrococcus
                  
                  
                    Alectryon macrococcus
                  
                
                
                   
                  
                    Bonamia menziesii
                  
                  
                    Bonamia menziesii
                  
                
                
                   
                  
                    Cenchrus agrimonioides
                  
                  
                    Cenchrus agrimonioides
                  
                
                
                   
                  
                  
                    Chamaesyce celastroides var. kaenana
                  
                
                
                   
                  
                    Chamaesyce herbstii
                  
                  
                    Chamaesyce herbstii
                  
                
                
                   
                  
                    Colubrina oppositifolia
                  
                  
                    Colubrina oppositifolia
                  
                
                
                   
                  
                    Ctenitis squamigera
                  
                  
                    Ctenitis squamigera
                  
                
                
                   
                  
                    Cyanea acuminate
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                    Cyanea calycina
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                    Cyanea grimesiana ssp. Grimesiana
                  
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                
                
                   
                  
                    Cyanea grimesiana ssp. Obatae
                  
                  
                    Cyanea grimesiana ssp. obatae
                  
                
                
                   
                  
                    Cyanea longiflora
                  
                  
                    Cyanea longiflora
                  
                
                
                   
                  
                  
                    Cyanea pinnatifida
                  
                
                
                   
                  
                    Cyanea superba
                  
                  
                    Cyanea superba
                  
                
                
                   
                  
                  
                    Cyperus pennatiformis
                  
                
                
                   
                  
                    Cyrtandra dentate
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                    Delissea subcordata
                  
                  
                    Delissea subcordata
                  
                
                
                   
                  
                    Diellia falcate
                  
                  
                    Diellia falcata
                  
                
                
                   
                  
                  
                    Diellia unisora
                  
                
                
                  
                   
                  
                  
                    Diplazium molokaiense
                  
                
                
                   
                  
                    Dubautia herbstobatae
                  
                  
                    Dubautia herbstobatae
                  
                
                
                   
                  
                    Eragrostis fosbergii
                  
                  
                    Eragrostis fosbergii
                  
                
                
                   
                  
                  
                    Eugenia koolauensis
                  
                
                
                   
                  
                    Euphorbia haeleeleana
                  
                  
                    Euphorbia haeleeleana
                  
                
                
                   
                  
                    Flueggea neowawraea
                  
                  
                    Flueggea neowawraea
                  
                
                
                   
                  
                  
                    Gardenia mannii
                  
                
                
                   
                  
                  
                    Gouania meyenii
                  
                
                
                   
                  
                  
                    Gouania vitifolia
                  
                
                
                   
                  
                    Hesperomannia arborescens
                  
                  
                    Hesperomannia arborescens
                  
                
                
                   
                  
                    Hesperomannia arbuscula
                  
                  
                    Hesperomannia arbuscula
                  
                
                
                   
                  
                    Hibiscus brackenridgei
                  
                  
                    Hibiscus brackenridgei
                  
                
                
                   
                  
                    Isodendrion laurifolium
                  
                  
                    Isodendrion laurifolium
                  
                
                
                   
                  
                    Isodendrion longifolium
                  
                  
                    Isodendrion longifolium
                  
                
                
                   
                  
                  
                    Kadua coriacea
                  
                
                
                   
                  
                    Kadua degeneri
                  
                  
                    Kadua degeneri
                  
                
                
                   
                  
                  
                    Kadua parvula
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                    Lobelia niihauensis
                  
                  
                    Lobelia niihauensis
                  
                
                
                   
                  
                    Melanthera tenuifolia
                  
                  
                    Melanthera tenuifolia
                  
                
                
                   
                  
                    Melicope makahae
                  
                  
                    Melicope makahae
                  
                
                
                   
                  
                    Melicope pallida
                  
                  
                    Melicope pallida
                  
                
                
                   
                  
                  
                    Melicope saint-johnii
                  
                
                
                   
                  
                    Neraudia angulate
                  
                  
                    Neraudia angulata
                  
                
                
                   
                  
                    Nototrichium humile
                  
                  
                    Nototrichium humile
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                    Phyllostegia kaalaensis
                  
                  
                    Phyllostegia kaalaensis
                  
                
                
                   
                  
                  
                    Phyllostegia mollis
                  
                
                
                   
                  
                  
                    Phyllostegia parviflora
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                    Platydesma cornuta var. decurrens
                  
                  
                    Platydesma cornuta var. decurrens
                  
                
                
                   
                  
                    Pleomele forbesii
                  
                  
                    Pleomele forbesii
                  
                
                
                   
                  
                    Pteralyxia macrocarpa
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Sanicula mariversa
                  
                
                
                   
                  
                    Schiedea hookeri
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                    Schiedea kaalae
                  
                  
                    Schiedea kaalae
                  
                
                
                   
                  
                    Schiedea nuttallii
                  
                  
                    Schiedea nuttallii
                  
                
                
                   
                  
                    Schiedea obovata
                  
                  
                    Schiedea obovata
                  
                
                
                   
                  
                  
                    Silene perlmanii
                  
                
                
                   
                  
                  
                    Solanum sandwicense
                  
                
                
                   
                  
                  
                    Stenogyne kanehoana
                  
                
                
                   
                  
                  
                    Tetramolopium lepidotum ssp. lepidotum
                  
                
                
                   
                  
                  
                    Urera kaalae
                  
                
                
                   
                  
                    Viola chamissoniana ssp. Chamissoniana
                  
                  
                    Viola chamissoniana ssp. chamissoniana
                  
                
                
                   Oahu—Lowland Mesic—Unit 2
                
                
                   
                  
                    Abutilon sandwicense
                  
                  
                    Abutilon sandwicense
                  
                
                
                   
                  
                    Alectryon macrococcus
                  
                  
                    Alectryon macrococcus
                  
                
                
                   
                  
                  
                    Bonamia menziesii
                  
                
                
                   
                  
                    Cenchrus agrimonioides
                  
                  
                    Cenchrus agrimonioides
                  
                
                
                   
                  
                  
                    Chamaesyce celastroides var. kaenana
                  
                
                
                   
                  
                    Chamaesyce herbstii
                  
                  
                    Chamaesyce herbstii
                  
                
                
                   
                  
                  
                    Colubrina oppositifolia
                  
                
                
                   
                  
                  
                    Ctenitis squamigera
                  
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                    Cyanea calycina
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                
                
                   
                  
                    Cyanea grimesiana ssp. Obatae
                  
                  
                    Cyanea grimesiana ssp. obatae
                  
                
                
                   
                  
                  
                    Cyanea longiflora
                  
                
                
                   
                  
                  
                    Cyanea pinnatifida
                  
                
                
                   
                  
                  
                    Cyanea superba
                  
                
                
                   
                  
                  
                    Cyperus pennatiformis
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                    Delissea subcordata
                  
                  
                    Delissea subcordata
                  
                
                
                   
                  
                    Diellia falcate
                  
                  
                    Diellia falcata
                  
                
                
                   
                  
                  
                    Diellia unisora
                  
                
                
                   
                  
                  
                    Diplazium molokaiense
                  
                
                
                   
                  
                  
                    Dubautia herbstobatae
                  
                
                
                   
                  
                  
                    Eragrostis fosbergii
                  
                
                
                   
                  
                  
                    Eugenia koolauensis
                  
                
                
                   
                  
                  
                    Euphorbia haeleeleana
                  
                
                
                   
                  
                  
                    Flueggea neowawraea
                  
                
                
                  
                   
                  
                    Gardenia mannii
                  
                  
                    Gardenia mannii
                  
                
                
                   
                  
                  
                    Gouania meyenii
                  
                
                
                   
                  
                  
                    Gouania vitifolia
                  
                
                
                   
                  
                  
                    Hesperomannia arborescens
                  
                
                
                   
                  
                  
                    Hesperomannia arbuscula
                  
                
                
                   
                  
                  
                    Hibiscus brackenridgei
                  
                
                
                   
                  
                  
                    Isodendrion laurifolium
                  
                
                
                   
                  
                  
                    Isodendrion longifolium
                  
                
                
                   
                  
                  
                    Kadua coriacea
                  
                
                
                   
                  
                  
                    Kadua degeneri
                  
                
                
                   
                  
                  
                    Kadua parvula
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia niihauensis
                  
                
                
                   
                  
                  
                    Melanthera tenuifolia
                  
                
                
                   
                  
                  
                    Melicope makahae
                  
                
                
                   
                  
                  
                    Melicope pallida
                  
                
                
                   
                  
                  
                    Melicope saint-johnii
                  
                
                
                   
                  
                  
                    Neraudia angulata
                  
                
                
                   
                  
                  
                    Nototrichium humile
                  
                
                
                   
                  
                    Phyllostegia hirsute
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                    Phyllostegia kaalaensis
                  
                  
                    Phyllostegia kaalaensis
                  
                
                
                   
                  
                    Phyllostegia mollis
                  
                  
                    Phyllostegia mollis
                  
                
                
                   
                  
                  
                    Phyllostegia parviflora
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                    Platydesma cornuta var. decurrens
                  
                  
                    Platydesma cornuta var. decurrens
                  
                
                
                   
                  
                    Pleomele forbesii
                  
                  
                    Pleomele forbesii
                  
                
                
                   
                  
                    Pteralyxia macrocarpa
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Sanicula mariversa
                  
                
                
                   
                  
                    Schiedea hookeri
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                    Schiedea kaalae
                  
                  
                    Schiedea kaalae
                  
                
                
                   
                  
                  
                    Schiedea nuttallii
                  
                
                
                   
                  
                  
                    Schiedea obovata
                  
                
                
                   
                  
                  
                    Silene perlmanii
                  
                
                
                   
                  
                    Solanum sandwicense
                  
                  
                    Solanum sandwicense
                  
                
                
                   
                  
                    Stenogyne kanehoana
                  
                  
                    Stenogyne kanehoana
                  
                
                
                   
                  
                  
                    Tetramolopium lepidotum ssp. lepidotum
                  
                
                
                   
                  
                    Urera kaalae
                  
                  
                    Urera kaalae
                  
                
                
                   
                  
                  
                    Viola chamissoniana ssp. chamissoniana
                  
                
                
                   Oahu—Lowland Mesic—Unit 3
                
                
                   
                  
                  
                    Abutilon sandwicense
                  
                
                
                   
                  
                    Alectryon macrococcus
                  
                  
                    Alectryon macrococcus
                  
                
                
                   
                  
                  
                    Bonamia menziesii
                  
                
                
                   
                  
                    Cenchrus agrimonioides
                  
                  
                    Cenchrus agrimonioides
                  
                
                
                   
                  
                  
                    Chamaesyce celastroides var. kaenana
                  
                
                
                   
                  
                  
                    Chamaesyce herbstii
                  
                
                
                   
                  
                  
                    Colubrina oppositifolia
                  
                
                
                   
                  
                  
                    Ctenitis squamigera
                  
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. obatae
                  
                
                
                   
                  
                  
                    Cyanea longiflora
                  
                
                
                   
                  
                  
                    Cyanea pinnatifida
                  
                
                
                   
                  
                  
                    Cyanea superba
                  
                
                
                   
                  
                  
                    Cyperus pennatiformis
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                    Delissea subcordata
                  
                  
                    Delissea subcordata
                  
                
                
                   
                  
                    Diellia falcate
                  
                  
                    Diellia falcata
                  
                
                
                   
                  
                    Diellia unisora
                  
                  
                    Diellia unisora
                  
                
                
                   
                  
                  
                    Diplazium molokaiense
                  
                
                
                   
                  
                  
                    Dubautia herbstobatae
                  
                
                
                   
                  
                  
                    Eragrostis fosbergii
                  
                
                
                   
                  
                  
                    Eugenia koolauensis
                  
                
                
                   
                  
                  
                    Euphorbia haeleeleana
                  
                
                
                   
                  
                  
                    Flueggea neowawraea
                  
                
                
                   
                  
                  
                    Gardenia mannii
                  
                
                
                   
                  
                  
                    Gouania meyenii
                  
                
                
                   
                  
                  
                    Gouania vitifolia
                  
                
                
                   
                  
                  
                    Hesperomannia arborescens
                  
                
                
                   
                  
                    Hesperomannia arbuscula
                  
                  
                    Hesperomannia arbuscula
                  
                
                
                   
                  
                  
                    Hibiscus brackenridgei
                  
                
                
                   
                  
                  
                    Isodendrion laurifolium
                  
                
                
                  
                   
                  
                  
                    Isodendrion longifolium
                  
                
                
                   
                  
                  
                    Kadua coriacea
                  
                
                
                   
                  
                  
                    Kadua degeneri
                  
                
                
                   
                  
                  
                    Kadua parvula
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia niihauensis
                  
                
                
                   
                  
                  
                    Melanthera tenuifolia
                  
                
                
                   
                  
                  
                    Melicope makahae
                  
                
                
                   
                  
                  
                    Melicope pallida
                  
                
                
                   
                  
                    Melicope saint-johnii
                  
                  
                    Melicope saint-johnii
                  
                
                
                   
                  
                  
                    Neraudia angulata
                  
                
                
                   
                  
                  
                    Nototrichium humile
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Phyllostegia kaalaensis
                  
                
                
                   
                  
                    Phyllostegia mollis
                  
                  
                    Phyllostegia mollis
                  
                
                
                   
                  
                    Phyllostegia parviflora
                  
                  
                    Phyllostegia parviflora
                  
                
                
                   
                  
                    Plantago princeps
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Platydesma cornuta var. decurrens
                  
                
                
                   
                  
                    Pleomele forbesii
                  
                  
                    Pleomele forbesii
                  
                
                
                   
                  
                    Pteralyxia macrocarpa
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Sanicula mariversa
                  
                
                
                   
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                    Schiedea kaalae
                  
                  
                    Schiedea kaalae
                  
                
                
                   
                  
                  
                    Schiedea nuttallii
                  
                
                
                   
                  
                  
                    Schiedea obovata
                  
                
                
                   
                  
                    Silene perlmanii
                  
                  
                    Silene perlmanii
                  
                
                
                   
                  
                  
                    Solanum sandwicense
                  
                
                
                   
                  
                  
                    Stenogyne kanehoana
                  
                
                
                   
                  
                  
                    Tetramolopium lepidotum ssp. lepidotum
                  
                
                
                   
                  
                    Urera kaalae
                  
                  
                    Urera kaalae
                  
                
                
                   
                  
                  
                    Viola chamissoniana ssp. chamissoniana
                  
                
                
                   Oahu—Lowland Mesic—Unit 4
                
                
                   
                  
                  
                    Alectryon macrococcus
                  
                
                
                   
                  
                  
                    Bonamia menziesii
                  
                
                
                   
                  
                  
                    Chamaesyce celastroides var. kaenana
                  
                
                
                   
                  
                  
                    Ctenitis squamigera
                  
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Cyanea crispa
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                
                
                   
                  
                  
                    Cyanea lanceolata
                  
                
                
                   
                  
                  
                    Cyanea longiflora
                  
                
                
                   
                  
                  
                    Cyanea truncata
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Cyrtandra polyantha
                  
                
                
                   
                  
                  
                    Delissea subcordata
                  
                
                
                   
                  
                  
                    Diellia erecta
                  
                
                
                   
                  
                  
                    Diellia falcata
                  
                
                
                   
                  
                  
                    Eugenia koolauensis
                  
                
                
                   
                  
                  
                    Gardenia mannii
                  
                
                
                   
                  
                  
                    Hesperomannia arborescens
                  
                
                
                   
                  
                  
                    Isodendrion laurifolium
                  
                
                
                   
                  
                  
                    Isodendrion longifolium
                  
                
                
                   
                  
                  
                    Kadua coriacea
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia monostachya
                  
                
                
                   
                  
                  
                    Melicope lydgatei
                  
                
                
                   
                  
                  
                    Melicope saint-johnii
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Phyllostegia mollis
                  
                
                
                   
                  
                  
                    Phyllostegia parviflora
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Pleomele forbesii
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Schiedea kaalae
                  
                
                
                   
                  
                  
                    Schiedea nuttallii
                  
                
                
                   
                  
                  
                    Solanum sandwicense
                  
                
                
                   
                  
                  
                    Tetraplasandra gymnocarpa
                  
                
                
                   
                  
                  
                    Tetraplasandra lydgatei
                  
                
                
                   Oahu—Lowland Mesic—Unit 5
                
                
                   
                  
                  
                    Alectryon macrococcus
                  
                
                
                   
                  
                  
                    Bonamia menziesii
                  
                
                
                  
                   
                  
                  
                    Chamaesyce celastroides var. kaenana
                  
                
                
                   
                  
                  
                    Ctenitis squamigera
                  
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Cyanea crispa
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                
                
                   
                  
                  
                    Cyanea lanceolata
                  
                
                
                   
                  
                  
                    Cyanea longiflora
                  
                
                
                   
                  
                  
                    Cyanea truncata
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Cyrtandra polyantha
                  
                
                
                   
                  
                  
                    Delissea subcordata
                  
                
                
                   
                  
                  
                    Diellia erecta
                  
                
                
                   
                  
                  
                    Diellia falcata
                  
                
                
                   
                  
                  
                    Eugenia koolauensis
                  
                
                
                   
                  
                  
                    Gardenia mannii
                  
                
                
                   
                  
                  
                    Hesperomannia arborescens
                  
                
                
                   
                  
                  
                    Isodendrion laurifolium
                  
                
                
                   
                  
                  
                    Isodendrion longifolium
                  
                
                
                   
                  
                  
                    Kadua coriacea
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia monostachya
                  
                
                
                   
                  
                  
                    Melicope lydgatei
                  
                
                
                   
                  
                  
                    Melicope saint-johnii
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Phyllostegia mollis
                  
                
                
                   
                  
                  
                    Phyllostegia parviflora
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Pleomele forbesii
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Schiedea kaalae
                  
                
                
                   
                  
                  
                    Schiedea nuttallii
                  
                
                
                   
                  
                  
                    Solanum sandwicense
                  
                
                
                   
                  
                  
                    Tetraplasandra gymnocarpa
                  
                
                
                   
                  
                  
                    Tetraplasandra lydgatei
                  
                
                
                   Oahu—Lowland Mesic—Unit 6
                
                
                   
                  
                  
                    Alectryon macrococcus
                  
                
                
                   
                  
                  
                    Bonamia menziesii
                  
                
                
                   
                  
                  
                    Chamaesyce celastroides var. kaenana
                  
                
                
                   
                  
                  
                    Ctenitis squamigera
                  
                
                
                   
                  
                    Cyanea acuminate
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                    Cyanea crispa
                  
                  
                    Cyanea crispa
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                
                
                   
                  
                  
                    Cyanea lanceolata
                  
                
                
                   
                  
                  
                    Cyanea longiflora
                  
                
                
                   
                  
                    Cyanea truncate
                  
                  
                    Cyanea truncata
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Cyrtandra polyantha
                  
                
                
                   
                  
                  
                    Delissea subcordata
                  
                
                
                   
                  
                  
                    Diellia erecta
                  
                
                
                   
                  
                  
                    Diellia falcata
                  
                
                
                   
                  
                  
                    Eugenia koolauensis
                  
                
                
                   
                  
                    Gardenia mannii
                  
                  
                    Gardenia mannii
                  
                
                
                   
                  
                  
                    Hesperomannia arborescens
                  
                
                
                   
                  
                  
                    Isodendrion laurifolium
                  
                
                
                   
                  
                  
                    Isodendrion longifolium
                  
                
                
                   
                  
                  
                    Kadua coriacea
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia monostachya
                  
                
                
                   
                  
                  
                    Melicope lydgatei
                  
                
                
                   
                  
                  
                    Melicope saint-johnii
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Phyllostegia mollis
                  
                
                
                   
                  
                  
                    Phyllostegia parviflora
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Pleomele forbesii
                  
                
                
                   
                  
                    Pteralyxia macrocarpa
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                    Schiedea kaalae
                  
                  
                    Schiedea kaalae
                  
                
                
                   
                  
                  
                    Schiedea nuttallii
                  
                
                
                   
                  
                  
                    Solanum sandwicense
                  
                
                
                   
                  
                  
                    Tetraplasandra gymnocarpa
                  
                
                
                  
                   
                  
                  
                    Tetraplasandra lydgatei
                  
                
                
                   Oahu—Lowland Mesic—Unit 7
                
                
                   
                  
                  
                    Alectryon macrococcus
                  
                
                
                   
                  
                    Bonamia menziesii
                  
                  
                    Bonamia menziesii
                  
                
                
                   
                  
                  
                    Chamaesyce celastroides var. kaenana
                  
                
                
                   
                  
                  
                    Ctenitis squamigera
                  
                
                
                   
                  
                    Cyanea acuminate
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Cyanea crispa
                  
                
                
                   
                  
                    Cyanea grimesiana ssp. Grimesiana
                  
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                
                
                   
                  
                    Cyanea lanceolata
                  
                  
                    Cyanea lanceolata
                  
                
                
                   
                  
                  
                    Cyanea longiflora
                  
                
                
                   
                  
                  
                    Cyanea truncata
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                    Cyrtandra polyantha
                  
                  
                    Cyrtandra polyantha
                  
                
                
                   
                  
                  
                    Delissea subcordata
                  
                
                
                   
                  
                    Diellia erecta
                  
                  
                    Diellia erecta
                  
                
                
                   
                  
                  
                    Diellia falcata
                  
                
                
                   
                  
                  
                    Eugenia koolauensis
                  
                
                
                   
                  
                  
                    Gardenia mannii
                  
                
                
                   
                  
                  
                    Hesperomannia arborescens
                  
                
                
                   
                  
                  
                    Isodendrion laurifolium
                  
                
                
                   
                  
                  
                    Isodendrion longifolium
                  
                
                
                   
                  
                  
                    Kadua coriacea
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                    Lobelia monostachya
                  
                  
                    Lobelia monostachya
                  
                
                
                   
                  
                  
                    Melicope lydgatei
                  
                
                
                   
                  
                  
                    Melicope saint-johnii
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Phyllostegia mollis
                  
                
                
                   
                  
                  
                    Phyllostegia parviflora
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                    Pleomele forbesii
                  
                  
                    Pleomele forbesii
                  
                
                
                   
                  
                    Pteralyxia macrocarpa
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Schiedea kaalae
                  
                
                
                   
                  
                  
                    Schiedea nuttallii
                  
                
                
                   
                  
                  
                    Solanum sandwicense
                  
                
                
                   
                  
                  
                    Tetraplasandra gymnocarpa
                  
                
                
                   
                  
                    Tetraplasandra lydgatei
                  
                  
                    Tetraplasandra lydgatei
                  
                
                
                   Oahu—Lowland Wet—Unit 1
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. obatae
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Diplazium molokaiense
                  
                
                
                   
                  
                  
                    Gardenia mannii
                  
                
                
                   
                  
                    Gouania vitifolia
                  
                  
                    Gouania vitifolia
                  
                
                
                   
                  
                  
                    Hesperomannia arbuscula
                  
                
                
                   
                  
                  
                    Isodendrion longifolium
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Phyllostegia mollis
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                    Schiedea hookeri
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                  
                    Schiedea kaalae
                  
                
                
                   
                  
                    Urera kaalae
                  
                  
                    Urera kaalae
                  
                
                
                   Oahu—Lowland Wet—Unit 2
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. obatae
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Diplazium molokaiense
                  
                
                
                   
                  
                  
                    Gardenia mannii
                  
                
                
                   
                  
                  
                    Gouania vitifolia
                  
                
                
                   
                  
                  
                    Hesperomannia arbuscula
                  
                
                
                   
                  
                  
                    Isodendrion longifolium
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia oahuensis
                  
                
                
                  
                   
                  
                    Phyllostegia hirsute
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                    Phyllostegia mollis
                  
                  
                    Phyllostegia mollis
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                  
                    Schiedea kaalae
                  
                
                
                   
                  
                    Urera kaalae
                  
                  
                    Urera kaalae
                  
                
                
                   Oahu—Lowland Wet—Unit 3
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. obatae
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Diplazium molokaiense
                  
                
                
                   
                  
                  
                    Gardenia mannii
                  
                
                
                   
                  
                  
                    Gouania vitifolia
                  
                
                
                   
                  
                  
                    Hesperomannia arbuscula
                  
                
                
                   
                  
                  
                    Isodendrion longifolium
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                    Phyllostegia hirsute
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                    Phyllostegia mollis
                  
                  
                    Phyllostegia mollis
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                    Schiedea hookeri
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                  
                    Schiedea kaalae
                  
                
                
                   
                  
                  
                    Urera kaalae
                  
                
                
                   Oahu—Lowland Wet—Unit 4
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. obatae
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Diplazium molokaiense
                  
                
                
                   
                  
                  
                    Gardenia mannii
                  
                
                
                   
                  
                  
                    Gouania vitifolia
                  
                
                
                   
                  
                  
                    Hesperomannia arbuscula
                  
                
                
                   
                  
                  
                    Isodendrion longifolium
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                    Phyllostegia mollis
                  
                  
                    Phyllostegia mollis
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                  
                    Schiedea kaalae
                  
                
                
                   
                  
                  
                    Urera kaalae
                  
                
                
                   Oahu—Lowland Wet—Unit 5
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                    Cyanea calycina
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                
                
                   
                  
                    Cyanea grimesiana ssp. Obatae
                  
                  
                    Cyanea grimesiana ssp. obatae
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Diplazium molokaiense
                  
                
                
                   
                  
                  
                    Gardenia mannii
                  
                
                
                   
                  
                  
                    Gouania vitifolia
                  
                
                
                   
                  
                    Hesperomannia arbuscula
                  
                  
                    Hesperomannia arbuscula
                  
                
                
                   
                  
                  
                    Isodendrion longifolium
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Phyllostegia mollis
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                    Schiedea kaalae
                  
                  
                    Schiedea kaalae
                  
                
                
                   
                  
                  
                    Urera kaalae
                  
                
                
                   Oahu—Lowland Wet—Unit 6
                
                
                   
                  
                  
                    Adenophorus periens
                  
                
                
                   
                  
                  
                    Chamaesyce rockii
                  
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                  
                    Cyanea calycina
                  
                
                
                  
                   
                  
                  
                    Cyanea crispa
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                
                
                   
                  
                  
                    Cyanea humboldtiana
                  
                
                
                   
                  
                  
                    Cyanea koolauensis
                  
                
                
                   
                  
                  
                    Cyanea lanceolata
                  
                
                
                   
                  
                  
                    Cyanea purpurellifolia
                  
                
                
                   
                  
                  
                    Cyanea st.-johnii
                  
                
                
                   
                  
                  
                    Cyanea truncata
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Cyrtandra gracilis
                  
                
                
                   
                  
                  
                    Cyrtandra kaulantha
                  
                
                
                   
                  
                  
                    Cyrtandra polyantha
                  
                
                
                   
                  
                  
                    Cyrtandra sessilis
                  
                
                
                   
                  
                  
                    Cyrtandra subumbellata
                  
                
                
                   
                  
                  
                    Cyrtandra viridiflora
                  
                
                
                   
                  
                  
                    Cyrtandra waiolani
                  
                
                
                   
                  
                  
                    Gardenia mannii
                  
                
                
                   
                  
                    Hesperomannia arborescens
                  
                  
                    Hesperomannia arborescens
                  
                
                
                   
                  
                  
                    Huperzia nutans
                  
                
                
                   
                  
                  
                    Isodendrion longifolium
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia gaudichaudii ssp. koolauensis
                  
                
                
                   
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                  
                    Melicope hiiakae
                  
                
                
                   
                  
                  
                    Melicope lydgatei
                  
                
                
                   
                  
                  
                    Myrsine juddii
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Phyllostegia parviflora
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Platanthera holochila
                  
                
                
                   
                  
                  
                    Platydesma cornuta var. cornuta
                  
                
                
                   
                  
                  
                    Psychotria hexandra ssp. oahuensis
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Pteris lidgatei
                  
                
                
                   
                  
                  
                    Sanicula purpurea
                  
                
                
                   
                  
                  
                    Tetraplasandra gymnocarpa
                  
                
                
                   
                  
                  
                    Trematolobelia singularis
                  
                
                
                   
                  
                  
                    Viola oahuensis
                  
                
                
                   
                  
                  
                    Zanthoxylum oahuense
                  
                
                
                   Oahu—Lowland Wet—Unit 7
                
                
                   
                  
                  
                    Adenophorus periens
                  
                
                
                   
                  
                    Chamaesyce rockii
                  
                  
                    Chamaesyce rockii
                  
                
                
                   
                  
                    Cyanea acuminate
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                    Cyanea calycina
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Cyanea crispa
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                
                
                   
                  
                    Cyanea humboldtiana
                  
                  
                    Cyanea humboldtiana
                  
                
                
                   
                  
                  
                    Cyanea koolauensis
                  
                
                
                   
                  
                  
                    Cyanea lanceolata
                  
                
                
                   
                  
                    Cyanea purpurellifolia
                  
                  
                    Cyanea purpurellifolia
                  
                
                
                   
                  
                  
                    Cyanea st.-johnii
                  
                
                
                   
                  
                    Cyanea truncate
                  
                  
                    Cyanea truncata
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Cyrtandra gracilis
                  
                
                
                   
                  
                  
                    Cyrtandra kaulantha
                  
                
                
                   
                  
                  
                    Cyrtandra polyantha
                  
                
                
                   
                  
                  
                    Cyrtandra sessilis
                  
                
                
                   
                  
                  
                    Cyrtandra subumbellata
                  
                
                
                   
                  
                    Cyrtandra viridiflora
                  
                  
                    Cyrtandra viridiflora
                  
                
                
                   
                  
                  
                    Cyrtandra waiolani
                  
                
                
                   
                  
                    Gardenia mannii
                  
                  
                    Gardenia mannii
                  
                
                
                   
                  
                    Hesperomannia arborescens
                  
                  
                    Hesperomannia arborescens
                  
                
                
                   
                  
                    Huperzia nutans
                  
                  
                    Huperzia nutans
                  
                
                
                   
                  
                  
                    Isodendrion longifolium
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia gaudichaudii ssp. koolauensis
                  
                
                
                   
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                  
                    Melicope hiiakae
                  
                
                
                   
                  
                  
                    Melicope lydgatei
                  
                
                
                   
                  
                    Myrsine juddii
                  
                  
                    Myrsine juddii
                  
                
                
                   
                  
                    Phyllostegia hirsute
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Phyllostegia parviflora
                  
                
                
                  
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Platanthera holochila
                  
                
                
                   
                  
                    Platydesma cornuta var. cornuta
                  
                  
                    Platydesma cornuta var. cornuta
                  
                
                
                   
                  
                  
                    Psychotria hexandra ssp. oahuensis
                  
                
                
                   
                  
                    Pteralyxia macrocarpa
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                    Pteris lidgatei
                  
                  
                    Pteris lidgatei
                  
                
                
                   
                  
                  
                    Sanicula purpurea
                  
                
                
                   
                  
                    Tetraplasandra gymnocarpa
                  
                  
                    Tetraplasandra gymnocarpa
                  
                
                
                   
                  
                  
                    Trematolobelia singularis
                  
                
                
                   
                  
                    Viola oahuensis
                  
                  
                    Viola oahuensis
                  
                
                
                   
                  
                    Zanthoxylum oahuense
                  
                  
                    Zanthoxylum oahuense
                  
                
                
                   Oahu—Lowland Wet—Unit 8
                
                
                   
                  
                  
                    Adenophorus periens
                  
                
                
                   
                  
                  
                    Chamaesyce rockii
                  
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Cyanea crispa
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                
                
                   
                  
                  
                    Cyanea humboldtiana
                  
                
                
                   
                  
                  
                    Cyanea koolauensis
                  
                
                
                   
                  
                  
                    Cyanea lanceolata
                  
                
                
                   
                  
                  
                    Cyanea purpurellifolia
                  
                
                
                   
                  
                  
                    Cyanea st.-johnii
                  
                
                
                   
                  
                  
                    Cyanea truncata
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Cyrtandra gracilis
                  
                
                
                   
                  
                    Cyrtandra kaulantha
                  
                  
                    Cyrtandra kaulantha
                  
                
                
                   
                  
                  
                    Cyrtandra polyantha
                  
                
                
                   
                  
                  
                    Cyrtandra sessilis
                  
                
                
                   
                  
                  
                    Cyrtandra subumbellata
                  
                
                
                   
                  
                  
                    Cyrtandra viridiflora
                  
                
                
                   
                  
                  
                    Cyrtandra waiolani
                  
                
                
                   
                  
                  
                    Gardenia mannii
                  
                
                
                   
                  
                  
                    Hesperomannia arborescens
                  
                
                
                   
                  
                  
                    Huperzia nutans
                  
                
                
                   
                  
                  
                    Isodendrion longifolium
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia gaudichaudii ssp. koolauensis
                  
                
                
                   
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                  
                    Melicope hiiakae
                  
                
                
                   
                  
                  
                    Melicope lydgatei
                  
                
                
                   
                  
                  
                    Myrsine juddii
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Phyllostegia parviflora
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Platanthera holochila
                  
                
                
                   
                  
                  
                    Platydesma cornuta var. cornuta
                  
                
                
                   
                  
                  
                    Psychotria hexandra ssp. oahuensis
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Pteris lidgatei
                  
                
                
                   
                  
                  
                    Sanicula purpurea
                  
                
                
                   
                  
                  
                    Tetraplasandra gymnocarpa
                  
                
                
                   
                  
                  
                    Trematolobelia singularis
                  
                
                
                   
                  
                  
                    Viola oahuensis
                  
                
                
                   
                  
                  
                    Zanthoxylum oahuense
                  
                
                
                   Oahu—Lowland Wet—Unit 9
                
                
                   
                  
                  
                    Adenophorus periens
                  
                
                
                   
                  
                    Chamaesyce rockii
                  
                  
                    Chamaesyce rockii
                  
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                    Cyanea calycina
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Cyanea crispa
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                
                
                   
                  
                    Cyanea humboldtiana
                  
                  
                    Cyanea humboldtiana
                  
                
                
                   
                  
                    Cyanea koolauensis
                  
                  
                    Cyanea koolauensis
                  
                
                
                   
                  
                  
                    Cyanea lanceolata
                  
                
                
                   
                  
                  
                    Cyanea purpurellifolia
                  
                
                
                   
                  
                    Cyanea st.-johnii
                  
                  
                    Cyanea st.-johnii
                  
                
                
                   
                  
                  
                    Cyanea truncata
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Cyrtandra gracilis
                  
                
                
                   
                  
                  
                    Cyrtandra kaulantha
                  
                
                
                   
                  
                  
                    Cyrtandra polyantha
                  
                
                
                  
                   
                  
                  
                    Cyrtandra sessilis
                  
                
                
                   
                  
                  
                    Cyrtandra subumbellata
                  
                
                
                   
                  
                    Cyrtandra viridiflora
                  
                  
                    Cyrtandra viridiflora
                  
                
                
                   
                  
                  
                    Cyrtandra waiolani
                  
                
                
                   
                  
                    Gardenia mannii
                  
                  
                    Gardenia mannii
                  
                
                
                   
                  
                    Hesperomannia arborescens
                  
                  
                    Hesperomannia arborescens
                  
                
                
                   
                  
                  
                    Huperzia nutans
                  
                
                
                   
                  
                  
                    Isodendrion longifolium
                  
                
                
                   
                  
                    Labordia cyrtandrae
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia gaudichaudii ssp. koolauensis
                  
                
                
                   
                  
                    Lobelia oahuensis
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                    Melicope hiiakae
                  
                  
                    Melicope hiiakae
                  
                
                
                   
                  
                    Melicope lydgatei
                  
                  
                    Melicope lydgatei
                  
                
                
                   
                  
                  
                    Myrsine juddii
                  
                
                
                   
                  
                    Phyllostegia hirsute
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                    Phyllostegia parviflora
                  
                  
                    Phyllostegia parviflora
                  
                
                
                   
                  
                    Plantago princeps
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Platanthera holochila
                  
                
                
                   
                  
                    Platydesma cornuta var. cornuta
                  
                  
                    Platydesma cornuta var. cornuta
                  
                
                
                   
                  
                  
                    Psychotria hexandra ssp. oahuensis
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                    Pteris lidgatei
                  
                  
                    Pteris lidgatei
                  
                
                
                   
                  
                  
                    Sanicula purpurea
                  
                
                
                   
                  
                    Tetraplasandra gymnocarpa
                  
                  
                    Tetraplasandra gymnocarpa
                  
                
                
                   
                  
                  
                    Trematolobelia singularis
                  
                
                
                   
                  
                    Viola oahuensis
                  
                  
                    Viola oahuensis
                  
                
                
                   
                  
                    Zanthoxylum oahuense
                  
                  
                    Zanthoxylum oahuense
                  
                
                
                   Oahu—Lowland Wet—Unit 10
                
                
                   
                  
                  
                    Adenophorus periens
                  
                
                
                   
                  
                  
                    Chamaesyce rockii
                  
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Cyanea crispa
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                
                
                   
                  
                  
                    Cyanea humboldtiana
                  
                
                
                   
                  
                  
                    Cyanea koolauensis
                  
                
                
                   
                  
                  
                    Cyanea lanceolata
                  
                
                
                   
                  
                  
                    Cyanea purpurellifolia
                  
                
                
                   
                  
                  
                    Cyanea st.-johnii
                  
                
                
                   
                  
                  
                    Cyanea truncata
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Cyrtandra gracilis
                  
                
                
                   
                  
                  
                    Cyrtandra kaulantha
                  
                
                
                   
                  
                  
                    Cyrtandra polyantha
                  
                
                
                   
                  
                  
                    Cyrtandra sessilis
                  
                
                
                   
                  
                  
                    Cyrtandra subumbellata
                  
                
                
                   
                  
                  
                    Cyrtandra viridiflora
                  
                
                
                   
                  
                  
                    Cyrtandra waiolani
                  
                
                
                   
                  
                  
                    Gardenia mannii
                  
                
                
                   
                  
                  
                    Hesperomannia arborescens
                  
                
                
                   
                  
                  
                    Huperzia nutans
                  
                
                
                   
                  
                  
                    Isodendrion longifolium
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia gaudichaudii ssp. koolauensis
                  
                
                
                   
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                  
                    Melicope hiiakae
                  
                
                
                   
                  
                  
                    Melicope lydgatei
                  
                
                
                   
                  
                  
                    Myrsine juddii
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Phyllostegia parviflora
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Platanthera holochila
                  
                
                
                   
                  
                  
                    Platydesma cornuta var. cornuta
                  
                
                
                   
                  
                  
                    Psychotria hexandra ssp. oahuensis
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Pteris lidgatei
                  
                
                
                   
                  
                  
                    Sanicula purpurea
                  
                
                
                   
                  
                  
                    Tetraplasandra gymnocarpa
                  
                
                
                   
                  
                  
                    Trematolobelia singularis
                  
                
                
                   
                  
                  
                    Viola oahuensis
                  
                
                
                   
                  
                  
                    Zanthoxylum oahuense
                  
                
                
                   Oahu—Lowland Wet—Unit 11
                
                
                  
                   
                  
                  
                    Adenophorus periens
                  
                
                
                   
                  
                  
                    Chamaesyce rockii
                  
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Cyanea crispa
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                
                
                   
                  
                  
                    Cyanea humboldtiana
                  
                
                
                   
                  
                  
                    Cyanea koolauensis
                  
                
                
                   
                  
                  
                    Cyanea lanceolata
                  
                
                
                   
                  
                  
                    Cyanea purpurellifolia
                  
                
                
                   
                  
                  
                    Cyanea st.-johnii
                  
                
                
                   
                  
                  
                    Cyanea truncata
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Cyrtandra gracilis
                  
                
                
                   
                  
                  
                    Cyrtandra kaulantha
                  
                
                
                   
                  
                  
                    Cyrtandra polyantha
                  
                
                
                   
                  
                  
                    Cyrtandra sessilis
                  
                
                
                   
                  
                  
                    Cyrtandra subumbellata
                  
                
                
                   
                  
                  
                    Cyrtandra viridiflora
                  
                
                
                   
                  
                  
                    Cyrtandra waiolani
                  
                
                
                   
                  
                  
                    Gardenia mannii
                  
                
                
                   
                  
                  
                    Hesperomannia arborescens
                  
                
                
                   
                  
                  
                    Huperzia nutans
                  
                
                
                   
                  
                  
                    Isodendrion longifolium
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia gaudichaudii ssp. koolauensis
                  
                
                
                   
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                  
                    Melicope hiiakae
                  
                
                
                   
                  
                  
                    Melicope lydgatei
                  
                
                
                   
                  
                  
                    Myrsine juddii
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Phyllostegia parviflora
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Platanthera holochila
                  
                
                
                   
                  
                  
                    Platydesma cornuta var. cornuta
                  
                
                
                   
                  
                  
                    Psychotria hexandra ssp. oahuensis
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Pteris lidgatei
                  
                
                
                   
                  
                  
                    Sanicula purpurea
                  
                
                
                   
                  
                  
                    Tetraplasandra gymnocarpa
                  
                
                
                   
                  
                  
                    Trematolobelia singularis
                  
                
                
                   
                  
                  
                    Viola oahuensis
                  
                
                
                   
                  
                  
                    Zanthoxylum oahuense
                  
                
                
                   Oahu—Lowland Wet—Unit 12
                
                
                   
                  
                  
                    Adenophorus periens
                  
                
                
                   
                  
                  
                    Chamaesyce rockii
                  
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Cyanea crispa
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                
                
                   
                  
                  
                    Cyanea humboldtiana
                  
                
                
                   
                  
                  
                    Cyanea koolauensis
                  
                
                
                   
                  
                  
                    Cyanea lanceolata
                  
                
                
                   
                  
                  
                    Cyanea purpurellifolia
                  
                
                
                   
                  
                  
                    Cyanea st.-johnii
                  
                
                
                   
                  
                  
                    Cyanea truncata
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Cyrtandra gracilis
                  
                
                
                   
                  
                  
                    Cyrtandra kaulantha
                  
                
                
                   
                  
                  
                    Cyrtandra polyantha
                  
                
                
                   
                  
                  
                    Cyrtandra sessilis
                  
                
                
                   
                  
                  
                    Cyrtandra subumbellata
                  
                
                
                   
                  
                  
                    Cyrtandra viridiflora
                  
                
                
                   
                  
                  
                    Cyrtandra waiolani
                  
                
                
                   
                  
                  
                    Gardenia mannii
                  
                
                
                   
                  
                  
                    Hesperomannia arborescens
                  
                
                
                   
                  
                  
                    Huperzia nutans
                  
                
                
                   
                  
                  
                    Isodendrion longifolium
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia gaudichaudii ssp. koolauensis
                  
                
                
                   
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                  
                    Melicope hiiakae
                  
                
                
                  
                   
                  
                  
                    Melicope lydgatei
                  
                
                
                   
                  
                  
                    Myrsine juddii
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Phyllostegia parviflora
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Platanthera holochila
                  
                
                
                   
                  
                  
                    Platydesma cornuta var. cornuta
                  
                
                
                   
                  
                  
                    Psychotria hexandra ssp. oahuensis
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Pteris lidgatei
                  
                
                
                   
                  
                  
                    Sanicula purpurea
                  
                
                
                   
                  
                  
                    Tetraplasandra gymnocarpa
                  
                
                
                   
                  
                  
                    Trematolobelia singularis
                  
                
                
                   
                  
                  
                    Viola oahuensis
                  
                
                
                   
                  
                  
                    Zanthoxylum oahuense
                  
                
                
                   Oahu—Lowland Wet—Unit 13
                
                
                   
                  
                  
                    Adenophorus periens
                  
                
                
                   
                  
                  
                    Chamaesyce rockii
                  
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Cyanea crispa
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                
                
                   
                  
                  
                    Cyanea humboldtiana
                  
                
                
                   
                  
                  
                    Cyanea koolauensis
                  
                
                
                   
                  
                  
                    Cyanea lanceolata
                  
                
                
                   
                  
                  
                    Cyanea purpurellifolia
                  
                
                
                   
                  
                  
                    Cyanea st.-johnii
                  
                
                
                   
                  
                  
                    Cyanea truncata
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Cyrtandra gracilis
                  
                
                
                   
                  
                  
                    Cyrtandra kaulantha
                  
                
                
                   
                  
                  
                    Cyrtandra polyantha
                  
                
                
                   
                  
                  
                    Cyrtandra sessilis
                  
                
                
                   
                  
                  
                    Cyrtandra subumbellata
                  
                
                
                   
                  
                  
                    Cyrtandra viridiflora
                  
                
                
                   
                  
                  
                    Cyrtandra waiolani
                  
                
                
                   
                  
                  
                    Gardenia mannii
                  
                
                
                   
                  
                  
                    Hesperomannia arborescens
                  
                
                
                   
                  
                  
                    Huperzia nutans
                  
                
                
                   
                  
                  
                    Isodendrion longifolium
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia gaudichaudii ssp. koolauensis
                  
                
                
                   
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                  
                    Melicope hiiakae
                  
                
                
                   
                  
                  
                    Melicope lydgatei
                  
                
                
                   
                  
                  
                    Myrsine juddii
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Phyllostegia parviflora
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Platanthera holochila
                  
                
                
                   
                  
                  
                    Platydesma cornuta var. cornuta
                  
                
                
                   
                  
                  
                    Psychotria hexandra ssp. oahuensis
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Pteris lidgatei
                  
                
                
                   
                  
                  
                    Sanicula purpurea
                  
                
                
                   
                  
                  
                    Tetraplasandra gymnocarpa
                  
                
                
                   
                  
                  
                    Trematolobelia singularis
                  
                
                
                   
                  
                  
                    Viola oahuensis
                  
                
                
                   
                  
                  
                    Zanthoxylum oahuense
                  
                
                
                   Oahu—Lowland Wet—Unit 14
                
                
                   
                  
                  
                    Adenophorus periens
                  
                
                
                   
                  
                  
                    Chamaesyce rockii
                  
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Cyanea crispa
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                
                
                   
                  
                  
                    Cyanea humboldtiana
                  
                
                
                   
                  
                    Cyanea koolauensis
                  
                  
                    Cyanea koolauensis
                  
                
                
                   
                  
                  
                    Cyanea lanceolata
                  
                
                
                   
                  
                  
                    Cyanea purpurellifolia
                  
                
                
                   
                  
                  
                    Cyanea st.-johnii
                  
                
                
                   
                  
                  
                    Cyanea truncata
                  
                
                
                  
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Cyrtandra gracilis
                  
                
                
                   
                  
                  
                    Cyrtandra kaulantha
                  
                
                
                   
                  
                  
                    Cyrtandra polyantha
                  
                
                
                   
                  
                  
                    Cyrtandra sessilis
                  
                
                
                   
                  
                  
                    Cyrtandra subumbellata
                  
                
                
                   
                  
                  
                    Cyrtandra viridiflora
                  
                
                
                   
                  
                  
                    Cyrtandra waiolani
                  
                
                
                   
                  
                  
                    Gardenia mannii
                  
                
                
                   
                  
                  
                    Hesperomannia arborescens
                  
                
                
                   
                  
                  
                    Huperzia nutans
                  
                
                
                   
                  
                  
                    Isodendrion longifolium
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia gaudichaudii ssp. koolauensis
                  
                
                
                   
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                  
                    Melicope hiiakae
                  
                
                
                   
                  
                  
                    Melicope lydgatei
                  
                
                
                   
                  
                  
                    Myrsine juddii
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Phyllostegia parviflora
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Platanthera holochila
                  
                
                
                   
                  
                  
                    Platydesma cornuta var. cornuta
                  
                
                
                   
                  
                  
                    Psychotria hexandra ssp. oahuensis
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Pteris lidgatei
                  
                
                
                   
                  
                  
                    Sanicula purpurea
                  
                
                
                   
                  
                  
                    Tetraplasandra gymnocarpa
                  
                
                
                   
                  
                  
                    Trematolobelia singularis
                  
                
                
                   
                  
                  
                    Viola oahuensis
                  
                
                
                   
                  
                  
                    Zanthoxylum oahuense
                  
                
                
                   Oahu—Lowland Wet—Unit 15
                
                
                   
                  
                  
                    Adenophorus periens
                  
                
                
                   
                  
                  
                    Chamaesyce rockii
                  
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                    Cyanea crispa
                  
                  
                    Cyanea crispa
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                
                
                   
                  
                  
                    Cyanea humboldtiana
                  
                
                
                   
                  
                  
                    Cyanea koolauensis
                  
                
                
                   
                  
                  
                    Cyanea lanceolata
                  
                
                
                   
                  
                  
                    Cyanea purpurellifolia
                  
                
                
                   
                  
                  
                    Cyanea st.-johnii
                  
                
                
                   
                  
                  
                    Cyanea truncata
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Cyrtandra gracilis
                  
                
                
                   
                  
                  
                    Cyrtandra kaulantha
                  
                
                
                   
                  
                  
                    Cyrtandra polyantha
                  
                
                
                   
                  
                  
                    Cyrtandra sessilis
                  
                
                
                   
                  
                  
                    Cyrtandra subumbellata
                  
                
                
                   
                  
                  
                    Cyrtandra viridiflora
                  
                
                
                   
                  
                  
                    Cyrtandra waiolani
                  
                
                
                   
                  
                  
                    Gardenia mannii
                  
                
                
                   
                  
                  
                    Hesperomannia arborescens
                  
                
                
                   
                  
                  
                    Huperzia nutans
                  
                
                
                   
                  
                  
                    Isodendrion longifolium
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia gaudichaudii ssp. koolauensis
                  
                
                
                   
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                  
                    Melicope hiiakae
                  
                
                
                   
                  
                  
                    Melicope lydgatei
                  
                
                
                   
                  
                  
                    Myrsine juddii
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Phyllostegia parviflora
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Platanthera holochila
                  
                
                
                   
                  
                  
                    Platydesma cornuta var. cornuta
                  
                
                
                   
                  
                  
                    Psychotria hexandra ssp. oahuensis
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Pteris lidgatei
                  
                
                
                   
                  
                  
                    Sanicula purpurea
                  
                
                
                   
                  
                  
                    Tetraplasandra gymnocarpa
                  
                
                
                  
                   
                  
                  
                    Trematolobelia singularis
                  
                
                
                   
                  
                  
                    Viola oahuensis
                  
                
                
                   
                  
                  
                    Zanthoxylum oahuense
                  
                
                
                   Oahu—Lowland Wet—Unit 16
                
                
                   
                  
                  
                    Adenophorus periens
                  
                
                
                   
                  
                  
                    Chamaesyce rockii
                  
                
                
                   
                  
                    Cyanea acuminate
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                    Cyanea calycina
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                    Cyanea crispa
                  
                  
                    Cyanea crispa
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. grimesiana
                  
                
                
                   
                  
                    Cyanea humboldtiana
                  
                  
                    Cyanea humboldtiana
                  
                
                
                   
                  
                    Cyanea koolauensis
                  
                  
                    Cyanea koolauensis
                  
                
                
                   
                  
                    Cyanea lanceolata
                  
                  
                    Cyanea lanceolata
                  
                
                
                   
                  
                  
                    Cyanea purpurellifolia
                  
                
                
                   
                  
                    Cyanea st.-johnii
                  
                  
                    Cyanea st.-johnii
                  
                
                
                   
                  
                  
                    Cyanea truncata
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                    Cyrtandra gracilis
                  
                  
                    Cyrtandra gracilis
                  
                
                
                   
                  
                  
                    Cyrtandra kaulantha
                  
                
                
                   
                  
                    Cyrtandra polyantha
                  
                  
                    Cyrtandra polyantha
                  
                
                
                   
                  
                    Cyrtandra sessilis
                  
                  
                    Cyrtandra sessilis
                  
                
                
                   
                  
                  
                    Cyrtandra subumbellata
                  
                
                
                   
                  
                  
                    Cyrtandra viridiflora
                  
                
                
                   
                  
                  
                    Cyrtandra waiolani
                  
                
                
                   
                  
                    Gardenia mannii
                  
                  
                    Gardenia mannii
                  
                
                
                   
                  
                    Hesperomannia arborescens
                  
                  
                    Hesperomannia arborescens
                  
                
                
                   
                  
                  
                    Huperzia nutans
                  
                
                
                   
                  
                  
                    Isodendrion longifolium
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia gaudichaudii ssp. koolauensis
                  
                
                
                   
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                  
                    Melicope hiiakae
                  
                
                
                   
                  
                  
                    Melicope lydgatei
                  
                
                
                   
                  
                  
                    Myrsine juddii
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Phyllostegia parviflora
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Platanthera holochila
                  
                
                
                   
                  
                    Platydesma cornuta var. cornuta
                  
                  
                    Platydesma cornuta var. cornuta
                  
                
                
                   
                  
                  
                    Psychotria hexandra ssp. oahuensis
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Pteris lidgatei
                  
                
                
                   
                  
                    Sanicula purpurea
                  
                  
                    Sanicula purpurea
                  
                
                
                   
                  
                    Tetraplasandra gymnocarpa
                  
                  
                    Tetraplasandra gymnocarpa
                  
                
                
                   
                  
                  
                    Trematolobelia singularis
                  
                
                
                   
                  
                  
                    Viola oahuensis
                  
                
                
                   
                  
                  
                    Zanthoxylum oahuense
                  
                
                
                   Oahu—Montane Wet—Unit 1
                
                
                   
                  
                  
                    Alectryon macrococcus var. macrococcus
                  
                
                
                   
                  
                    Cyanea acuminate
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                    Cyanea calycina
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                    Labordia cyrtandrae
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                    Melicope christophersenii
                  
                  
                    Melicope christophersenii
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                    Schiedea trinervis
                  
                  
                    Schiedea trinervis
                  
                
                
                   Oahu—Dry Cliff—Unit 1
                
                
                   
                  
                  
                    Abutilon sandwicense
                  
                
                
                   
                  
                  
                    Achyranthes splendens var. rotundata
                  
                
                
                   
                  
                    Alectryon macrococcus
                  
                  
                    Alectryon macrococcus
                  
                
                
                   
                  
                  
                    Bonamia menziesii
                  
                
                
                   
                  
                    Cenchrus agrimonioides
                  
                  
                    Cenchrus agrimonioides
                  
                
                
                   
                  
                    Chamaesyce herbstii
                  
                  
                    Chamaesyce herbstii
                  
                
                
                   
                  
                  
                    Chamaesyce kuwaleana
                  
                
                
                   
                  
                    Cyanea grimesiana ssp. Obatae
                  
                  
                    Cyanea grimesiana ssp. obatae
                  
                
                
                   
                  
                    Cyrtandra dentate
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Diellia falcata
                  
                
                
                   
                  
                  
                    Diellia unisora
                  
                
                
                   
                  
                  
                    Dubautia herbstobatae
                  
                
                
                   
                  
                  
                    Eragrostis fosbergii
                  
                
                
                   
                  
                  
                    Flueggea neowawraea
                  
                
                
                  
                   
                  
                  
                    Gouania meyenii
                  
                
                
                   
                  
                  
                    Gouania vitifolia
                  
                
                
                   
                  
                  
                    Isodendrion laurifolium
                  
                
                
                   
                  
                  
                    Isodendrion pyrifolium
                  
                
                
                   
                  
                    Kadua degeneri
                  
                  
                    Kadua degeneri
                  
                
                
                   
                  
                  
                    Kadua parvula
                  
                
                
                   
                  
                  
                    Korthalsella degeneri
                  
                
                
                   
                  
                  
                    Lepidium arbuscula
                  
                
                
                   
                  
                  
                    Lipochaeta lobata var. leptophylla
                  
                
                
                   
                  
                  
                    Lobelia niihauensis
                  
                
                
                   
                  
                  
                    Melanthera tenuifolia
                  
                
                
                   
                  
                  
                    Melicope makahae
                  
                
                
                   
                  
                  
                    Melicope saint-johnii
                  
                
                
                   
                  
                  
                    Neraudia angulata
                  
                
                
                   
                  
                  
                    Nototrichium humile
                  
                
                
                   
                  
                  
                    Peucedanum sandwicense
                  
                
                
                   
                  
                  
                    Phyllostegia kaalaensis
                  
                
                
                   
                  
                    Plantago princeps
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Platydesma cornuta var. decurrens
                  
                
                
                   
                  
                  
                    Pleomele forbesii
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Sanicula mariversa
                  
                
                
                   
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                    Schiedea obovata
                  
                  
                    Schiedea obovata
                  
                
                
                   
                  
                  
                    Schiedea trinervis
                  
                
                
                   
                  
                  
                    Silene lanceolata
                  
                
                
                   
                  
                  
                    Silene perlmanii
                  
                
                
                   
                  
                  
                    Spermolepis hawaiiensis
                  
                
                
                   
                  
                  
                    Tetramolopium filiforme
                  
                
                
                   
                  
                  
                    Tetramolopium lepidotum ssp. lepidotum
                  
                
                
                   
                  
                  
                    Viola chamissoniana ssp. chamissoniana
                  
                
                
                   Oahu—Dry Cliff—Unit 2
                
                
                   
                  
                    Abutilon sandwicense
                  
                  
                    Abutilon sandwicense
                  
                
                
                   
                  
                  
                    Achyranthes splendens var. rotundata
                  
                
                
                   
                  
                    Alectryon macrococcus
                  
                  
                    Alectryon macrococcus
                  
                
                
                   
                  
                  
                    Bonamia menziesii
                  
                
                
                   
                  
                  
                    Cenchrus agrimonioides
                  
                
                
                   
                  
                  
                    Chamaesyce herbstii
                  
                
                
                   
                  
                  
                    Chamaesyce kuwaleana
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. obatae
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Diellia falcata
                  
                
                
                   
                  
                  
                    Diellia unisora
                  
                
                
                   
                  
                    Dubautia herbstobatae
                  
                  
                    Dubautia herbstobatae
                  
                
                
                   
                  
                  
                    Eragrostis fosbergii
                  
                
                
                   
                  
                  
                    Flueggea neowawraea
                  
                
                
                   
                  
                  
                    Gouania meyenii
                  
                
                
                   
                  
                    Gouania vitifolia
                  
                  
                    Gouania vitifolia
                  
                
                
                   
                  
                  
                    Isodendrion laurifolium
                  
                
                
                   
                  
                  
                    Isodendrion pyrifolium
                  
                
                
                   
                  
                  
                    Kadua degeneri
                  
                
                
                   
                  
                    Kadua parvula
                  
                  
                    Kadua parvula
                  
                
                
                   
                  
                  
                    Korthalsella degeneri
                  
                
                
                   
                  
                    Lepidium arbuscula
                  
                  
                    Lepidium arbuscula
                  
                
                
                   
                  
                  
                    Lipochaeta lobata var. leptophylla
                  
                
                
                   
                  
                    Lobelia niihauensis
                  
                  
                    Lobelia niihauensis
                  
                
                
                   
                  
                    Melanthera tenuifolia
                  
                  
                    Melanthera tenuifolia
                  
                
                
                   
                  
                    Melicope makahae
                  
                  
                    Melicope makahae
                  
                
                
                   
                  
                  
                    Melicope saint-johnii
                  
                
                
                   
                  
                  
                    Neraudia angulata
                  
                
                
                   
                  
                    Nototrichium humile
                  
                  
                    Nototrichium humile
                  
                
                
                   
                  
                    Peucedanum sandwicense
                  
                  
                    Peucedanum sandwicense
                  
                
                
                   
                  
                  
                    Phyllostegia kaalaensis
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                    Platydesma cornuta var. decurrens
                  
                  
                    Platydesma cornuta var. decurrens
                  
                
                
                   
                  
                    Pleomele forbesii
                  
                  
                    Pleomele forbesii
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                    Sanicula mariversa
                  
                  
                    Sanicula mariversa
                  
                
                
                   
                  
                    Schiedea hookeri
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                  
                    Schiedea obovata
                  
                
                
                   
                  
                  
                    Schiedea trinervis
                  
                
                
                   
                  
                  
                    Silene lanceolata
                  
                
                
                  
                   
                  
                  
                    Silene perlmanii
                  
                
                
                   
                  
                  
                    Spermolepis hawaiiensis
                  
                
                
                   
                  
                    Tetramolopium filiforme
                  
                  
                    Tetramolopium filiforme
                  
                
                
                   
                  
                  
                    Tetramolopium lepidotum ssp. lepidotum
                  
                
                
                   
                  
                    Viola chamissoniana ssp. Chamissoniana
                  
                  
                    Viola chamissoniana ssp. chamissoniana
                  
                
                
                   Oahu—Dry Cliff—Unit 3
                
                
                   
                  
                    Abutilon sandwicense
                  
                  
                    Abutilon sandwicense
                  
                
                
                   
                  
                  
                    Achyranthes splendens var. rotundata
                  
                
                
                   
                  
                    Alectryon macrococcus
                  
                  
                    Alectryon macrococcus
                  
                
                
                   
                  
                    Bonamia menziesii
                  
                  
                    Bonamia menziesii
                  
                
                
                   
                  
                  
                    Cenchrus agrimonioides
                  
                
                
                   
                  
                  
                    Chamaesyce herbstii
                  
                
                
                   
                  
                  
                    Chamaesyce kuwaleana
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. obatae
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                    Diellia falcate
                  
                  
                    Diellia falcata
                  
                
                
                   
                  
                  
                    Diellia unisora
                  
                
                
                   
                  
                    Dubautia herbstobatae
                  
                  
                    Dubautia herbstobatae
                  
                
                
                   
                  
                    Eragrostis fosbergii
                  
                  
                    Eragrostis fosbergii
                  
                
                
                   
                  
                    Flueggea neowawraea
                  
                  
                    Flueggea neowawraea
                  
                
                
                   
                  
                    Gouania meyenii
                  
                  
                    Gouania meyenii
                  
                
                
                   
                  
                  
                    Gouania vitifolia
                  
                
                
                   
                  
                    Isodendrion laurifolium
                  
                  
                    Isodendrion laurifolium
                  
                
                
                   
                  
                  
                    Isodendrion pyrifolium
                  
                
                
                   
                  
                  
                    Kadua degeneri
                  
                
                
                   
                  
                  
                    Kadua parvula
                  
                
                
                   
                  
                    Korthalsella degeneri
                  
                  
                    Korthalsella degeneri
                  
                
                
                   
                  
                    Lepidium arbuscula
                  
                  
                    Lepidium arbuscula
                  
                
                
                   
                  
                    Lipochaeta lobata var. leptophylla
                  
                  
                    Lipochaeta lobata var. leptophylla
                  
                
                
                   
                  
                    Lobelia niihauensis
                  
                  
                    Lobelia niihauensis
                  
                
                
                   
                  
                    Melanthera tenuifolia
                  
                  
                    Melanthera tenuifolia
                  
                
                
                   
                  
                    Melicope makahae
                  
                  
                    Melicope makahae
                  
                
                
                   
                  
                  
                    Melicope saint-johnii
                  
                
                
                   
                  
                    Neraudia angulate
                  
                  
                    Neraudia angulata
                  
                
                
                   
                  
                    Nototrichium humile
                  
                  
                    Nototrichium humile
                  
                
                
                   
                  
                    Peucedanum sandwicense
                  
                  
                    Peucedanum sandwicense
                  
                
                
                   
                  
                    Phyllostegia kaalaensis
                  
                  
                    Phyllostegia kaalaensis
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Platydesma cornuta var. decurrens
                  
                
                
                   
                  
                    Pleomele forbesii
                  
                  
                    Pleomele forbesii
                  
                
                
                   
                  
                    Pteralyxia macrocarpa
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Sanicula mariversa
                  
                
                
                   
                  
                    Schiedea hookeri
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                  
                    Schiedea obovata
                  
                
                
                   
                  
                  
                    Schiedea trinervis
                  
                
                
                   
                  
                    Silene lanceolata
                  
                  
                    Silene lanceolata
                  
                
                
                   
                  
                  
                    Silene perlmanii
                  
                
                
                   
                  
                  
                    Spermolepis hawaiiensis
                  
                
                
                   
                  
                    Tetramolopium filiforme
                  
                  
                    Tetramolopium filiforme
                  
                
                
                   
                  
                  
                    Tetramolopium lepidotum ssp. lepidotum
                  
                
                
                   
                  
                    Viola chamissoniana ssp. Chamissoniana
                  
                  
                    Viola chamissoniana ssp. chamissoniana
                  
                
                
                   Oahu—Dry Cliff—Unit 4
                
                
                   
                  
                  
                    Abutilon sandwicense
                  
                
                
                   
                  
                  
                    Achyranthes splendens var. rotundata
                  
                
                
                   
                  
                    Alectryon macrococcus
                  
                  
                    Alectryon macrococcus
                  
                
                
                   
                  
                  
                    Bonamia menziesii
                  
                
                
                   
                  
                  
                    Cenchrus agrimonioides
                  
                
                
                   
                  
                  
                    Chamaesyce herbstii
                  
                
                
                   
                  
                    Chamaesyce kuwaleana
                  
                  
                    Chamaesyce kuwaleana
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. obatae
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Diellia falcata
                  
                
                
                   
                  
                  
                    Diellia unisora
                  
                
                
                   
                  
                  
                    Dubautia herbstobatae
                  
                
                
                   
                  
                  
                    Eragrostis fosbergii
                  
                
                
                   
                  
                  
                    Flueggea neowawraea
                  
                
                
                   
                  
                  
                    Gouania meyenii
                  
                
                
                   
                  
                  
                    Gouania vitifolia
                  
                
                
                   
                  
                  
                    Isodendrion laurifolium
                  
                
                
                   
                  
                  
                    Isodendrion pyrifolium
                  
                
                
                  
                   
                  
                  
                    Kadua degeneri
                  
                
                
                   
                  
                  
                    Kadua parvula
                  
                
                
                   
                  
                  
                    Korthalsella degeneri
                  
                
                
                   
                  
                  
                    Lepidium arbuscula
                  
                
                
                   
                  
                  
                    Lipochaeta lobata var. leptophylla
                  
                
                
                   
                  
                  
                    Lobelia niihauensis
                  
                
                
                   
                  
                  
                    Melanthera tenuifolia
                  
                
                
                   
                  
                  
                    Melicope makahae
                  
                
                
                   
                  
                  
                    Melicope saint-johnii
                  
                
                
                   
                  
                  
                    Neraudia angulata
                  
                
                
                   
                  
                  
                    Nototrichium humile
                  
                
                
                   
                  
                  
                    Peucedanum sandwicense
                  
                
                
                   
                  
                  
                    Phyllostegia kaalaensis
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Platydesma cornuta var. decurrens
                  
                
                
                   
                  
                  
                    Pleomele forbesii
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Sanicula mariversa
                  
                
                
                   
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                  
                    Schiedea obovata
                  
                
                
                   
                  
                  
                    Schiedea trinervis
                  
                
                
                   
                  
                  
                    Silene lanceolata
                  
                
                
                   
                  
                  
                    Silene perlmanii
                  
                
                
                   
                  
                    Spermolepis hawaiiensis
                  
                  
                    Spermolepis hawaiiensis
                  
                
                
                   
                  
                  
                    Tetramolopium filiforme
                  
                
                
                   
                  
                  
                    Tetramolopium lepidotum ssp. lepidotum
                  
                
                
                   
                  
                  
                    Viola chamissoniana ssp. chamissoniana
                  
                
                
                   Oahu—Dry Cliff—Unit 6
                
                
                   
                  
                  
                    Abutilon sandwicense
                  
                
                
                   
                  
                  
                    Achyranthes splendens var. rotundata
                  
                
                
                   
                  
                  
                    Alectryon macrococcus
                  
                
                
                   
                  
                  
                    Bonamia menziesii
                  
                
                
                   
                  
                    Cenchrus agrimonioides
                  
                  
                    Cenchrus agrimonioides
                  
                
                
                   
                  
                  
                    Chamaesyce herbstii
                  
                
                
                   
                  
                  
                    Chamaesyce kuwaleana
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. obatae
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Diellia falcata
                  
                
                
                   
                  
                    Diellia unisora
                  
                  
                    Diellia unisora
                  
                
                
                   
                  
                  
                    Dubautia herbstobatae
                  
                
                
                   
                  
                  
                    Eragrostis fosbergii
                  
                
                
                   
                  
                    Flueggea neowawraea
                  
                  
                    Flueggea neowawraea
                  
                
                
                   
                  
                  
                    Gouania meyenii
                  
                
                
                   
                  
                  
                    Gouania vitifolia
                  
                
                
                   
                  
                  
                    Isodendrion laurifolium
                  
                
                
                   
                  
                  
                    Isodendrion pyrifolium
                  
                
                
                   
                  
                  
                    Kadua degeneri
                  
                
                
                   
                  
                  
                    Kadua parvula
                  
                
                
                   
                  
                  
                    Korthalsella degeneri
                  
                
                
                   
                  
                    Lepidium arbuscula
                  
                  
                    Lepidium arbuscula
                  
                
                
                   
                  
                  
                    Lipochaeta lobata var. leptophylla
                  
                
                
                   
                  
                    Lobelia niihauensis
                  
                  
                    Lobelia niihauensis
                  
                
                
                   
                  
                  
                    Melanthera tenuifolia
                  
                
                
                   
                  
                  
                    Melicope makahae
                  
                
                
                   
                  
                    Melicope saint-johnii
                  
                  
                    Melicope saint-johnii
                  
                
                
                   
                  
                    Neraudia angulate
                  
                  
                    Neraudia angulata
                  
                
                
                   
                  
                  
                    Nototrichium humile
                  
                
                
                   
                  
                  
                    Peucedanum sandwicense
                  
                
                
                   
                  
                  
                    Phyllostegia kaalaensis
                  
                
                
                   
                  
                    Plantago princeps
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Platydesma cornuta var. decurrens
                  
                
                
                   
                  
                    Pleomele forbesii
                  
                  
                    Pleomele forbesii
                  
                
                
                   
                  
                    Pteralyxia macrocarpa
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Sanicula mariversa
                  
                
                
                   
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                  
                    Schiedea obovata
                  
                
                
                   
                  
                  
                    Schiedea trinervis
                  
                
                
                   
                  
                  
                    Silene lanceolata
                  
                
                
                   
                  
                  
                    Silene perlmanii
                  
                
                
                   
                  
                  
                    Spermolepis hawaiiensis
                  
                
                
                   
                  
                  
                    Tetramolopium filiforme
                  
                
                
                   
                  
                    Tetramolopium lepidotum ssp. Lepidotum
                  
                  
                    Tetramolopium lepidotum ssp. lepidotum
                  
                
                
                  
                   
                  
                  
                    Viola chamissoniana ssp. chamissoniana
                  
                
                
                   Oahu—Dry Cliff—Unit 7a
                
                
                   
                  
                  
                    Abutilon sandwicense
                  
                
                
                   
                  
                  
                    Achyranthes splendens var. rotundata
                  
                
                
                   
                  
                  
                    Alectryon macrococcus
                  
                
                
                   
                  
                  
                    Bonamia menziesii
                  
                
                
                   
                  
                  
                    Cenchrus agrimonioides
                  
                
                
                   
                  
                  
                    Chamaesyce herbstii
                  
                
                
                   
                  
                  
                    Chamaesyce kuwaleana
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. obatae
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Diellia falcata
                  
                
                
                   
                  
                  
                    Diellia unisora
                  
                
                
                   
                  
                  
                    Dubautia herbstobatae
                  
                
                
                   
                  
                  
                    Eragrostis fosbergii
                  
                
                
                   
                  
                    Flueggea neowawraea
                  
                  
                    Flueggea neowawraea
                  
                
                
                   
                  
                  
                    Gouania meyenii
                  
                
                
                   
                  
                  
                    Gouania vitifolia
                  
                
                
                   
                  
                  
                    Isodendrion laurifolium
                  
                
                
                   
                  
                  
                    Isodendrion pyrifolium
                  
                
                
                   
                  
                  
                    Kadua degeneri
                  
                
                
                   
                  
                    Kadua parvula
                  
                  
                    Kadua parvula
                  
                
                
                   
                  
                  
                    Korthalsella degeneri
                  
                
                
                   
                  
                  
                    Lepidium arbuscula
                  
                
                
                   
                  
                  
                    Lipochaeta lobata var. leptophylla
                  
                
                
                   
                  
                  
                    Lobelia niihauensis
                  
                
                
                   
                  
                  
                    Melanthera tenuifolia
                  
                
                
                   
                  
                  
                    Melicope makahae
                  
                
                
                   
                  
                    Melicope saint-johnii
                  
                  
                    Melicope saint-johnii
                  
                
                
                   
                  
                  
                    Neraudia angulata
                  
                
                
                   
                  
                  
                    Nototrichium humile
                  
                
                
                   
                  
                  
                    Peucedanum sandwicense
                  
                
                
                   
                  
                  
                    Phyllostegia kaalaensis
                  
                
                
                   
                  
                    Plantago princeps
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                    Platydesma cornuta var. decurrens
                  
                  
                    Platydesma cornuta var. decurrens
                  
                
                
                   
                  
                    Pleomele forbesii
                  
                  
                    Pleomele forbesii
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Sanicula mariversa
                  
                
                
                   
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                  
                    Schiedea obovata
                  
                
                
                   
                  
                  
                    Schiedea trinervis
                  
                
                
                   
                  
                  
                    Silene lanceolata
                  
                
                
                   
                  
                    Silene perlmanii
                  
                  
                    Silene perlmanii
                  
                
                
                   
                  
                  
                    Spermolepis hawaiiensis
                  
                
                
                   
                  
                  
                    Tetramolopium filiforme
                  
                
                
                   
                  
                  
                    Tetramolopium lepidotum ssp. lepidotum
                  
                
                
                   
                  
                    Viola chamissoniana ssp. Chamissoniana
                  
                  
                    Viola chamissoniana ssp. chamissoniana
                  
                
                
                   Oahu—Dry Cliff—Unit 7b
                
                
                   
                  
                  
                    Abutilon sandwicense
                  
                
                
                   
                  
                  
                    Achyranthes splendens var. rotundata
                  
                
                
                   
                  
                  
                    Alectryon macrococcus
                  
                
                
                   
                  
                  
                    Bonamia menziesii
                  
                
                
                   
                  
                  
                    Cenchrus agrimonioides
                  
                
                
                   
                  
                  
                    Chamaesyce herbstii
                  
                
                
                   
                  
                  
                    Chamaesyce kuwaleana
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. obatae
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Diellia falcata
                  
                
                
                   
                  
                  
                    Diellia unisora
                  
                
                
                   
                  
                  
                    Dubautia herbstobatae
                  
                
                
                   
                  
                  
                    Eragrostis fosbergii
                  
                
                
                   
                  
                  
                    Flueggea neowawraea
                  
                
                
                   
                  
                  
                    Gouania meyenii
                  
                
                
                   
                  
                  
                    Gouania vitifolia
                  
                
                
                   
                  
                  
                    Isodendrion laurifolium
                  
                
                
                   
                  
                  
                    Isodendrion pyrifolium
                  
                
                
                   
                  
                  
                    Kadua degeneri
                  
                
                
                   
                  
                  
                    Kadua parvula
                  
                
                
                   
                  
                  
                    Korthalsella degeneri
                  
                
                
                   
                  
                  
                    Lepidium arbuscula
                  
                
                
                   
                  
                  
                    Lipochaeta lobata var. leptophylla
                  
                
                
                  
                   
                  
                  
                    Lobelia niihauensis
                  
                
                
                   
                  
                  
                    Melanthera tenuifolia
                  
                
                
                   
                  
                  
                    Melicope makahae
                  
                
                
                   
                  
                  
                    Melicope saint-johnii
                  
                
                
                   
                  
                  
                    Neraudia angulata
                  
                
                
                   
                  
                  
                    Nototrichium humile
                  
                
                
                   
                  
                  
                    Peucedanum sandwicense
                  
                
                
                   
                  
                  
                    Phyllostegia kaalaensis
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Platydesma cornuta var. decurrens
                  
                
                
                   
                  
                  
                    Pleomele forbesii
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Sanicula mariversa
                  
                
                
                   
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                  
                    Schiedea obovata
                  
                
                
                   
                  
                  
                    Schiedea trinervis
                  
                
                
                   
                  
                  
                    Silene lanceolata
                  
                
                
                   
                  
                  
                    Silene perlmanii
                  
                
                
                   
                  
                  
                    Spermolepis hawaiiensis
                  
                
                
                   
                  
                  
                    Tetramolopium filiforme
                  
                
                
                   
                  
                  
                    Tetramolopium lepidotum ssp. lepidotum
                  
                
                
                   
                  
                  
                    Viola chamissoniana ssp. chamissoniana
                  
                
                
                   Oahu—Dry Cliff—Unit 8
                
                
                   
                  
                    Abutilon sandwicense
                  
                  
                    Abutilon sandwicense
                  
                
                
                   
                  
                  
                    Achyranthes splendens var. rotundata
                  
                
                
                   
                  
                  
                    Alectryon macrococcus
                  
                
                
                   
                  
                    Bonamia menziesii
                  
                  
                    Bonamia menziesii
                  
                
                
                   
                  
                  
                    Cenchrus agrimonioides
                  
                
                
                   
                  
                  
                    Chamaesyce herbstii
                  
                
                
                   
                  
                  
                    Chamaesyce kuwaleana
                  
                
                
                   
                  
                  
                    Cyanea grimesiana ssp. obatae
                  
                
                
                   
                  
                  
                    Cyrtandra dentata
                  
                
                
                   
                  
                  
                    Diellia falcata
                  
                
                
                   
                  
                  
                    Diellia unisora
                  
                
                
                   
                  
                  
                    Dubautia herbstobatae
                  
                
                
                   
                  
                  
                    Eragrostis fosbergii
                  
                
                
                   
                  
                    Flueggea neowawraea
                  
                  
                    Flueggea neowawraea
                  
                
                
                   
                  
                  
                    Gouania meyenii
                  
                
                
                   
                  
                  
                    Gouania vitifolia
                  
                
                
                   
                  
                  
                    Isodendrion laurifolium
                  
                
                
                   
                  
                  
                    Isodendrion pyrifolium
                  
                
                
                   
                  
                  
                    Kadua degeneri
                  
                
                
                   
                  
                  
                    Kadua parvula
                  
                
                
                   
                  
                  
                    Korthalsella degeneri
                  
                
                
                   
                  
                  
                    Lepidium arbuscula
                  
                
                
                   
                  
                  
                    Lipochaeta lobata var. leptophylla
                  
                
                
                   
                  
                    Lobelia niihauensis
                  
                  
                    Lobelia niihauensis
                  
                
                
                   
                  
                  
                    Melanthera tenuifolia
                  
                
                
                   
                  
                  
                    Melicope makahae
                  
                
                
                   
                  
                  
                    Melicope saint-johnii
                  
                
                
                   
                  
                    Neraudia angulate
                  
                  
                    Neraudia angulata
                  
                
                
                   
                  
                    Nototrichium humile
                  
                  
                    Nototrichium humile
                  
                
                
                   
                  
                  
                    Peucedanum sandwicense
                  
                
                
                   
                  
                  
                    Phyllostegia kaalaensis
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Platydesma cornuta var. decurrens
                  
                
                
                   
                  
                    Pleomele forbesii
                  
                  
                    Pleomele forbesii
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Sanicula mariversa
                  
                
                
                   
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                  
                    Schiedea obovata
                  
                
                
                   
                  
                  
                    Schiedea trinervis
                  
                
                
                   
                  
                  
                    Silene lanceolata
                  
                
                
                   
                  
                  
                    Silene perlmanii
                  
                
                
                   
                  
                  
                    Spermolepis hawaiiensis
                  
                
                
                   
                  
                  
                    Tetramolopium filiforme
                  
                
                
                   
                  
                  
                    Tetramolopium lepidotum ssp. lepidotum
                  
                
                
                   
                  
                  
                    Viola chamissoniana ssp. chamissoniana
                  
                
                
                   Oahu—Wet Cliff—Unit 1
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                    Cyanea calycina
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                  
                   
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                    Melicope christophersenii
                  
                  
                    Melicope christophersenii
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                  
                    Schiedea kaalae
                  
                
                
                   
                  
                    Schiedea trinervis
                  
                  
                    Schiedea trinervis
                  
                
                
                   Oahu—Wet Cliff—Unit 2
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                    Cyanea calycina
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                    Melicope christophersenii
                  
                  
                    Melicope christophersenii
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                  
                    Schiedea kaalae
                  
                
                
                   
                  
                  
                    Schiedea trinervis
                  
                
                
                   Oahu—Wet Cliff—Unit 3
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                  
                    Melicope christophersenii
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                  
                    Schiedea kaalae
                  
                
                
                   
                  
                  
                    Schiedea trinervis
                  
                
                
                   Oahu—Wet Cliff—Unit 4
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                  
                    Melicope christophersenii
                  
                
                
                   
                  
                    Phyllostegia hirsute
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                    Schiedea hookeri
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                  
                    Schiedea kaalae
                  
                
                
                   
                  
                  
                    Schiedea trinervis
                  
                
                
                   Oahu—Wet Cliff—Unit 5
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                  
                    Melicope christophersenii
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Schiedea hookeri
                  
                
                
                   
                  
                  
                    Schiedea kaalae
                  
                
                
                   
                  
                  
                    Schiedea trinervis
                  
                
                
                   Oahu—Wet Cliff—Unit 6
                
                
                   
                  
                  
                    Adenophorus periens
                  
                
                
                   
                  
                  
                    Chamaesyce deppeana
                  
                
                
                   
                  
                  
                    Chamaesyce rockii
                  
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                    Cyanea crispa
                  
                  
                    Cyanea crispa
                  
                
                
                   
                  
                  
                    Cyanea humboldtiana
                  
                
                
                   
                  
                  
                    Cyanea purpurellifolia
                  
                
                
                   
                  
                  
                    Cyanea st.-johnii
                  
                
                
                   
                  
                  
                    Cyanea truncata
                  
                
                
                   
                  
                  
                    Cyrtandra kaulantha
                  
                
                
                   
                  
                  
                    Cyrtandra sessilis
                  
                
                
                   
                  
                  
                    Cyrtandra subumbellata
                  
                
                
                   
                  
                  
                    Cyrtandra viridiflora
                  
                
                
                   
                  
                    Huperzia nutans
                  
                  
                    Huperzia nutans
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                  
                    Lysimachia filifolia
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Phyllostegia parviflora
                  
                
                
                  
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Psychotria hexandra ssp. oahuensis
                  
                
                
                   
                  
                    Pteralyxia macrocarpa
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Sanicula purpurea
                  
                
                
                   
                  
                    Schiedea kaalae
                  
                  
                    Schiedea kaalae
                  
                
                
                   
                  
                  
                    Tetraplasandra gymnocarpa
                  
                
                
                   
                  
                  
                    Trematolobelia singularis
                  
                
                
                   
                  
                  
                    Viola oahuensis
                  
                
                
                   Oahu—Wet Cliff—Unit 7
                
                
                   
                  
                  
                    Adenophorus periens
                  
                
                
                   
                  
                  
                    Chamaesyce deppeana
                  
                
                
                   
                  
                  
                    Chamaesyce rockii
                  
                
                
                   
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                    Cyanea crispa
                  
                  
                    Cyanea crispa
                  
                
                
                   
                  
                  
                    Cyanea humboldtiana
                  
                
                
                   
                  
                  
                    Cyanea purpurellifolia
                  
                
                
                   
                  
                  
                    Cyanea st.-johnii
                  
                
                
                   
                  
                  
                    Cyanea truncata
                  
                
                
                   
                  
                  
                    Cyrtandra kaulantha
                  
                
                
                   
                  
                  
                    Cyrtandra sessilis
                  
                
                
                   
                  
                  
                    Cyrtandra subumbellata
                  
                
                
                   
                  
                  
                    Cyrtandra viridiflora
                  
                
                
                   
                  
                  
                    Huperzia nutans
                  
                
                
                   
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                  
                    Lysimachia filifolia
                  
                
                
                   
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                  
                    Phyllostegia parviflora
                  
                
                
                   
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                    Psychotria hexandra ssp. Oahuensis
                  
                  
                    Psychotria hexandra ssp. oahuensis
                  
                
                
                   
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                  
                    Sanicula purpurea
                  
                
                
                   
                  
                    Schiedea kaalae
                  
                  
                    Schiedea kaalae
                  
                
                
                   
                  
                  
                    Tetraplasandra gymnocarpa
                  
                
                
                   
                  
                  
                    Trematolobelia singularis
                  
                
                
                   
                  
                  
                    Viola oahuensis
                  
                
                
                   Oahu—Wet Cliff—Unit 8
                
                
                   
                  
                  
                    Adenophorus periens
                  
                
                
                   
                  
                  
                    Chamaesyce deppeana
                  
                
                
                   
                  
                  
                    Chamaesyce rockii
                  
                
                
                   
                  
                    Cyanea acuminate
                  
                  
                    Cyanea acuminata
                  
                
                
                   
                  
                    Cyanea calycina
                  
                  
                    Cyanea calycina
                  
                
                
                   
                  
                  
                    Cyanea crispa
                  
                
                
                   
                  
                    Cyanea humboldtiana
                  
                  
                    Cyanea humboldtiana
                  
                
                
                   
                  
                    Cyanea purpurellifolia
                  
                  
                    Cyanea purpurellifolia
                  
                
                
                   
                  
                    Cyanea st.-johnii
                  
                  
                    Cyanea st.-johnii
                  
                
                
                   
                  
                  
                    Cyanea truncata
                  
                
                
                   
                  
                    Cyrtandra kaulantha
                  
                  
                    Cyrtandra kaulantha
                  
                
                
                   
                  
                    Cyrtandra sessilis
                  
                  
                    Cyrtandra sessilis
                  
                
                
                   
                  
                    Cyrtandra subumbellata
                  
                  
                    Cyrtandra subumbellata
                  
                
                
                   
                  
                    Cyrtandra viridiflora
                  
                  
                    Cyrtandra viridiflora
                  
                
                
                   
                  
                    Huperzia nutans
                  
                  
                    Huperzia nutans
                  
                
                
                   
                  
                    Labordia cyrtandrae
                  
                  
                    Labordia cyrtandrae
                  
                
                
                   
                  
                    Lobelia oahuensis
                  
                  
                    Lobelia oahuensis
                  
                
                
                   
                  
                    Lysimachia filifolia
                  
                  
                    Lysimachia filifolia
                  
                
                
                   
                  
                    Phyllostegia hirsute
                  
                  
                    Phyllostegia hirsuta
                  
                
                
                   
                  
                    Phyllostegia parviflora
                  
                  
                    Phyllostegia parviflora
                  
                
                
                   
                  
                    Plantago princeps
                  
                  
                    Plantago princeps
                  
                
                
                   
                  
                  
                    Psychotria hexandra ssp. oahuensis
                  
                
                
                   
                  
                    Pteralyxia macrocarpa
                  
                  
                    Pteralyxia macrocarpa
                  
                
                
                   
                  
                    Sanicula purpurea
                  
                  
                    Sanicula purpurea
                  
                
                
                   
                  
                  
                    Schiedea kaalae
                  
                
                
                   
                  
                    Tetraplasandra gymnocarpa
                  
                  
                    Tetraplasandra gymnocarpa
                  
                
                
                   
                  
                    Trematolobelia singularis
                  
                  
                    Trematolobelia singularis
                  
                
                
                   
                  
                    Viola oahuensis
                  
                  
                    Viola oahuensis
                  
                
              
              
              
              
              (j) Plants on Oahu; Constituent elements—(1) Flowering plants.
              
              FAMILY AMARANTHACEAE
              
                Achyranthes splendens var. rotundata (round-leaved chaff flower)

              Oahu—Coastal—Unit 1, Oahu—Coastal—Unit 13, Oahu—Coastal—Unit 14, Oahu—Coastal—Unit 15, Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, Oahu—Lowland Dry—Unit 11, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Achyranthes splendens var. rotundata on Oahu.
              (i) In units Oahu—Coastal—Unit 1, Oahu—Coastal—Unit 13, Oahu—Coastal—Unit 14, and Oahu—Coastal—Unit 15, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 980 ft (300 m).
              (B) Annual precipitation: Less than 20 in (50 cm).
              (C) Substrate: Well-drained, calcareous, talus slopes; weathered clay soils; ephemeral pools; mudflats.
              (D) Canopy: Hibiscus, Myoporum, Santalum, Scaevola.
              
              (E) Subcanopy: Gossypium, Sida, Vitex.
              
              (F) Understory: Eragrostis, Jacquemontia, Lyceum, Nama, Sesuvium, Sporobolus, Vigna.
              
              (ii) In Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, and Oahu—Lowland Dry—Unit 11, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Less than 50 in (130 cm).
              (C) Substrate: Weathered silty loams to stony clay, rocky ledges, little-weathered lava.
              (D) Canopy: Diospyros, Myoporum, Pleomele, Santalum, Sapindus.
              
              (E) Subcanopy: Chamaesyce, Dodonaea, Leptecophylla, Osteomeles, Psydrax, Scaevola, Wikstroemia.
              
              (F) Understory: Alyxia, Artemisia, Bidens, Chenopodium, Nephrolepis, Peperomia, Plumbago, Sicyos, Sida, Waltheria.
              
              (iii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Nototrichium humile (KULUI)

              Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, Oahu—Lowland Dry—Unit 11, Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Nototrichium humile on Oahu.
              (i) In units Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, and Oahu—Lowland Dry—Unit 11, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Less than 50 in (130 cm).
              (C) Substrate: Weathered silty loams to stony clay, rocky ledges, little-weathered lava.
              (D) Canopy: Diospyros, Myoporum, Pleomele, Santalum, Sapindus.
                
              
              (E) Subcanopy: Chamaesyce, Dodonaea, Leptecophylla, Osteomeles, Psydrax, Scaevola, Wikstroemia.
              
              (F) Understory: Alyxia, Artemisia, Bidens, Chenopodium, Nephrolepis, Peperomia, Plumbago, Sicyos, Sida, Waltheria.
              
              (ii) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (iii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              FAMILY APIACEAE
              
                Peucedanum sandwicense (MAKOU)

              Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Peucedanum sandwicense on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Unrestricted.
              (ii) Annual precipitation: Less than 75 in (190 cm).
              (iii) Substrate: Greater than 65 degree slope, rocky talus.
              (iv) Canopy: None.
              (v) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (vi) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Sanicula mariversa (NCN)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Sanicula mariversa on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Sanicula purpurea (NCN)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Sanicula purpurea on Oahu.
              (i) In units Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (ii) In units Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava, bogs.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Ferns, Bryophytes, Coprosma, Dubautia, Kadua, Peperomia.
              
              
                Spermolepis hawaiiensis (NCN)

              Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 6, Oahu—Lowland Dry—Unit 7, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, Oahu—Lowland Dry—Unit 11, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Spermolepis hawaiiensis on Oahu.
              (i) In units Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 6, Oahu—Lowland Dry—Unit 7, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, and Oahu—Lowland Dry—Unit 11, the physical or biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Less than 50 in (130 cm).
              (C) Substrate: Weathered silty loams to stony clay, rocky ledges, little-weathered lava.
              (D) Canopy: Diospyros, Myoporum, Pleomele, Santalum, Sapindus.
              
              (E) Subcanopy: Chamaesyce, Dodonaea, Leptecophylla, Osteomeles, Psydrax, Scaevola, Wikstroemia.
              
              (F) Understory: Alyxia, Artemisia, Bidens, Chenopodium, Nephrolepis, Peperomia, Plumbago, Sicyos, Sida, Waltheria.
              
              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              FAMILY APOCYNACEAE
              
                Pteralyxia macrocarpa (KAULU)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—6, Oahu—Lowland Mesic—Unit 7, Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, Oahu—Dry Cliff—Unit 8, Oahu—Wet Cliff—Unit 1, Oahu—Wet Cliff—Unit 2, Oahu—Wet Cliff—Unit 3, Oahu—Wet Cliff—Unit 4, Oahu—Wet Cliff—Unit 5, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Pteralyxia macrocarpa on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (iii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              

              (iv) In units Oahu—Wet Cliff—Unit 1, Oahu—Wet Cliff—Unit 2, Oahu—Wet Cliff—Unit 3, Oahu—Wet Cliff—Unit 4, Oahu—Wet Cliff—Unit 5, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat are:
              
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Ferns, Bryophytes, Coprosma, Dubautia, Kadua, Peperomia.
              
              FAMILY ARALIACEAE
              
                Tetraplasandra gymnocarpa (OHE OHE)

              Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Tetraplasandra gymnocarpa on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (iii) In units Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Ferns, Bryophytes, Coprosma, Dubautia, Kadua, Peperomia.
              
              
                Tetraplasandra lydgatei (NCN)

              Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Tetraplasandra lydgatei on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (iii) Substrate: Shallow soils, little to no herbaceous layer.
              (iv) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (v) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (vi) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
                
              
              FAMILY ASPARAGACEAE
              
                Pleomele forbesii (HALA PEPE)

              Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Pleomele forbesii on Oahu.
              (i) In units Oahu—Lowland Dry—Unit 1 and Oahu—Lowland Dry—Unit 2, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Less than 50 in (130 cm).
              (C) Substrate: Weathered silty loams to stony clay, rocky ledges, little-weathered lava.
              (D) Canopy: Diospyros, Myoporum, Pleomele, Santalum, Sapindus.
              
              (E) Subcanopy: Chamaesyce, Dodonaea, Leptecophylla, Osteomeles, Psydrax Scaevola, Wikstroemia.
              
              (F) Understory: Alyxia, Artemisia, Bidens, Chenopodium, Nephrolepis, Peperomia, Plumbago, Sicyos, Sida, Waltheria.
              
              (ii) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (iii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              FAMILY ASTERACEAE
              
                Bidens amplectens (KOOKOOLAU)

              Oahu—Coastal—Unit 1, Oahu—Coastal—Unit 13, Oahu—Coastal—Unit 14, Oahu—Coastal—Unit 15, Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, and Oahu—Lowland Dry—Unit 11, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Bidens amplectens on Oahu.
              (i) In units Oahu—Coastal—Unit 1, Oahu—Coastal—Unit 13, Oahu—Coastal—Unit 14, and Oahu—Coastal—Unit 15, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 980 ft (300 m).
              (B) Annual precipitation: Less than 20 in (50 cm).
              (C) Substrate: Well-drained, calcareous, talus slopes; weathered clay soils; ephemeral pools; mudflats.
              (D) Canopy: Hibiscus, Myoporum, Santalum, Scaevola.
              
              (E) Subcanopy: Gossypium, Sida, Vitex.
              
              (F) Understory: Eragrostis, Jacquemontia, Lyceum, Nama, Sesuvium, Sporobolus, Vigna.
              

              (ii) In units Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, and Oahu—Lowland Dry—Unit 11, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Less than 50 in (130 cm).
              (C) Substrate: Weathered silty loams to stony clay, rocky ledges, little-weathered lava.
              (D) Canopy: Diospyros, Myoporum, Pleomele, Santalum, Sapindus.
              
              (E) Subcanopy: Chamaesyce, Dodonaea, Leptecophylla, Osteomeles, Psydrax, Scaevola, Wikstroemia.
              
              (F) Understory: Alyxia, Artemisia, Bidens, Chenopodium, Nephrolepis, Peperomia, Plumbago, Sicyos, Sida, Waltheria.
              
              
                Dubautia herbstobatae (NAENAE)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Dubautia herbstobatae on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Hesperomannia arborescens (NCN)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Hesperomannia arborescens on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              

              (ii) In units Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              
                Hesperomannia arbuscula (NCN)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, and Oahu—Lowland Wet—Unit 5, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Hesperomannia arbuscula on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, and Oahu—Lowland Wet—Unit 5, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              
                Lipochaeta lobata var. leptophylla (NEHE)

              Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Lipochaeta lobata var. leptophylla on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Unrestricted.
              (ii) Annual precipitation: Less than 75 in (190 cm).
              (iii) Substrate: Greater than 65 degree slope, rocky talus.
              (iv) Canopy: None.
              (v) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (vi) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Melanthera tenuifolia (NEHE)

              Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, Oahu—Lowland Dry—Unit 11, Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Melanthera tenuifolia on Oahu.

              (i) In units Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, and Oahu—Lowland Dry—Unit 11, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Less than 50 in (130 cm).
              (C) Substrate: Weathered silty loams to stony clay, rocky ledges, little-weathered lava.
              (D) Canopy: Diospyros, Myoporum, Pleomele, Santalum, Sapindus.
              
              (E) Subcanopy: Chamaesyce, Dodonaea, Leptecophylla, Osteomeles, Psydrax, Scaevola, Wikstroemia.
              
              (F) Understory: Alyxia, Artemisia, Bidens, Chenopodium, Nephrolepis, Peperomia, Plumbago, Sicyos, Sida, Waltheria.
              
              (ii) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (iii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Tetramolopium filiforme (NCN)

              Oahu-Dry Cliff-Unit 1, Oahu-Dry Cliff-Unit 2, Oahu-Dry Cliff-Unit 3, Oahu-Dry Cliff-Unit 4, Oahu-Dry Cliff-Unit 6, Oahu-Dry Cliff-Unit 7a, Oahu-Dry Cliff-Unit 7b, and Oahu-Dry Cliff-Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Tetramolopium filiforme on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Unrestricted.
              (ii) Annual precipitation: Less than 75 in (190 cm).
              (iii) Substrate: Greater than 65 degree slope, rocky talus.
              (iv) Canopy: None.
              (v) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (vi) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Tetramolopium lepidotum ssp. lepidotum (NCN)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Tetramolopium lepidotum ssp. lepidotum on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
                
              
              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              FAMILY BRASSICACEAE
              
                Lepidium arbuscula (ANAUNAU)
              Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Lepidium arbuscula on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Unrestricted.
              (ii) Annual precipitation: Less than 75 in (190 cm).
              (iii) Substrate: Greater than 65 degree slope, rocky talus.
              (iv) Canopy: None.
              (v) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (vi) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              FAMILY CAMPANULACEAE
              
                Cyanea acuminata (HAHA)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Montane Wet—Unit 1, Oahu—Wet Cliff—Unit 1, Oahu—Wet Cliff—Unit 2, Oahu—Wet Cliff—Unit 3, Oahu—Wet Cliff—Unit 4, Oahu—Wet Cliff—Unit 5, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyanea acuminata on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).

              (B) Annual precipitation: Greater than 75 in (190 cm).
              
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (iii) In unit Oahu—Montane Wet—Unit 1, the physical and biological features of critical habitat are:
              (A) Elevation: 3,300 to 6,600 ft (1,000 to 2,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Well-developed soils, montane bogs.
              (D) Canopy: Acacia, Charpentiera, Cheirodendron, Metrosideros.
              
              (E) Subcanopy: Broussaisia, Cibotium, Eurya, Ilex, Myrsine.
              
              (F) Understory: Ferns, Carex, Coprosma, Leptecophylla, Oreobolus, Rhynchospora, Vaccinium.
              
              (iv) In units Oahu—Wet Cliff—Unit 1, Oahu—Wet Cliff—Unit 2, Oahu—Wet Cliff—Unit 3, Oahu—Wet Cliff—Unit 4, Oahu—Wet Cliff—Unit 5, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Ferns, Bryophytes, Coprosma, Dubautia, Kadua, Peperomia.
              
              
                Cyanea calycina (HAHA)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Montane Wet—Unit 1, Oahu—Wet Cliff—Unit 1, Oahu—Wet Cliff—Unit 2, Oahu—Wet Cliff—Unit 3, Oahu—Wet Cliff—Unit 4, Oahu—Wet Cliff—Unit 5, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyanea calycina on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).

              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (iii) In unit Oahu—Montane Wet—Unit 1, the physical and biological features of critical habitat are:
              (A) Elevation: 3,300 to 6,600 ft (1,000 to 2,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Well-developed soils, montane bogs.
              (D) Canopy: Acacia, Charpentiera, Cheirodendron, Metrosideros.
              
              (E) Subcanopy: Broussaisia, Cibotium, Eurya, Ilex, Myrsine.
              
              (F) Understory: Ferns, Carex, Coprosma, Leptecophylla, Oreobolus, Rhynchospora, Vaccinium.
              
              (iv) In units Oahu—Wet Cliff—Unit 1, Oahu—Wet Cliff—Unit 2, Oahu—Wet Cliff—Unit 3, Oahu—Wet Cliff—Unit 4, Oahu—Wet Cliff—Unit 5, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              
                Cyanea crispa (NCN)

              Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyanea crispa on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (iii) In units Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              
                Cyanea grimesiana ssp. grimesiana (HAHA)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyanea grimesiana ssp. grimesiana on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              
                Cyanea grimesiana ssp. obatae (HAHA)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyanea grimesiana ssp. obatae on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
                
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, and Oahu—Lowland Wet—Unit 5, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (iii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Cyanea humboldtiana (HAHA)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyanea humboldtiana on Oahu.
              (i) In units Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (ii) In units Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              
                Cyanea koolauensis (HAHA)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyanea koolauensis on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: Greater than 75 in (190 cm).

              (iii) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              
              (iv) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (v) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (vi) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              
                Cyanea lanceolata (HAHA)

              Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyanea lanceolata on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              
                Cyanea longiflora (HAHA)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyanea longiflora on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (iii) Substrate: Shallow soils, little to no herbaceous layer.
              (iv) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (v) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (vi) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              
                Cyanea pinnatifida (HAHA)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyanea pinnatifida on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (iii) Substrate: Shallow soils, little to no herbaceous layer.
              (iv) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
                
              
              (v) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (vi) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              
                Cyanea purpurellifolia (HAHA)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyanea purpurellifolia on Oahu.
              (i) In units Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (ii) In units Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical or biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              
                Cyanea st.-johnii (HAHA)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyanea st.-johnii on Oahu.
              (i) In units Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (ii) In units Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
                
              
              
                Cyanea superba (NCN)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyanea superba on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (iii) Substrate: Shallow soils, little to no herbaceous layer.
              (iv) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (v) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (vi) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              
                Cyanea truncata (HAHA)

              Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyanea truncata on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (iii) In units Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              
                Delissea subcordata (OHA)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Delissea subcordata on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (iii) Substrate: Shallow soils, little to no herbaceous layer.
              (iv) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (v) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (vi) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              
                Lobelia gaudichaudii ssp. koolauensis (NCN)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Lobelia gaudichaudii ssp. koolauensis on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: Greater than 75 in (190 cm).
              (iii) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (iv) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (v) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (vi) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              
                Lobelia monostachya (NCN)

              Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Lobelia monostachya on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (iii) Substrate: Shallow soils, little to no herbaceous layer.
              (iv) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (v) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (vi) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              
                Lobelia niihauensis (NCN)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Lobelia niihauensis on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Psydrax, Pleomele.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.

              (B) Annual precipitation: Less than 75 in (190 cm).
              
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Lobelia oahuensis (NCN)

              Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Montane Wet—Unit 1, Oahu—Wet Cliff—Unit 1, Oahu—Wet Cliff—Unit 2, Oahu—Wet Cliff—Unit 3, Oahu—Wet Cliff—Unit 4, Oahu—Wet Cliff—Unit 5, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Lobelia oahuensis on Oahu.
              (i) In units Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              (ii) In unit Oahu—Montane Wet—Unit 1, the physical and biological features of critical habitat are:
              (A) Elevation: 3,300 to 6,600 ft (1,000 to 2,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Well-developed soils, montane bogs.
              (D) Canopy: Acacia, Charpentiera, Cheirodendron, Metrosideros.
              
              (E) Subcanopy: Broussaisia, Cibotium, Eurya, Ilex, Myrsine.
              
              (F) Understory: Ferns, Carex, Coprosma, Leptecophylla, Oreobolus, Rhynchospora, Vaccinium.
              
              (iii) In units Oahu—Wet Cliff—Unit 1, Oahu—Wet Cliff—Unit 2, Oahu—Wet Cliff—Unit 3, Oahu—Wet Cliff—Unit 4, Oahu—Wet Cliff—Unit 5, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              
                Trematolobelia singularis (NCN)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Trematolobelia singularis on Oahu.

              (i) In units Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (ii) In units Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical or biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              FAMILY CARYOPHYLLACEAE
              
                Schiedea hookeri (NCN)

              Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, Oahu—Lowland Dry—Unit 11, Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, Oahu—Dry Cliff—Unit 8, Oahu—Wet Cliff—Unit 1, Oahu—Wet Cliff—Unit 2, Oahu—Wet Cliff—Unit 3, Oahu—Wet Cliff—Unit 4, and Oahu—Wet Cliff—Unit 5, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Schiedea hookeri on Oahu.
              (i) In units Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, and Oahu—Lowland Dry—Unit 11, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Less than 50 in (130 cm).
              (C) Substrate: Weathered silty loams to stony clay, rocky ledges, little-weathered lava.
              (D) Canopy: Diospyros, Myoporum, Pleomele, Santalum, Sapindus.
              
              (E) Subcanopy: Chamaesyce, Dodonaea, Leptecophylla, Osteomeles, Psydrax, Scaevola, Wikstroemia.
              
              (F) Understory: Alyxia, Artemisia, Bidens, Chenopodium, Nephrolepis, Peperomia, Sicyos.
              
              (ii) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (iii) In units Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, and Oahu—Lowland Wet—Unit 5, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
                
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (iv) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              (v) In units Oahu—Wet Cliff—Unit 1, Oahu—Wet Cliff—Unit 2, Oahu—Wet Cliff—Unit 3, Oahu—Wet Cliff—Unit 4, and Oahu—Wet Cliff—Unit 5, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              
                Schiedea kaalae (NCN)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Wet Cliff—Unit 1, Oahu—Wet Cliff—Unit 2, Oahu—Wet Cliff—Unit 3, Oahu—Wet Cliff—Unit 4, Oahu—Wet Cliff—Unit 5, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Schiedea kaalae on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, and Oahu—Lowland Wet—Unit 5, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (iii) In units Oahu—Wet Cliff—Unit 1, Oahu—Wet Cliff—Unit 2, Oahu—Wet Cliff—Unit 3, Oahu—Wet Cliff—Unit 4, Oahu—Wet Cliff—Unit 5, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              
                Schiedea kealiae (MAOLIOLI)
              Oahu—Coastal—Unit 1, Oahu—Coastal—Unit 13, Oahu—Coastal—Unit 14, Oahu—Coastal—Unit 15, Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, and Oahu—Lowland Dry—Unit 11, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Schiedea kealiae on Oahu.
              (i) In unit Oahu—Coastal—Unit 1, Oahu—Coastal—Unit 13, Oahu—Coastal—Unit 14, and Oahu—Coastal—Unit 15, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 980 ft (300 m).
              (B) Annual precipitation: Less than 20 in (50 cm).
              (C) Substrate: Well-drained, calcareous, talus slopes; weathered clay soils; ephemeral pools; mudflats.
              (D) Canopy: Hibiscus, Myoporum, Santalum, Scaevola.
              
              (E) Subcanopy: Gossypium, Sida, Vitex.
              
              (F) Understory: Eragrostis, Jacquemontia, Lyceum, Nama, Sesuvium, Sporobolus, Vigna.
              
              (ii) In units Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, and Oahu—Lowland Dry—Unit 11, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Less than 50 in (130 cm).
              (C) Substrate: Weathered silty loams to stony clay, rocky ledges, little-weathered lava.
              (D) Canopy: Diospyros, Myoporum, Pleomele, Santalum, Sapindus.
              
              (E) Subcanopy: Chamaesyce, Dodonaea, Leptecophylla, Osteomeles, Psydrax, Scaevola, Wikstroemia.
              
              (F) Understory: Alyxia, Artemisia, Bidens, Chenopodium, Nephrolepis, Peperomia, Plumbago, Sicyos, Sida, Waltheria.
              
              
                Schiedea nuttallii (NCN)
              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Schiedea nuttallii on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (iii) Substrate: Shallow soils, little to no herbaceous layer.
              (iv) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (v) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (vi) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              
                Schiedea obovata (NCN)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Schiedea obovata on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
                
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Schiedea trinervis (NCN)

              Oahu—Montane Wet—Unit 1, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, Oahu—Dry Cliff—Unit 8, Oahu—Wet Cliff—Unit 1, Oahu—Wet Cliff—Unit 2, Oahu—Wet Cliff—Unit 3, Oahu—Wet Cliff—Unit 4, and Oahu—Wet Cliff—Unit 5, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Schiedea trinervis on Oahu.
              (i) In unit Oahu—Montane Wet—Unit 1, the physical and biological features of critical habitat are:
              (A) Elevation: 3,300 to 6,600 ft (1,000 to 2,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Well-developed soils, montane bogs.
              (D) Canopy: Acacia, Charpentiera, Cheirodendron, Metrosideros.
              
              (E) Subcanopy: Broussaisia, Cibotium, Eurya, Ilex, Myrsine.
              
              (F) Understory: Ferns, Carex, Coprosma, Leptecophylla, Oreobolus, Rhynchospora, Vaccinium.
              
              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              (iii) In units Oahu—Wet Cliff—Unit 1, Oahu—Wet Cliff—Unit 2, Oahu—Wet Cliff—Unit 3, Oahu—Wet Cliff—Unit 4, and Oahu—Wet Cliff—Unit 5, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              
                Silene lanceolata (NCN)
              Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Silene lanceolata on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Unrestricted.
              (ii) Annual precipitation: Less than 75 in (190 cm).
              (iii) Substrate: Greater than 65 degree slope, rocky talus.
              (iv) Canopy: None.
              (v) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (vi) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Silene perlmanii (NCN)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Silene perlmanii on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical or biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              FAMILY CONVOLVULACEAE
              
                Bonamia menziesii (NCN)

              Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, Oahu—Lowland Dry—Unit 11, Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Bonamia menziesii on Oahu.
              (i) In units Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, and Oahu—Lowland Dry—Unit 11, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Less than 50 in (130 cm).
              (C) Substrate: Weathered silty loams to stony clay, rocky ledges, little-weathered lava.
              (D) Canopy: Diospyros, Myoporum, Pleomele, Santalum, Sapindus.
              
              (E) Subcanopy: Chamaesyce, Dodonaea, Leptecophylla, Osteomeles, Psydrax, Scaevola, Wikstroemia.
              
              (F) Understory: Alyxia, Artemisia, Bidens, Chenopodium, Nephrolepis, Peperomia, Plumbago, Sicyos, Sida, Waltheria.
              
              (ii) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              

              (iii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              FAMILY CYPERACEAE
              
                Cyperus pennatiformis (NCN)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyperus pennatiformis on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (iii) Substrate: Shallow soils, little to no herbaceous layer.
              (iv) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (v) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (vi) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              
                Cyperus trachysanthos (PUUKAA)

              Oahu—Coastal—Unit 9, Oahu—Coastal—Unit 11, Oahu—Coastal—Unit 12, and Oahu—Lowland Dry—Unit 7, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyperus trachysanthos on Oahu.
              (i) In units Oahu—Coastal—Unit 9, Oahu—Coastal—Unit 11, and Oahu—Coastal—Unit 12, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 980 ft (300 m).
              (B) Annual precipitation: Less than 20 in (50 cm).
              (C) Substrate: Well-drained, calcareous, talus slopes; weathered clay soils; seasonal wetlands; mudflats.
              (D) Canopy: Hibiscus, Myoporum, Santalum, Scaevola.
              
              (E) Subcanopy: Gossypium, Sida, Vitex.
              
              (F) Understory: Eragrostis, Jacquemontia, Lyceum, Nama, Sesuvium, Sporobolus, Vigna.
              
              (ii) In unit Oahu—Lowland Dry—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Less than 50 in (130 cm).
              (C) Substrate: Weathered silty loams to stony clay, rocky ledges, little-weathered lava, seasonal wetlands.
              (D) Canopy: Diospyros, Myoporum, Pleomele, Santalum, Sapindus.
              
              (E) Subcanopy: Chamaesyce, Dodonaea, Leptecophylla, Osteomeles, Psydrax, Scaevola, Wikstroemia.
              
              (F) Understory: Alyxia, Artemisia, Bidens, Chenopodium, Nephrolepis, Peperomia, Plumbago, Sicyos, Sida, Waltheria.
              
              FAMILY EUPHORBIACEAE
              
                Chamaesyce celastroides var. kaenana (AKOKO)

              Oahu—Coastal—Unit 1, Oahu—Coastal—Unit 13, Oahu—Coastal—Unit 14, Oahu—Coastal—Unit 15, Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, Oahu—Lowland Dry—Unit 11, Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Chamaesyce celastroides var. kaenana on Oahu.
              (i) In units Oahu—Coastal—Unit 1, Oahu—Coastal—Unit 13, Oahu—Coastal—Unit 14, and Oahu—Coastal—Unit 15, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 980 ft (300 m).
              
              (B) Annual precipitation: Less than 20 in (50 cm).
              (C) Substrate: Well-drained, calcareous, talus slopes; weathered clay soils; ephemeral pools; mudflats.
              (D) Canopy: Hibiscus, Myoporum, Santalum, Scaevola.
              
              (E) Subcanopy: Gossypium, Sida, Vitex.
              
              (F) Understory: Eragrostis, Jacquemontia, Lyceum, Nama, Sesuvium, Sporobolus, Vigna.
              
              (ii) In units Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, and Oahu—Lowland Dry—Unit 11, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Less than 50 in (130 cm).
              (C) Substrate: Weathered silty loams to stony clay, rocky ledges, little-weathered lava.
              (D) Canopy: Diospyros, Myoporum, Pleomele, Santalum, Sapindus.
              
              (E) Subcanopy: Chamaesyce, Dodonaea, Leptecophylla, Osteomeles, Psydrax, Scaevola, Wikstroemia.
              
              (F) Understory: Alyxia, Artemisia, Bidens, Chenopodium, Nephrolepis, Peperomia, Plumbago, Sicyos, Sida, Waltheria.
              
              (iii) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              
                Chamaesyce deppeana (AKOKO)

              Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Chamaesyce deppeana on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Unrestricted.
              (ii) Annual precipitation: Greater than 75 in (190 cm).
              (iii) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (iv) Canopy: None.
              (v) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (vi) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              
                Chamaesyce herbstii (AKOKO)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Chamaesyce herbstii on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              

              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Chamaesyce kuwaleana (AKOKO)

              Oahu—Coastal—Unit 2, Oahu—Coastal—Unit 3, Oahu—Coastal—Unit 4, Oahu—Coastal—Unit 5, Oahu—Coastal—Unit 6, Oahu—Coastal—Unit 7, Oahu—Coastal—Unit 8, Oahu—Coastal—Unit 9, Oahu—Coastal—Unit 10, Oahu—Coastal—Unit 11, Oahu—Coastal—Unit 12, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Chamaesyce kuwaleana on Oahu.
              (i) In units Oahu—Coastal—Unit 2, Oahu—Coastal—Unit 3, Oahu—Coastal—Unit 4, Oahu—Coastal—Unit 5, Oahu—Coastal—Unit 6, Oahu—Coastal—Unit 7, Oahu—Coastal—Unit 8, Oahu—Coastal—Unit 9, Oahu—Coastal—Unit 10, Oahu—Coastal—Unit 11, and Oahu—Coastal—Unit 12, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 980 ft (300 m).
              (B) Annual precipitation: Less than 20 in (50 cm).
              (C) Substrate: Well-drained, calcareous, talus slopes; weathered clay soils; ephemeral pools; mudflats.
              (D) Canopy: Hibiscus, Myoporum, Santalum, Scaevola.
              
              (E) Subcanopy: Gossypium, Sida, Vitex.
              
              (F) Understory: Eragrostis, Jacquemontia, Lyceum, Nama, Sesuvium, Sporobolus, Vigna.
              
              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Chamaesyce rockii (AKOKO)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Chamaesyce rockii on Oahu.
              (i) In units Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              

              (ii) In units Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              
                Chamaesyce skottsbergii var. skottsbergii (EWA PLAINS AKOKO)

              Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, and Oahu—Lowland Dry—Unit 11, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Chamaesyce skottsbergii var. skottsbergii on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: Less than 50 in (130 cm).
              (iii) Substrate: Weathered silty loams to stony clay, rocky ledges, little-weathered lava.
              (iv) Canopy: Diospyros, Myoporum, Pleomele, Santalum, Sapindus.
              
              (v) Subcanopy: Chamaesyce, Dodonaea, Leptecophylla, Osteomeles, Psydrax, Scaevola, Wikstroemia.
              
              (vi) Understory: Alyxia, Artemisia, Bidens, Chenopodium, Nephrolepis, Peperomia, Plumbago, Sicyos, Sida, Waltheria.
              
              (vii) Coral outcrop substrate.
              
                Euphorbia haeleeleana (AKOKO)

              Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, Oahu—Lowland Dry—Unit 11, Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Euphorbia haeleeleana on Oahu.
              (i) In units Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, and Oahu—Lowland Dry—Unit 11, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Less than 50 in (130 cm).
              (C) Substrate: Weathered silty loams to stony clay, rocky ledges, little-weathered lava.
              (D) Canopy: Diospyros, Myoporum, Pleomele, Santalum, Sapindus.
              
              (E) Subcanopy: Chamaesyce, Dodonaea, Leptecophylla, Osteomeles, Psydrax, Scaevola, Wikstroemia.
              
              (F) Understory: Alyxia, Artemisia, Bidens, Chenopodium, Nephrolepis, Peperomia, Plumbago, Sicyos, Sida, Waltheria.
              
              (ii) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              
                Flueggea neowawraea (MEHAMEHAME)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Flueggea neowawraea on Oahu.

              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              FAMILY FABACEAE
              
                Sesbania tomentosa (OHAI)

              Oahu—Coastal—Unit 1, Oahu—Coastal—Unit 2, Oahu—Coastal—Unit 3, Oahu—Coastal—Unit 4, Oahu—Coastal—Unit 5, Oahu—Coastal—Unit 6, Oahu—Coastal—Unit 7, Oahu—Coastal—Unit 8, Oahu—Coastal—Unit 9, Oahu—Coastal—Unit 10, Oahu—Coastal—Unit 11, Oahu—Coastal—Unit 12, Oahu—Coastal—Unit 13, Oahu—Coastal—Unit 14, and Oahu—Coastal—Unit 15, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Sesbania tomentosa on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 980 ft (300 m).
              (ii) Annual precipitation: Less than 20 in (50 cm).
              (iii) Substrate: Well-drained, calcareous, talus slopes; weathered clay soils; ephemeral pools; mudflats.
              (iv) Canopy: Hibiscus, Myoporum, Santalum, Scaevola.
              
              (v) Subcanopy: Gossypium, Sida, Vitex.
              
              (vi) Understory: Eragrostis, Jacquemontia, Lyceum, Nama, Sesuvium, Sporobolus, Vigna.
              
              
                Vigna o-wahuensis (NCN)

              Oahu—Coastal—Unit 1, Oahu—Coastal—Unit 2, Oahu—Coastal—Unit 3, Oahu—Coastal—Unit 4, Oahu—Coastal—Unit 5, Oahu—Coastal—Unit 6, Oahu—Coastal—Unit 7, Oahu—Coastal—Unit 8, Oahu—Coastal—Unit 9, Oahu—Coastal—Unit 10, Oahu—Coastal—Unit 11, Oahu—Coastal—Unit 12, Oahu—Coastal—Unit 13, Oahu—Coastal—Unit 14, and Oahu—Coastal—Unit 15, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Vigna o-wahuensis on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 980 ft (300 m).
              (ii) Annual precipitation: Less than 20 in (50 cm).
              (iii) Substrate: Well-drained, calcareous, talus slopes; weathered clay soils; ephemeral pools; mudflats.
              (iv) Canopy: Hibiscus, Myoporum, Santalum, Scaevola.
              
              (v) Subcanopy: Gossypium, Sida, Vitex.
              
              (vi) Understory: Eragrostis, Jacquemontia, Lyceum, Nama, Sesuvium, Sporobolus, Vigna.
              
              FAMILY GENTIANACEAE
              
                Schenkia sebaeoides (AWIWI)

              Oahu—Coastal—Unit 1, Oahu—Coastal—Unit 2, Oahu—Coastal—Unit 3, Oahu—Coastal—Unit 4, Oahu—Coastal—Unit 5, Oahu—Coastal—Unit 6, Oahu—Coastal—Unit 7, Oahu—Coastal—Unit 8, Oahu—Coastal—Unit 9, Oahu—Coastal—Unit 10, Oahu—Coastal—Unit 11, Oahu—Coastal—Unit 12, Oahu—Coastal—Unit 13, Oahu—Coastal—Unit 14, and Oahu—Coastal—Unit 15, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Schenkia sebaeoides on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 980 ft (300 m).

              (ii) Annual precipitation: Less than 20 in (50 cm).
              
              (iii) Substrate: Well-drained, calcareous, talus slopes; weathered clay soils; ephemeral pools; mudflats.
              (iv) Canopy: Hibiscus, Myoporum, Santalum, Scaevola.
              
              (v) Subcanopy: Gossypium, Sida, Vitex.
              
              (vi) Understory: Eragrostis, Jacquemontia, Lyceum, Nama, Sesuvium, Sporobolus, Vigna.
              
              FAMILY GESNERIACEAE
              
                Cyrtandra dentata (HAIWALE)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyrtandra dentata on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (iii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Cyrtandra gracilis (HAIWALE)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyrtandra gracilis on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: Greater than 75 in (190 cm).
              (iii) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (iv) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (v) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (vi) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              
                Cyrtandra kaulantha (HAIWALE)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyrtandra kaulantha on Oahu.
              (i) In units Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (ii) In units Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              
                Cyrtandra polyantha (HAIWALE)

              Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyrtandra polyantha on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
                
              
              (ii) In units Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              
                Cyrtandra sessilis (HAIWALE)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyrtandra sessilis Oahu.
              (i) In units Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils, lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (ii) In units Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              
                Cyrtandra subumbellata (HAIWALE)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyrtandra subumbellata on Oahu.
              (i) In units Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
                
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (ii) In units Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              
                Cyrtandra viridiflora (HAIWALE)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyrtandra viridiflora on Oahu.
              (i) In units Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (ii) In units Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              
                Cyrtandra waiolani (HAIWALE)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cyrtandra waiolani on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: Greater than 75 in (190 cm).
              (iii) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (iv) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (v Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (vi) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              FAMILY LAMIACEAE
              
                Phyllostegia hirsuta (NCN)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Montane Wet—Unit 1, Oahu—Wet Cliff—Unit 1, Oahu—Wet Cliff—Unit 2, Oahu—Wet Cliff—Unit 3, Oahu—Wet Cliff—Unit 4, Oahu—Wet Cliff—Unit 5, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Phyllostegia hirsuta on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (iii) In unit Oahu—Montane Wet—Unit 1, the physical and biological features of critical habitat are:
              (A) Elevation: 3,300 to 6,600 ft (1,000 to 2,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Well-developed soils, montane bogs.
              (D) Canopy: Acacia, Charpentiera, Cheirodendron, Metrosideros.
              
              (E) Subcanopy: Broussaisia, Cibotium, Eurya, Ilex, Myrsine.
              
              (F) Understory: Ferns, Carex, Coprosma, Leptecophylla, Oreobolus, Rhynchospora, Vaccinium.
              
              (iv) In units Oahu—Wet Cliff—Unit 1, Oahu—Wet Cliff—Unit 2, Oahu—Wet Cliff—Unit 3, Oahu—Wet Cliff—Unit 4, Oahu—Wet Cliff—Unit 5, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              
                Phyllostegia kaalaensis (NCN)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Phyllostegia kaalaensis on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Phyllostegia mollis (NCN)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, and Oahu—Lowland Wet—Unit 5, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Phyllostegia mollis on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, and Oahu—Lowland Wet—Unit 5, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              
                Phyllostegia parviflora (NCN)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Phyllostegia parviflora on Oahu.

              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat for Phyllostegia parviflora var. lydgatei are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              

              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia. (ii) In units Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat for Phyllostegia parviflora var. parviflora are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              

              (iii) In units Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat for Phyllostegia parviflora var. parviflora are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              

              (iv) In units Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat for Phyllostegia parviflora var. parviflora are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              
                Stenogyne kanehoana (NCN)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Stenogyne kanehoana on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (iii) Substrate: Shallow soils, little to no herbaceous layer.
              (iv) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (v) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (vi) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              FAMILY LOGANIACEAE
              
                Labordia cyrtandrae (KAMAKAHALA)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Montane Wet—Unit 1, Oahu—Wet Cliff—Unit 1, Oahu—Wet Cliff—Unit 2, Oahu—Wet Cliff—Unit 3, Oahu—Wet Cliff—Unit 4, Oahu—Wet Cliff—Unit 5, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Labordia cyrtandrae on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (iii) In unit Oahu—Montane Wet—Unit 1, the physical and biological features of critical habitat are:
              (A) Elevation: 3,300 to 6,600 ft (1,000 to 2,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Well-developed soils, montane bogs.
              (D) Canopy: Acacia, Charpentiera, Cheirodendron, Metrosideros.
              
              (E) Subcanopy: Broussaisia, Cibotium, Eurya, Ilex, Myrsine.
              
              (F) Understory: Ferns, Carex, Coprosma, Leptecophylla, Oreobolus Rhynchospora, Vaccinium.
              
              (iv) In units Oahu—Wet Cliff—Unit 1, Oahu—Wet Cliff—Unit 2, Oahu—Wet Cliff—Unit 3, Oahu—Wet Cliff—Unit 4, Oahu—Wet Cliff—Unit 5, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              FAMILY MALVACEAE
              
                Abutilon sandwicense (NCN)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Abutilon sandwicense on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Hibiscus brackenridgei (MAO HAU HELE)

              Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, Oahu—Lowland Dry—Unit 11, Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Hibiscus brackenridgei var. mokuleianus and Hibiscus brackenridgei var. molokaiana on Oahu.

              (i) In units Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, and Oahu—Lowland Dry—Unit 11, the physical and biological features of critical habitat for Hibiscus brackenridgei var. mokuleianus and Hibiscus brackenridgei var. molokaiana are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Less than 50 in (130 cm).
              (C) Substrate: Weathered silty loams to stony clay, rocky ledges, little-weathered lava.
              (D) Canopy: Diospyros, Myoporum, Pleomele, Santalum, Sapindus.
              
              (E) Subcanopy: Chamaesyce, Dodonaea, Leptecophylla, Osteomeles, Psydrax, Scaevola, Wikstroemia.
              
              (F) Understory: Alyxia, Artemisia, Bidens, Chenopodium, Nephrolepis, Peperomia, Plumbago, Sicyos, Sida, Waltheria.
              

              (ii) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat for Hibiscus brackenridgei var. mokuleianus and Hibiscus brackenridgei var. molokaiana are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              FAMILY MYRSINACEAE
              
                Myrsine juddii (KOLEA)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Myrsine juddii on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: Greater than 75 in (190 cm).
              (iii) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (iv) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (v) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (vi) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              FAMILY MYRTACEAE
              
                Eugenia koolauensis (NIOI)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Eugenia koolauensis on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (iii) Substrate: Shallow soils, little to no herbaceous layer.
              (iv) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (v) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (vi) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              FAMILY ORCHIDACEAE
              
                Platanthera holochila (NCN)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Platanthera holochila on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: Greater than 75 in (190 cm).
              (iii) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs and bog hummocks.
              (iv) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (v) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (vi) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              FAMILY PLANTAGINACEAE
              
                Plantago princeps (LAUKAHI KUAHIWI)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, Oahu—Dry Cliff—Unit 8, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Plantago princeps on Oahu.

              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat for Plantago princeps var. princeps are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              

              (ii) In units Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat for Plantago princeps var. longibracteata are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              

              (iii) In units Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat for Plantago princeps var. princeps are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              

              (iv) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat for Plantago princeps var. princeps are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              

              (v) In units Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat for Plantago princeps var. princeps are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
                
              
              FAMILY POACEAE
              
                Cenchrus agrimonioides (KAMANOMANO)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Cenchrus agrimonioides on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Eragrostis fosbergii (FOSBERG'S LOVE GRASS)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Eragrostis fosbergii on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              FAMILY PRIMULACEAE
              
                Lysimachia filifolia (NCN)

              Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Lysimachia filifolia on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Unrestricted.
              
              (ii) Annual precipitation: Greater than 75 in (190 cm).
              (iii) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (iv) Canopy: None.
              (v) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (vi) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              FAMILY RHAMNACEAE
              
                Colubrina oppositifolia (KAUILA)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Colubrina oppositifolia on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (iii) Substrate: Shallow soils, little to no herbaceous layer.
              (iv) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (v) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (vi) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              
                Gouania meyenii (NCN)

              Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, Oahu—Lowland Dry—Unit 11, Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Gouania meyenii on Oahu.
              (i) In units Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 6, Oahu—Lowland Dry—Unit 7, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, and Oahu—Lowland Dry—Unit 11, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Less than 50 in (130 cm).
              (C) Substrate: Weathered silty loams to stony clay, rocky ledges, little-weathered lava.
              (D) Canopy: Diospyros, Myoporum, Pleomele, Santalum, Sapindus.
              
              (E) Subcanopy: Chamaesyce, Dodonaea, Leptecophylla, Osteomeles, Psydrax, Scaevola, Wikstroemia.
              
              (F) Understory: Alyxia, Artemisia, Bidens, Chenopodium, Nephrolepis, Peperomia, Sicyos.
              
              (ii) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (iii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
                
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Gouania vitifolia (NCN)

              Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, Oahu—Lowland Dry—Unit 11, Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Gouania vitifolia on Oahu.
              (i) In units Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, and Oahu—Lowland Dry—Unit 11, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Less than 50 in (130 cm).
              (C) Substrate: Weathered silty loams to stony clay, rocky ledges, little-weathered lava.
              (D) Canopy: Diospyros, Myoporum, Pleomele, Santalum, Sapindus.
              
              (E) Subcanopy: Chamaesyce, Dodonaea, Leptecophylla, Osteomeles, Psydrax, Scaevola, Wikstroemia.
              
              (F) Understory: Alyxia, Artemisia, Bidens, Chenopodium, Nephrolepis, Peperomia, Sicyos.
              
              (ii) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (iii) In units Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, and Oahu—Lowland Wet—Unit 5, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (iv) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              FAMILY RUBIACEAE
              
                Gardenia mannii (NANU)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Gardenia mannii on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              
                Kadua coriacea (KIOELE)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Kadua coriacea on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (iii) Substrate: Shallow soils, little to no herbaceous layer.
              (iv) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (v) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (vi) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              
                Kadua degeneri (NCN)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Kadua degeneri on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).

              (C) Substrate: Shallow soils, little to no herbaceous layer.
              
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Kadua parvula (NCN)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Kadua parvula on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Psychotria hexandra ssp. oahuensis (KOPIKO)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Psychotria hexandra ssp. oahuensis on Oahu.
              (i) In units Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
                
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (ii) In units Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              FAMILY RUTACEAE
              
                Melicope christophersenii (ALANI)

              Oahu—Montane Wet—Unit 1, Oahu—Wet Cliff—Unit 1, Oahu—Wet Cliff—Unit 2, Oahu—Wet Cliff—Unit 3, Oahu—Wet Cliff—Unit 4, and Oahu—Wet Cliff—Unit 5, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Melicope christophersenii on Oahu.
              (i) In unit Oahu—Montane Wet—Unit 1, the physical and biological features of critical habitat are:
              (A) Elevation: 3,300 to 6,600 ft (1,000 to 2,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Well-developed soils, montane bogs.
              (D) Canopy: Acacia, Charpentiera, Cheirodendron, Metrosideros.
              
              (E) Subcanopy: Broussaisia, Cibotium, Eurya, Ilex, Myrsine.
              
              (F) Understory: Ferns, Carex, Coprosma, Leptecophylla, Oreobolus, Rhynchospora, Vaccinium.
              
              (ii) In unit Oahu—Wet Cliff—Unit 1, Oahu—Wet Cliff—Unit 2, Oahu—Wet Cliff—Unit 3, Oahu—Wet Cliff—Unit 4, and Oahu—Wet Cliff—Unit 5, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              
                Melicope hiiakae (ALANI)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Melicope hiiakae on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: Greater than 75 in (190 cm).
              (iii) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (iv) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (v) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (vi) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              
                Melicope lydgatei (ALANI)

              Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Melicope lydgatei on Oahu.

              (i) In units Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              
                Melicope makahae (ALANI)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Melicope makahae on Oahu.
              (i) In units Oahu Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Melicope pallida (ALANI)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Melicope pallida on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (iii) Substrate: Shallow soils, little to no herbaceous layer.
              (iv) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (v) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (vi) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              
                Melicope saint-johnii (ALANI)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Melicope saint-johnii on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Platydesma cornuta var. cornuta (NCN)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Platydesma cornuta var. cornuta on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: Greater than 75 in (190 cm).
              (iii) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (iv) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (v) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (vi) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              
                Platydesma cornuta var. decurrens (NCN)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Platydesma cornuta var. decurrens on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
                
              
              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Zanthoxylum oahuense (AE)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Zanthoxylum oahuense on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: Greater than 75 in (190 cm).
              (iii) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (iv) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (v) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (vi) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              FAMILY SAPINDACEAE
              
                Alectryon macrococcus (MAHOE)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Montane Wet—Unit 1, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Alectryon macrococcus var. macrococcus on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In unit Oahu—Montane Wet—Unit 1, the physical and biological features of critical habitat are:
              (A) Elevation: 3,300 to 6,600 ft (1,000 to 2,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Well-developed soils, montane bogs.
              (D) Canopy: Acacia, Charpentiera, Cheirodendron, Metrosideros.
              
              (E) Subcanopy: Broussaisia, Cibotium, Eurya, Ilex, Myrsine.
              
              (F) Understory: Ferns, Carex, Coprosma, Leptecophylla, Oreobolus, Rhynchospora, Vaccinium.
              
              (iii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.

              (B) Annual precipitation: Less than 75 in (190 cm).
              
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              FAMILY SOLANACEAE
              
                Solanum sandwicense (POPOLO, AIAKEAKUA)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Solanum sandwicense on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (iii) Substrate: Shallow soils, little to no herbaceous layer.
              (iv) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (v) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (vi) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              FAMILY URTICACEAE
              
                Neraudia angulata (NCN)

              Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, Oahu—Lowland Dry—Unit 11, Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Neraudia angulata on Oahu.

              (i) In units Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, and Oahu—Lowland Dry—Unit 11, the physical and biological features of critical habitat for Neraudia angulata var. angulata and Neraudia angulata var. dentata are:
              
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Less than 50 in (130 cm).
              (C) Substrate: Weathered silty loams to stony clay, rocky ledges, little-weathered lava.
              (D) Canopy: Diospyros, Myoporum, Pleomele, Santalum, Sapindus.
              
              (E) Subcanopy: Chamaesyce, Dodonaea, Leptecophylla, Osteomeles, Psydrax, Scaevola, Wikstroemia.
              
              (F) Understory: Alyxia, Artemisia, Bidens, Chenopodium, Nephrolepis, Peperomia, Sicyos.
              

              (ii) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat for Neraudia angulata var. angulata and Neraudia angulata var. dentata are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              

              (iii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat for Neraudia angulata var. angulata and Neraudia angulata var. dentata are:
              (A) Elevation: Unrestricted.

              (B) Annual precipitation: Less than 75 in (190 cm).
              
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Urera kaalae (OPUHE)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, and Oahu—Lowland Wet—Unit 5, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Urera kaalae on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, and Oahu—Lowland Wet—Unit 5, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              FAMILY VIOLACEAE
              
                Isodendrion laurifolium (AUPAKA)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Isodendrion laurifolium on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
                
              
              
                Isodendrion longifolium (AUPAKA)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Isodendrion longifolium on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, Oahu—Lowland Wet—Unit 5, Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              
                Isodendrion pyrifolium (WAHINE NOHO KULA)

              Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, Oahu—Lowland Dry—Unit 11, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Isodendrion pyrifolium on Oahu.
              (i) In units Oahu—Lowland Dry—Unit 1, Oahu—Lowland Dry—Unit 2, Oahu—Lowland Dry—Unit 8, Oahu—Lowland Dry—Unit 9, Oahu—Lowland Dry—Unit 10, and Oahu—Lowland Dry—Unit 11, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Less than 50 in (130 cm).
              (C) Substrate: Weathered silty loams to stony clay, rocky ledges, little-weathered lava.
              (D) Canopy: Diospyros, Myoporum, Pleomele, Santalum, Sapindus.
              
              (E) Subcanopy: Chamaesyce, Dodonaea, Leptecophylla, Osteomeles, Psydrax, Scaevola, Wikstroemia.
              
              (F) Understory: Alyxia, Artemisia, Bidens, Chenopodium, Nephrolepis, Peperomia, Sicyos.
              

              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Viola chamissoniana ssp. chamissoniana (PAMAKANI)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Viola chamissoniana ssp. chamissoniana on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Viola oahuensis (NCN)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Viola oahuensis on Oahu.
              (i) In units Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (ii) In units Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              FAMILY VISCACEAE
              
                Korthalsella degeneri (HULUMOA)

              Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Korthalsella degeneri on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Unrestricted.
              (ii) Annual precipitation: Less than 75 in (190 cm).
              (iii) Substrate: Greater than 65 degree slope, rocky talus.
              (iv) Canopy: None.
              (v) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (vi) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              (vii) Host plants Sapindus oahuensis and Nestigis sandwicensis.
                
                
              
              (2) Ferns and allies.
              
              FAMILY ADIANTACEAE
              
                Pteris lidgatei (NCN)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Pteris lidgatei on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: Greater than 75 in (190 cm).
              (iii) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (iv) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (v) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (vi) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              FAMILY ASPLENIACEAE
              
                Ctenitis squamigera (PAUOA)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Ctenitis squamigera on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (iii) Substrate: Shallow soils, little to no herbaceous layer.
              (iv) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (v) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (vi) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              
                Asplenium dielerectum (ASPLENIUM-LEAVED DIELLIA)

              Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Asplenium dielerectum on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (iii) Substrate: Shallow soils, little to no herbaceous layer.
              (iv) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
                
              
              (v) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (vi) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              
                Diellia falcata (NCN)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, Oahu—Lowland Mesic—Unit 7, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Diellia falcata on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Mesic—Unit 4, Oahu—Lowland Mesic—Unit 5, Oahu—Lowland Mesic—Unit 6, and Oahu—Lowland Mesic—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Diellia unisora (NCN)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Diellia unisora on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Dry Cliff—Unit 1, Oahu—Dry Cliff—Unit 2, Oahu—Dry Cliff—Unit 3, Oahu—Dry Cliff—Unit 4, Oahu—Dry Cliff—Unit 6, Oahu—Dry Cliff—Unit 7a, Oahu—Dry Cliff—Unit 7b, and Oahu—Dry Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Less than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, rocky talus.
              (D) Canopy: None.
              (E) Subcanopy: Antidesma, Chamaesyce, Diospyros, Dodonaea.
              
              (F) Understory: Bidens, Eragrostis, Melanthera, Schiedea.
              
              
                Diplazium molokaiense (NCN)

              Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, Oahu—Lowland Mesic—Unit 3, Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, and Oahu—Lowland Wet—Unit 5, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Diplazium molokaiense on Oahu.
              (i) In units Oahu—Lowland Mesic—Unit 1, Oahu—Lowland Mesic—Unit 2, and Oahu—Lowland Mesic—Unit 3, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: 50 to 75 in (130 to 190 cm).
              (C) Substrate: Shallow soils, little to no herbaceous layer.
              (D) Canopy: Acacia, Diospyros, Metrosideros, Myrsine, Pouteria, Santalum.
              
              (E) Subcanopy: Dodonaea, Freycinetia, Leptecophylla, Melanthera, Osteomeles, Pleomele, Psydrax.
              
              (F) Understory: Carex, Dicranopteris, Diplazium, Elaphoglossum, Peperomia.
              
              (ii) In units Oahu—Lowland Wet—Unit 1, Oahu—Lowland Wet—Unit 2, Oahu—Lowland Wet—Unit 3, Oahu—Lowland Wet—Unit 4, and Oahu—Lowland Wet—Unit 5, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              FAMILY GRAMMITIDACEAE
              
                Adenophorus periens (PENDANT KIHI FERN)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Adenophorus periens on Oahu.
              (i) In units Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (ii) In units Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              FAMILY LYCOPODIACEAE
              
                Huperzia nutans (WAWAEIOLE)

              Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, Oahu—Lowland Wet—Unit 16, Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Huperzia nutans on Oahu.
              (i) In units Oahu—Lowland Wet—Unit 6, Oahu—Lowland Wet—Unit 7, Oahu—Lowland Wet—Unit 8, Oahu—Lowland Wet—Unit 9, Oahu—Lowland Wet—Unit 10, Oahu—Lowland Wet—Unit 11, Oahu—Lowland Wet—Unit 12, Oahu—Lowland Wet—Unit 13, Oahu—Lowland Wet—Unit 14, Oahu—Lowland Wet—Unit 15, and Oahu—Lowland Wet—Unit 16, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Clays; ashbeds; deep, well-drained soils; lowland bogs.
              (D) Canopy: Antidesma, Metrosideros, Myrsine, Pisonia, Psychotria.
              
              (E) Subcanopy: Cibotium, Claoxylon, Kadua, Melicope.
              
              (F) Understory: Alyxia, Cyrtandra, Dicranopteris, Diplazium, Machaerina, Microlepia.
              
              (ii) In units Oahu—Wet Cliff—Unit 6, Oahu—Wet Cliff—Unit 7, and Oahu—Wet Cliff—Unit 8, the physical and biological features of critical habitat are:
              (A) Elevation: Unrestricted.
              (B) Annual precipitation: Greater than 75 in (190 cm).
              (C) Substrate: Greater than 65 degree slope, shallow soils, weathered lava.
              (D) Canopy: None.
              (E) Subcanopy: Broussaisia, Cheirodendron, Leptecophylla, Metrosideros.
              
              (F) Understory: Bryophytes, Ferns, Coprosma, Dubautia, Kadua, Peperomia.
              
              FAMILY MARSILEACEAE
              
                Marsilea villosa (IHI IHI)

              Oahu—Coastal—Unit 9, Oahu—Coastal—Unit 11, Oahu—Coastal—Unit 12, and Oahu—Lowland Dry—Unit 7, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Marsilea villosa on Oahu.
              (i) In units Oahu—Coastal—Unit 9, Oahu—Coastal—Unit 11, and Oahu—Coastal—Unit 12, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 980 ft (300 m).
              (B) Annual precipitation: Less than 20 in (50 cm).
              (C) Substrate: Well-drained, calcareous, talus slopes; weathered clay soils; seasonal wetlands; mudflats.
              (D) Canopy: Hibiscus, Myoporum, Santalum, Scaevola.
              
              (E) Subcanopy: Gossypium, Sida, Vitex.
              
              (F) Understory: Eragrostis, Jacquemontia, Lyceum, Nama, Sesuvium, Sporobolus, Vigna.
              
              (ii) In unit Oahu—Lowland Dry—Unit 7, the physical and biological features of critical habitat are:
              (A) Elevation: Less than 3,300 ft (1,000 m).
              (B) Annual precipitation: Less than 50 in (130 cm).
              (C) Substrate: Weathered silty loams to stony clay, rocky ledges, little-weathered lava, seasonal wetlands.
              (D) Canopy: Diospyros, Myoporum, Pleomele, Santalum, Sapindus.
              
              (E) Subcanopy: Chamaesyce, Dodonaea, Leptecophylla, Osteomeles, Psydrax, Scaevola, Wikstroemia.
              
              (F) Understory: Alyxia, Artemisia, Bidens, Chenopodium, Nephrolepis, Peperomia, Sicyos.
              
              FAMILY PTERIDACEAE
              
                Doryopteris takeuchii (NCN)

              Oahu—Lowland Dry—Unit 6 and Oahu—Lowland Dry—Unit 7, identified in the legal descriptions in paragraph (i) of this section, constitute critical habitat for Doryopteris takeuchii on Oahu. Within these units, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: Less than 50 in (130 cm).
              (iii) Substrate: Weathered silty loams to stony clay, rocky ledges, little-weathered lava.
              (iv) Canopy: Diospyros, Myoporum, Pleomele, Santalum, Sapindus.
              
              (v) Subcanopy: Chamaesyce, Dodonaea, Leptecophylla, Osteomeles, Psydrax, Scaevola, Wikstroemia.
                
              
              (vi) Understory: Alyxia, Artemisia, Bidens, Chenopodium, Nephrolepis, Peperomia, Sicyos.
                
                
              
              (k) Maps and critical habitat unit descriptions for the island of Hawaii, HI. Critical habitat units are described below. Coordinates are in UTM Zone 4 with units in meters using North American Datum of 1983 (NAD83). The following map shows the general locations of the critical habitat units designated on the island of Hawaii. Existing manmade features and structures, such as buildings, roads, railroads, airports, runways, utility facilities and infrastructure and their designated and maintained rights-of-way, other paved areas, lawns, and other urban landscaped areas are not included in the critical habitat designation. Federal actions limited to those areas, therefore, would not trigger a consultation under section 7 of the Act unless they may affect the species or physical or biological features in adjacent critical habitat.
              (1) Note: Map 1, Index map, follows:
              
                
                ER21AU18.000
              
              
              (2) Hawaii 1—Clermontia lindseyana—a (1,337 ha, 3,303 ac)
              (i) [Reserved]
              (ii) Map 2 follows:
              
                ER02JY03.002
              
              (3) Hawaii 1—Clermontia peleana—a (4,704 ha, 11,624 ac)
              (i) [Reserved]
              (ii) Map 3 follows:
              
                ER02JY03.003
              
              
              (4) Hawaii 1—Clermontia pyrularia—a (1,378 ha, 3,405 ac)
              (i) [Reserved]
              (ii) Map 4 follows:
              
                ER02JY03.004
              
              (5) Hawaii 1—Cyanea shipmanii—a (1,577 ha, 3,898 ac)
              (i) [Reserved]
              (ii) Map 5 follows:
              
                ER02JY03.005
              
              (6) Hawaii 1—Phyllostegia racemosa—a (938 ha, 2,317 ac)
              (i) [Reserved]
              (ii) Map 6 follows:
              
                
                ER02JY03.006
              
              (7) Hawaii 2—Clermontia lindseyana—b (1,262 ha, 3,119 ac)
              (i) [Reserved]
              (ii) Map 7 follows:
              
                ER02JY03.007
              
              (8) Hawaii 2—Clermontia pyrularia—b (1,383 ha, 3,418 ac)
              (i) [Reserved]
              (ii) Map 8 follows:
              
                
                ER02JY03.008
              
              (9) Hawaii 2—Phyllostegia racemosa—b (1,683 ha, 4,158 ac)
              (i) [Reserved]
              (ii) Map 9 follows:
              
                ER02JY03.009
              
              (10) Hawaii 3—Clermontia peleana—b (4,098 ha, 10,126 ac)
              (i) [Reserved]
              (ii) Map 10 follows:
              
                
                ER02JY03.010
              
              (11) Hawaii 3—Cyanea platyphylla—a (1,403 ha, 3,467 ac)
              (i) [Reserved]
              (ii) Map 11 follows:
              
                ER02JY03.011
              
              (12) Hawaii 3—Cyrtandra giffardii—a (1,510 ha, 3,731 ac)
              (i) [Reserved]
              (ii) Map 12 follows:
              
                
                ER02JY03.012
              
              (13) Hawaii 3—Cyrtandra tintinnabula—a (2,322 ha, 5,738 ac)
              (i) [Reserved]
              (ii) Map 13 follows:
              
                ER02JY03.013
              
              (14) Hawaii 3—Phyllostegia warshaueri—a (2,471 ha, 6,105 ac)
              (i) [Reserved]
              (ii) Map 14 follows:
              
                
                ER02JY03.014
              
              (15) Hawaii 4—Isodendrion hosakae—a (49 ha, 121 ac)
              (i) [Reserved]
              (ii) Map 15 follows:
              
                
                ER02JY03.015
              
              (16) Hawaii 4—Isodendrion hosakae—b (35 ha, 87 ac)
              (i) [Reserved]
              (ii) Map 16 follows:
              
                
                ER02JY03.016
              
              (17) Hawaii 4—Isodendrion hosakae—c (49 ha, 121 ac)
              (i) [Reserved]
              (ii) Map 17 follows:
              
                
                ER02JY03.017
              
              (18) Hawaii 4—Isodendrion hosakae—d (49 ha, 121 ac)
              (i) [Reserved]
              (ii) Map 18 follows:
              
                
                ER02JY03.018
              
              (19) Hawaii 4—Isodendrion hosakae—e (11 ha, 26 ac)
              (i) [Reserved]
              (ii) Map 19 follows:
              
                
                ER02JY03.019
              
              (20) Hawaii 4—Isodendrion hosakae—f (51 ha, 127 ac)
              (i) [Reserved]
              (ii) Map 20 follows:
              
                
                ER02JY03.020
              
              (21) Hawaii 4—Vigna o-wahuensis—a (49 ha, 121 ac)
              (i) [Reserved]
              (ii) Map 21 follows:
              
                
                ER02JY03.021
              
              (22) Hawaii 4—Vigna o-wahuensis—b (35 ha, 87 ac)
              (i) [Reserved]
              (ii) Map 22 follows:
              
                
                ER02JY03.022
              
              (23) Hawaii 4—Vigna o-wahuensis—c (51 ha, 127 ac)
              (i) [Reserved]
              (ii) Map 23 follows:
              
                
                ER02JY03.023
              
              
              (24) Hawaii 5—Nothocestrum breviflorum—a (403 ha, 995 ac)
              (i) [Reserved]
              (ii) Map 24 follows:
              
                ER02JY03.024
              
              (25) Hawaii 6—Nothocestrum breviflorum—b (1,113 ha, 2,750 ac)
              (i) [Reserved]
              (ii) Map 25 follows:
              
                ER02JY03.025
              
              
              (26) Hawaii 7—Pleomele hawaiiensis—a (677 ha, 1,673 ac)
              (i) [Reserved]
              (ii) Map 26 follows:
              
                ER02JY03.026
              
              (27) Hawaii 8—Clermontia drepanomorpha—a (1,906 ha, 4,709 ac)
              (i) [Reserved]
              (ii) Map 27 follows:
              
                ER02JY03.027
              
              
              (28) Hawaii 8—Phyllostegia warshaueri—b (1,177 ha, 2,908 ac)
              (i) [Reserved]
              (ii) Map 28 follows:
              
                ER02JY03.028
              
              (29) Hawaii 9—Achyranthes mutica—a (63 ha, 157 ac)
              (i) [Reserved]
              (ii) Excluding one area bounded by the following 31 points (8 ha, 19 ac): Start at 211235, 2224062; 211172, 2224016; 211129, 2224012; 211093, 2223986; 211042, 2223992; 210945, 2223954; 210872, 2223952; 210792, 2223885; 210751, 2223908; 210770, 2223960; 210841, 2223994; 210870, 2224063; 210928, 2224102; 210992, 2224116; 211080, 2224094; 211174, 2224135; 211293, 2224156; 211335, 2224196; 211345, 2224253; 211373, 2224282; 211439, 2224272; 211501, 2224297; 211562, 2224404; 211619, 2224407; 211657, 2224425; 211731, 2224441; 211766, 2224436; 211506, 2224267; 211403, 2224240; 211340, 2224159; 211274, 2224128; return to starting point.
              (iii) Map 29 follows:
              
                
                ER02JY03.029
              
              (30) Hawaii 9—Achyranthes mutica—b (124 ha, 306 ac)
              (i) [Reserved]
              (ii) Excluding one area bounded by the following five points (<1 ha, <1 ac): Start at 211099, 2222496; 211109, 2222499; 211114, 2222499; 211118, 2222497; 211103, 2222479; return to starting point.
              (iii) Map 30 follows:
              
                
                ER02JY03.030
              
              (31) Hawaii 9—Achyranthes mutica—c (67 ha, 166 ac)
              (i) [Reserved]
              (ii) Map 31 follows:
              
                
                ER02JY03.031
              
              (32) Hawaii 9—Achyranthes mutica—d (58 ha, 143 ac)
              (i) [Reserved]
              (ii) Map 32 follows:
              
                
                ER02JY03.032
              
              (33) Hawaii 9—Achyranthes mutica—e (96 ha, 238 ac)
              (i) [Reserved]
              (ii) Excluding two areas:
              (A) Bounded by the following seven points (1 ha, 1 ac): Start at 214223, 2220569; 214237, 2220545; 214219, 2220515; 214216, 2220461; 214146, 2220412; 214161, 2220500; 214199, 2220523; return to starting point.

              (B) Bounded by the following 42 points (38 ha, 94 ac): Start at 214049, 2220213; 214008, 2220110; 213892, 2219916; 213877, 2219786; 213826, 2219614; 213823, 2219491; 213696, 2219433; 213663, 2219365; 213649, 2219307; 213619, 2219275; 213591, 2219218; 213434, 2219056; 213440, 2218923; 213385, 2218816; 213302, 2218748; 213232, 2218602; 213126, 2218523; 213033, 2218514; 212998, 2218479; 212834, 2218368; 212794, 2218356; 212809, 2218402; 212825, 2218431; 212855, 2218461; 212888, 2218485; 212953, 2218499; 212996, 2218545; 213022, 2218636; 213007, 2218725; 213013, 2218754; 213131, 2218887; 213194, 2219087; 213261, 2219149; 213346, 2219306; 213394, 2219361; 213412, 2219449; 213602, 2219700; 213668, 2219734; 213820, 2219870; 213852, 2219933; 213913, 2219992; 214024, 2220195; return to starting point.
              (iii) Map 33 follows:
              
                ER02JY03.033
              
              (34) Hawaii 9—Achyranthes mutica—f (43 ha, 105 ac)
              (i) [Reserved]
              (ii) Map 34 follows:
              
                
                ER02JY03.034
              
              (35) Hawaii 9—Achyranthes mutica—g (37 ha, 92 ac)
              (i) [Reserved]
              (ii) Map 35 follows:
              
                
                ER02JY03.035
              
              (36) Hawaii 9—Achyranthes mutica—h (51 ha, 127 ac)
              (i) [Reserved]
              (ii) Map 36 follows:
              
                
                ER02JY03.036
              
              (37) Hawaii 9—Achyranthes mutica—i (31 ha, 76 ac)
              (i) [Reserved]
              (ii) Map 37 follows:
              
                
                ER02JY03.037
              
              (38) Hawaii 9—Achyranthes mutica—j (33 ha, 81 ac)
              (i) [Reserved]
              (ii) Map 38 follows:
              
                
                ER02JY03.038
              
              
              (39) Hawaii 10—Argyroxiphium kauense—a (349 ha, 861 ac)
              (i) [Reserved]
              (ii) Map 39 follows:
              
                ER02JY03.039
              
              (40) Hawaii 10—Bidens micrantha ssp. ctenophylla—a (1,179 ha; 2,914 ac).
              (i) This unit is also critical habitat for Hawaii 10—Isodendrion pyrifolium—a and Hawaii 10—Mezoneuron kavaiense—a (see paragraphs (k)(46) and (47), respectively, of this section).
              (ii) Map 39a follows:
              
                
                ER21AU18.001
              
              
              (41) Hawaii 10—Bonamia menziesii—a (163 ha, 402 ac)
              (i) [Reserved]
              (ii) Map 40 follows:
              
                ER02JY03.040
              
              (42) Hawaii 10—Colubrina oppositifolia—a (1,918 ha, 4,740 ac)
              (i) [Reserved]
              (ii) Map 41 follows:
              
                ER02JY03.041
              
              
              (43) Hawaii 10—Delissea undulata—a (92 ha, 227 ac)
              (i) [Reserved]
              (ii) Map 42 follows:
              
                ER02JY03.042
              
              (44) Hawaii 10—Delissea undulata—b (379 ha, 938 ac)
              (i) [Reserved]
              (ii) Map 43 follows:
              
                ER02JY03.043
              
              
              (45) Hawaii 10—Hibiscadelphus hualalaiensis—a (3,979 ha, 9,831 ac)
              (i) [Reserved]
              (ii) Excluding one area bounded by the following 12 points (15 ha, 38 ac): Start at 202034, 2189562; 202141, 2189566; 202153, 2189649; 202308, 2189645; 202298, 2189564; 202339, 2189548; 202329, 2189219; 202193, 2189187; 202230, 2189088; 202042, 2189024; 202020, 2189151; 202024, 2189554; return to starting point.
              (iii) Map 44 follows:
              
                ER02JY03.044
              
              (46) Hawaii 10—Isodendrion pyrifolium—a (1,179 ha; 2,914 ac). See paragraph (k)(40)(ii) of this section for the map of this unit.
              (47) Hawaii 10—Mezoneuron kavaiense—a (1,179 ha; 2,914 ac). See paragraph (k)(40)(ii) of this section for the map of this unit.
              
              (48) Hawaii 10—Hibiscus brackenridgei—a (196 ha, 485 ac)
              (i) [Reserved]
              (ii) Map 45 follows:
              
                ER02JY03.045
              
              (49) Hawaii 10—Neraudia ovata—a (1,859 ha, 4,593 ac)
              (i) [Reserved]
              (ii) Map 46 follows:
              
                ER02JY03.046
              
              
              (50) Hawaii 10—Nothocestrum breviflorum—c (3,627 ha, 8,964 ac)
              (i) [Reserved]
              (ii) Map 47 follows:
              
                ER02JY03.047
              
              (51) Hawaii 10—Pleomele hawaiiensis—b (1,338 ha, 3,306 ac)
              (i) [Reserved]
              (ii) Map 48 follows:
              
                ER02JY03.048
              
              
              (52) Hawaii 10—Solanum incompletum—a (705 ha, 1,741 ac)
              (i) [Reserved]
              (ii) Map 49 follows:
              
                ER02JY03.049
              
              (53) Hawaii 10—Zanthoxylum dipetalum ssp. tomentosum—a (1,685 ha, 4,164 ac)
              (i) [Reserved]
              (ii) Map 50 follows:
              
                ER02JY03.050
              
              
              (54) Hawaii 11—Cyanea hamatiflora ssp. carlsonii—a (92 ha, 227 ac)
              (i) [Reserved]
              (ii) Map 51 follows:
              
                ER02JY03.051
              
              (55) Hawaii 11—Solanum incompletum—b (57 ha, 141 ac)
              (i) [Reserved]
              (ii) Map 52 follows:
              
                ER02JY03.052
              
              (56) [Reserved]
              
              (57) Hawaii 14—Cyanea hamatiflora ssp. carlsonii—b (597 ha, 1,475 ac)
              (i) [Reserved]
              (ii) Map 57 follows:
              
                ER02JY03.053
              
              (58) Hawaii 15—Cyanea hamatiflora ssp. carlsonii—c (1,045 ha, 2,583 ac)
              (i) [Reserved]
              (ii) Map 58 follows:
              
                ER02JY03.054
              
              
              (59) Hawaii 15—Cyanea stictophylla—a (685 ha, 1,693 ac)
              (i) [Reserved]
              (ii) Map 59 follows:
              
                ER02JY03.055
              
              (60) Hawaii 16—Cyanea hamatiflora ssp. carlsonii—d (186 ha, 459 ac)
              (i) [Reserved]
              (ii) Map 60 follows:
              
                ER02JY03.056
              
              
              (61) Hawaii 16—Cyanea stictophylla—b (327 ha, 809 ac)
              (i) [Reserved]
              (ii) Map 61 follows:
              
                ER02JY03.057
              
              (62) Hawaii 17—Asplenium dielerectum—a (329 ha, 814 ac)
              (i) [Reserved]
              (ii) Map 62 follows:
              
                ER30MR16.112
              
              (63) Hawaii 17—Flueggea neowawraea—a (327 ha, 807 ac)
              (i) [Reserved]
              (ii) Map 63 follows:
              
                
                ER02JY03.059
              
              (64) Hawaii 18—Colubrina oppositifolia—b (2,717 ha, 6,713 ac)
              (i) [Reserved]
              (ii) Map 64 follows:
              
                ER02JY03.060
              
              (65) Hawaii 18—Asplenium dielerectum—b (1,615 ha, 3,992 ac)
              (i) [Reserved]
              (ii) Map 65 follows:
              
                
                ER30MR16.113
              
              (66) Hawaii 18—Flueggea neowawraea—b (1,148 ha, 2,838 ac)
              (i) [Reserved]
              (ii) Map 66 follows:
              
                ER02JY03.062
              
              (67) Hawaii 18—Gouania vitifolia—a (1,785 ha, 4,412 ac)
              (i) [Reserved]
              (ii) Map 67 follows:
              
                
                ER02JY03.063
              
              (68) Hawaii 18—Neraudia ovata—d (1,134 ha, 2,801 ac)
              (i) [Reserved]
              (ii) Map 68 follows:
              
                ER02JY03.064
              
              (69) Hawaii 18—Pleomele hawaiiensis—c (1,997 ha, 4,934 ac)
              (i) [Reserved]
              (ii) Map 69 follows:
              
                
                ER02JY03.065
              
              (70) Hawaii 19—Cyperus fauriei—a (127 ha, 313 ac)
              (i) [Reserved]
              (ii) Map 70 follows:
              
                ER30MR16.114
              
              (71) Hawaii 20—Sesbania tomentosa—a (486 ha, 1,201 ac)
              (i) [Reserved]
              (ii) Map 71 follows:
              
                
                ER02JY03.067
              
              (72) Hawaii 21—Ischaemum byrone—a (206 ha, 510 ac)
              (i) [Reserved]
              (ii) Map 72 follows:
              
                ER02JY03.068
              
              (73) Hawaii 22—Ischaemum byrone—b (159 ha, 393 ac)
              (i) [Reserved]
              (ii) Map 73 follows:
              
                
                ER02JY03.069
              
              (74) Hawaii 23—Pleomele hawaiiensis—d (8,943 ha, 22,097 ac)
              (i) [Reserved]
              (ii) Map 74 follows:
              
                ER02JY03.070
              
              (75) Hawaii 23—Sesbania tomentosa—b (803 ha, 1,984 ac)
              (i) [Reserved]
              (ii) Map 75 follows:
              
                
                ER02JY03.071
              
              (76) Hawaii 24—Argyroxiphium kauense—b (7,795 ha, 19,261 ac)
              (i) [Reserved]
              (ii) Map 76 follows:
              
                ER02JY03.072
              
              (77) Hawaii 24— Asplenium peruvianum var. insulare—a (907 ha, 2,241 ac)
              (i) [Reserved]
              (ii) Map 77 follows:
              
                
                ER30MR16.115
              
              (78) Hawaii 24—Cyanea stictophylla—c (584 ha, 1,443 ac)
              (i) [Reserved]
              (ii) Map 78 follows:
              
                ER02JY03.074
              
              (79) Hawaii 24—Melicope zahlbruckneri—a (434 ha, 1,072 ac)
              (i) [Reserved]
              (ii) Map 79 follows:
              
                
                ER02JY03.075
              
              (80) Hawaii 24—Phyllostegia velutina—a (2,466 ha, 6,093 ac)
              (i) [Reserved]
              (ii) Map 80 follows:
              
                ER02JY03.076
              
              (81) Hawaii 24—Plantago hawaiensis—a (1,348 ha, 3,330 ac)
              (i) [Reserved]
              (ii) Map 81 follows:
              
                
                ER02JY03.077
              
              (82) Hawaii 25—Argyroxiphium kauense—c (2,006 ha, 4,957 ac)
              (i) [Reserved]
              (ii) Map 82 follows:
              
                ER02JY03.078
              
              (83) Hawaii 25—Plantago hawaiensis—b (1,522 ha, 3,762 ac)
              (i) [Reserved]
              (ii) Map 83 follows:
              
                
                ER02JY03.079
              
              (84) Hawaii 25—Silene hawaiiensis—a (854 ha, 2,110 ac)
              (i) [Reserved]
              (ii) Map 84 follows:
              
                ER02JY03.080
              
              (85) Hawaii 26—Hibiscadelphus giffardianus—a (149 ha, 367 ac)
              (i) [Reserved]
              (ii) Map 85 follows:
              
                
                ER02JY03.081
              
              (86) Hawaii 26—Melicope zahlbruckneri—b (495 ha, 1,224 ac)
              (i) [Reserved]
              (ii) Map 86 follows:
              
                ER02JY03.082
              
              (87) Hawaii 27—Portulaca sclerocarpa—a (4,390 ha, 10,848 ac)
              (i) [Reserved]
              (ii) Map 87 follows:
              
                
                ER02JY03.083
              
              (88) Hawaii 27—Silene hawaiiensis—b (1,942 ha, 4,798 ac)
              (i) [Reserved]
              (ii) Map 88 follows:
              
                ER02JY03.084
              
              (89) Hawaii 28—Adenophorus periens—a (2,733 ha, 6,754 ac)
              (i) [Reserved]
              (ii) Map 89 follows:
              
                
                ER02JY03.085
              
              (90) Hawaii 29—Clermontia peleana—c (6,845 ha, 16,914 ac)
              (i) [Reserved]
              (ii) Map 90 follows:
              
                ER02JY03.086
              
              (91) Hawaii 29—Cyanea platyphylla—b (1,524 ha, 3,767 ac)
              (i) [Reserved]
              (ii) Map 91 follows:
              
                
                ER02JY03.087
              
              (92) Hawaii 29—Cyrtandra giffardii—b (938 ha, 2,319 ac)
              (i) [Reserved]
              (ii) Map 92 follows:
              
                ER02JY03.088
              
              (93) Hawaii 29—Cyrtandra tintinnabula—b (378 ha, 934 ac)
              (i) [Reserved]
              (ii) Map 93 follows:
              
                
                ER02JY03.089
              
              (94) Hawaii 30—Argyroxiphium kauense—d (4,281 ha, 10,578 ac)
              (i) [Reserved]
              (ii) Map 94 follows:
              
                ER02JY03.090
              
              (95) Hawaii 30—Clermontia lindseyana—c (1,634 ha, 4,037 ac)
              (i) [Reserved]
              (ii) Map 95 follows:
              
                
                ER02JY03.091
              
              (96) Hawaii 30—Cyanea shipmanii—b (62 ha, 152 ac)
              (i) [Reserved]
              (ii) Map 96 follows:
              
                ER02JY03.092
              
              (97) Hawaii 30—Cyanea shipmanii—c (825 ha, 2,038 ac)
              (i) [Reserved]
              (ii) Note: Map 97 follows:
              
                
                ER21AU18.002
              
              
              (98) Hawaii 30—Cyanea stictophylla—d (623 ha, 1,539 ac)
              (i) [Reserved]
              (ii) Map 98 follows:
              
                ER02JY03.094
              
              (99) Hawaii 30—Cyrtandra giffardii—c (3,872 ha, 9,567 ac)
              (i) [Reserved]
              (ii) Map 99 follows:
              
                ER02JY03.095
              
              
              (100) Hawaii 30—Phyllostegia racemosa—c (267 ha, 659 ac).
              (i) [Reserved]
              (ii) Note: Map 100 follows:
              
                ER21AU18.003
              
              (101) Hawaii 30—Phyllostegia velutina—b (1,180 ha, 2,916 ac).
              (i) [Reserved]
              (ii) Note: Map 101 follows:
              
                
                ER21AU18.004
              
              (102) Hawaii 30—Plantago hawaiensis—c (1,219 ha, 3,012 ac).
              (i) [Reserved]
              (ii) Note: Map 102 follows:
              
                
                ER21AU18.005
              
              
              (103) Hawaii 30—Sicyos alba—a (6,266 ha, 15,483 ac)
              (i) [Reserved]
              (ii) Map 103 follows:
              
                ER02JY03.099
              
              (104) Hawaii 31—Bidens micrantha ssp. ctenophylla—b (2,860 ha; 7,066 ac).
              (i) This unit is also critical habitat for Hawaii 31—Isodendrion pyrifolium—b and Hawaii 31—Mezoneuron kavaiense—b (see paragraphs (k)(105) and (106), respectively, of this section).
              (ii) Note: Map 104 follows:
              
                
                ER21AU18.006
              
              (105) Hawaii 31—Isodendrion pyrifolium—b (2,860 ha; 7,066 ac). See paragraph (k)(104)(ii) of this section for the map of this unit.
              (106) Hawaii 31—Mezoneuron kavaiense—b (2,860 ha; 7,066 ac). See paragraph (k)(104)(ii) of this section for the map of this unit.
              (107) Hawaii 33—Bidens micrantha ssp. ctenophylla—d (400 ha; 989 ac).
              (i) This unit is also critical habitat for Hawaii 33-Isodendrion pyrifolium—d and Hawaii 33—Mezoneuron kavaiense—d (see paragraphs (k)(108) and (109), respectively, of this section).
              (ii) Note: Map 105 follows:
              
                
                ER21AU18.007
              
              (108) Hawaii 33—Isodendrion pyrifolium—d (400 ha; 989 ac). See paragraph (k)(107)(ii) of this section for the map of this unit.
              (109) Hawaii 33—Mezoneuron kavaiense—d (400 ha; 989 ac). See paragraph (k)(107)(ii) of this section for the map of this unit.
              
              (110) Hawaii 34—Bidens micrantha ssp. ctenophylla—e (371 ha; 917 ac).
              (i) This unit is also critical habitat for Hawaii 34—Isodendrion pyrifolium—e and Hawaii 34—Mezoneuron kavaiense— e (see paragraphs (k)(111) and (112), respectively, of this section).
              (ii) See paragraph (k)(107)(ii) of this section for the map of this unit.
              (111) Hawaii 34—Isodendrion pyrifolium—e (371 ha; 917 ac). See paragraph (k)(107)(ii) of this section for the map of this unit.
              (112) Hawaii 34—Mezoneuron kavaiense—e (371 ha; 917 ac). See paragraph (k)(107)(ii) of this section for the map of this unit.
              (113) Hawaii 36—Bidens micrantha ssp. ctenophylla—g (163 ha; 402 ac).
              (i) This unit is also critical habitat for Hawaii 36—Isodendrion pyrifolium—g (see paragraph (k)(114) of this section).
              (ii) See paragraph (k)(107)(ii) of this section for the map of this unit.
              (114) Hawaii 36—Isodendrion pyrifolium—g (163 ha; 402 ac). See paragraph (k)(107)(ii) of this section for the map of this unit.
              (115) Table of Protected Species Within Each Critical Habitat Unit for the Island of Hawaii.
              
                
                  Unit name
                  Species occupied
                  Species unoccupied
                
                
                  Hawaii 1—Clermontia lindseyana—a
                  
                    Clermontia lindseyana
                  
                  
                    Clermontia lindseyana.
                
                
                  Hawaii 1—Clermontia peleana—a
                  
                    Clermontia peleana
                  
                  
                    Clermontia peleana.
                
                
                  Hawaii 1—Clermontia pyrularia—a
                  
                  
                    Clermontia pyrularia.
                
                
                  Hawaii 1—Cyanea shipmanii—a
                  
                    Cyanea shipmanii
                  
                  
                    Cyanea shipmanii.
                
                
                  Hawaii 1—Phyllostegia racemosa—a
                  
                    Phyllostegia racemosa
                  
                  
                    Phyllostegia racemosa.
                
                
                  Hawaii 2—Clermontia lindseyana—b
                  
                    Clermontia lindseyana
                  
                  
                    Clermontia lindseyana.
                
                
                  Hawaii 2—Clermontia pyrularia—b
                  
                    Clermontia pyrularia
                  
                  
                    Clermontia pyrularia.
                
                
                  Hawaii 2—Phyllostegia racemosa—b
                  
                    Phyllostegia racemosa
                  
                  
                    Phyllostegia racemosa.
                
                
                  Hawaii 3—Clermontia peleana—b
                  
                    Clermontia peleana
                  
                  
                    Clermontia peleana.
                
                
                  Hawaii 3—Cyanea platyphylla—a
                  
                    Cyanea platyphylla
                  
                  
                    Cyanea platyphylla.
                
                
                  Hawaii 3—Cyrtandra giffardii—a
                  
                    Cyrtandra giffardii
                  
                  
                    Cyrtandra giffardii.
                
                
                  Hawaii 3—Cyrtandra tintinnabula—a
                  
                    Cyrtandra tintinnabula
                  
                  
                    Cyrtandra tintinnabula.
                
                
                  Hawaii 3—Phyllostegia warshaueri—a
                  
                    Phyllostegia warshaueri
                  
                  
                    Phyllostegia warshaueri.
                
                
                  Hawaii 4—Isodendrion hosakae—a
                  
                  
                    Isodendrion hosakae.
                
                
                  Hawaii 4—Isodendrion hosakae—b
                  
                  
                    Isodendrion hosakae.
                
                
                  Hawaii 4—Isodendrion hosakae—c
                  
                  
                    Isodendrion hosakae.
                
                
                  Hawaii 4—Isodendrion hosakae—d
                  
                  
                    Isodendrion hosakae.
                
                
                  Hawaii 4—Isodendrion hosakae—e
                  
                  
                    Isodendrion hosakae.
                
                
                  Hawaii 4—Isodendrion hosakae—f
                  
                    Isodendrion hosakae
                  
                  
                    Isodendrion hosakae.
                
                
                  Hawaii 4—Vigna o-wahuensis—a
                  
                  
                    Vigna o-wahuensis.
                
                
                  Hawaii 4—Vigna o-wahuensis—b
                  
                  
                    Vigna o-wahuensis.
                
                
                  Hawaii 4—Vigna o-wahuensis—c
                  
                  
                    Vigna o-wahuensis.
                
                
                  Hawaii 5—Nothocestrum breviflorum—a
                  
                  
                    Nothocestrum breviflorum.
                
                
                  Hawaii 6—Nothocestrum breviflorum—b
                  
                    Nothocestrum breviflorum
                  
                  
                    Nothocestrum breviflorum.
                
                
                  Hawaii 7—Pleomele hawaiiensis—a
                  
                    Pleomele hawaiiensis
                  
                  
                    Pleomele hawaiiensis.
                
                
                  Hawaii 8—Clermontia drepanomorpha—a
                  
                    Clermontia drepanomorpha
                  
                  
                    Clermontia drepanomorpha.
                
                
                  Hawaii 8—Phyllostegia warshaueri—b
                  
                    Phyllostegia warshaueri
                  
                  
                    Phyllostegia warshaueri.
                
                
                  Hawaii 9—Achyranthes mutica—a
                  
                  
                    Achyranthes mutica.
                
                
                  Hawaii 9—Achyranthes mutica—b
                  
                    Achyranthes mutica
                  
                  
                    Achyranthes mutica.
                
                
                  Hawaii 9—Achyranthes mutica—c
                  
                  
                    Achyranthes mutica.
                
                
                  Hawaii 9—Achyranthes mutica—d
                  
                  
                    Achyranthes mutica.
                
                
                  Hawaii 9—Achyranthes mutica—e
                  
                  
                    Achyranthes mutica.
                
                
                  Hawaii 9—Achyranthes mutica—f
                  
                  
                    Achyranthes mutica.
                
                
                  Hawaii 9—Achyranthes mutica—g
                  
                  
                    Achyranthes mutica.
                
                
                  Hawaii 9—Achyranthes mutica—h
                  
                  
                    Achyranthes mutica.
                
                
                  Hawaii 9—Achyranthes mutica—i
                  
                  
                    Achyranthes mutica.
                
                
                  Hawaii 9—Achyranthes mutica—j
                  
                  
                    Achyranthes mutica.
                
                
                  Hawaii 10—Argyroxiphium kauense—a
                  
                  
                    Argyroxiphium kauense.
                
                
                  Hawaii 10—Bidens micrantha ssp. ctenophylla—a
                  
                  
                    Bidens micrantha ssp. ctenophylla.
                
                
                  Hawaii 10—Bonamia menziesii—a
                  
                  
                    Bonamia menziesii.
                
                
                  Hawaii 10—Colubrina oppositifolia—a
                  
                    Colubrina oppositifolia
                  
                  
                    Colubrina oppositifolia.
                
                
                  Hawaii 10—Delissea undulata—a
                  
                  
                    Delissea undulata.
                
                
                  Hawaii 10—Delissea undulata—b
                  
                    Delissea undulata
                  
                  
                    Delissea undulata.
                
                
                  Hawaii 10—Hibiscadelphus hualalaiensis—a
                  
                    Hibiscadelphus hualalaiensis
                  
                  
                    Hibiscadelphus hualalaiensis.
                
                
                  Hawaii 10—Hibiscus brackenridgei—a
                  
                    Hibiscus brackenridgei
                  
                  
                    Hibiscus brackenridgei.
                
                
                  Hawaii 10—Isodendrion pyrifolium—a
                  
                  
                    Isodendrion pyrifolium.
                
                
                  
                  Hawaii 10—Mezoneuron kavaiense—a
                  
                    Mezoneuron kavaiense
                  
                  
                    Mezoneuron kavaiense.
                
                
                  Hawaii 10—Neraudia ovata—a
                  
                  
                    Neraudia ovata.
                
                
                  Hawaii 10—Nothocestrum breviflorum—c
                  
                    Nothocestrum breviflorum
                  
                  
                    Nothocestrum breviflorum.
                
                
                  Hawaii 10—Pleomele hawaiiensis—b
                  
                    Pleomele hawaiiensis
                  
                  
                    Pleomele hawaiiensis.
                
                
                  Hawaii 10—Solanum incompletum—a
                  
                  
                    Solanum incompletum.
                
                
                  Hawaii 10—Zanthoxylum dipetalum ssp. tomentosum—a
                  
                    Zanthoxylum dipetalum ssp. tomentosum
                  
                  
                    Zanthoxylum dipetalum ssp. tomentosum.
                
                
                  Hawaii 11—Cyanea hamatiflora ssp. carlsonii—a
                  
                    Cyanea hamatiflora ssp. carlsonii
                  
                  
                    Cyanea hamatiflora ssp. carlsonii.
                
                
                  Hawaii 11—Solanum incompletum—b
                  
                  
                    Solanum incompletum.
                
                
                  Hawaii 14—Cyanea hamatiflora ssp. carlsonii—b
                  
                  
                    Cyanea hamatiflora ssp. carlsonii.
                
                
                  Hawaii 15—Cyanea hamatiflora ssp. carlsonii—c
                  
                  
                    Cyanea hamatiflora ssp. carlsonii.
                
                
                  Hawaii 15—Cyanea stictophylla—a
                  
                    Cyanea stictophylla
                  
                  
                    Cyanea stictophylla.
                
                
                  Hawaii 16—Cyanea hamatiflora ssp. carlsonii—d
                  
                    Cyanea hamatiflora ssp. carlsonii
                  
                  
                    Cyanea hamatiflora ssp. carlsonii.
                
                
                  Hawaii 16—Cyanea stictophylla—b
                  
                    Cyanea stictophylla
                  
                  
                    Cyanea stictophylla.
                
                
                  Hawaii 17—Diellia erecta—a
                  
                    Diellia erecta
                  
                  
                    Diellia erecta.
                
                
                  Hawaii 17—Flueggea neowawraea—a
                  
                    Flueggea neowawraea
                  
                  
                    Flueggea neowawraea.
                
                
                  Hawaii 18—Colubrina oppositifolia—b
                  
                    Colubrina oppositifolia
                  
                  
                    Colubrina oppositifolia.
                
                
                  Hawaii 18—Diellia erecta—b
                  
                    Diellia erecta
                  
                  
                    Diellia erecta.
                
                
                  Hawaii 18—Flueggea neowawraea—b
                  
                    Flueggea neowawraea
                  
                  
                    Flueggea neowawraea.
                
                
                  Hawaii 18—Gouania vitifolia—a
                  
                    Gouania vitifolia
                  
                  
                    Gouania vitifolia.
                
                
                  Hawaii 18—Neraudia ovata—d
                  
                    Neraudia ovata
                  
                  
                    Neraudia ovata.
                
                
                  Hawaii 18—Pleomele hawaiiensis—c
                  
                    Pleomele hawaiiensis
                  
                  
                    Pleomele hawaiiensis.
                
                
                  Hawaii 19—Mariscus fauriei—a
                  
                    Mariscus fauriei
                  
                  
                    Mariscus fauriei.
                
                
                  Hawaii 20—Sesbania tomentosa—a
                  
                    Sesbania tomentosa
                  
                  
                    Sesbania tomentosa.
                
                
                  Hawaii 21—Ischaemum byrone—a
                  
                  
                    Ischaemum byrone.
                
                
                  Hawaii 22—Ischaemum byrone—b
                  
                    Ischaemum byrone
                  
                  
                    Ischaemum byrone.
                
                
                  Hawaii 23—Pleomele hawaiiensis—d
                  
                    Pleomele hawaiiensis
                  
                  
                    Pleomele hawaiiensis.
                
                
                  Hawaii 23—Sesbania tomentosa—b
                  
                    Sesbania tomentosa
                  
                  
                    Sesbania tomentosa.
                
                
                  Hawaii 24—Argyroxiphium kauense—b
                  
                    Argyroxiphium kauense
                  
                  
                    Argyroxiphium kauense.
                
                
                  Hawaii 24—Asplenium fragile var. insulare—a
                  
                    Asplenium fragile var. insulare
                  
                  
                    Asplenium fragile var. insulare.
                
                
                  Hawaii 24—Cyanea stictophylla—c
                  
                  
                    Cyanea stictophylla.
                
                
                  Hawaii 24—Melicope zahlbruckneri—a
                  
                  
                    Melicope zahlbruckneri.
                
                
                  Hawaii 24—Phyllostegia velutina—a
                  
                    Phyllostegia velutina
                  
                  
                    Phyllostegia velutina.
                
                
                  Hawaii 24—Plantago hawaiensis—a
                  
                    Plantago hawaiensis
                  
                  
                    Plantago hawaiensis.
                
                
                  Hawaii 25—Argyroxiphium kauense—c
                  
                    Argyroxiphium kauense
                  
                  
                    Argyroxiphium kauense.
                
                
                  Hawaii 25—Plantago hawaiensis—b
                  
                    Plantago hawaiensis
                  
                  
                    Plantago hawaiensis.
                
                
                  Hawaii 25—Silene hawaiiensis—a
                  
                    Silene hawaiiensis
                  
                  
                    Silene hawaiiensis.
                
                
                  Hawaii 26—Hibiscadelphus giffardianus—a
                  
                    Hibiscadelphus giffardianus
                  
                  
                    Hibiscadelphus giffardianus.
                
                
                  Hawaii 26—Melicope zahlbruckneri—b
                  
                    Melicope zahlbruckneri
                  
                  
                    Melicope zahlbruckneri.
                
                
                  Hawaii 27—Portulaca sclerocarpa—a
                  
                    Portulaca sclerocarpa
                  
                  
                    Portulaca sclerocarpa.
                
                
                  Hawaii 27—Silene hawaiiensis—b
                  
                    Silene hawaiiensis
                  
                  
                    Silene hawaiiensis.
                
                
                  Hawaii 28—Adenophorus periens—a
                  
                    Adenophorus periens
                  
                  
                    Adenophorus periens.
                
                
                  Hawaii 29—Clermontia peleana—c
                  
                    Clermontia peleana
                  
                  
                    Clermontia peleana.
                
                
                  Hawaii 29—Cyanea platyphylla—b
                  
                    Cyanea platyphylla
                  
                  
                    Cyanea platyphylla.
                
                
                  Hawaii 29—Cyrtandra giffardii—b
                  
                  
                    Cyrtandra giffardii.
                
                
                  Hawaii 29—Cyrtandra tintinnabula—b
                  
                  
                    Cyrtandra tintinnabula.
                
                
                  Hawaii 30—Argyroxiphium kauense—d
                  
                    Argyroxiphium kauense
                  
                  
                    Argyroxiphium kauense.
                
                
                  Hawaii 30—Clermontia lindseyana—c
                  
                    Clermontia lindseyana
                  
                  
                    Clermontia lindseyana.
                
                
                  Hawaii 30—Cyanea shipmanii—b
                  
                    Cyanea shipmanii
                  
                  
                    Cyanea shipmanii.
                
                
                  Hawaii 30—Cyanea shipmanii—c
                  
                  
                    Cyanea shipmanii.
                
                
                  Hawaii 30—Cyanea stictophylla—d
                  
                  
                    Cyanea stictophylla.
                
                
                  Hawaii 30—Cyrtandra giffardii—c
                  
                    Cyrtandra giffardii
                  
                  
                    Cyrtandra giffardii.
                
                
                  Hawaii 30—Phyllostegia racemosa—c
                  
                  
                    Phyllostegia racemosa.
                
                
                  Hawaii 30—Phyllostegia velutina—b
                  
                    Phyllostegia velutina
                  
                  
                    Phyllostegia velutina.
                
                
                  Hawaii 30—Plantago hawaiensis—c
                  
                    Plantago hawaiensis
                  
                  
                    Plantago hawaiensis.
                
                
                  Hawaii 30—Sicyos alba—a
                  
                    Sicyos alba
                  
                  
                    Sicyos alba.
                
                
                  Hawaii 31—Bidens micrantha ssp. ctenophylla—b
                  
                  
                    Bidens micrantha ssp. ctenophylla.
                
                
                  Hawaii 31—Isodendrion pyrifolium—b
                  
                  
                    Isodendrion pyrifolium.
                
                
                  
                  Hawaii 31—Mezoneuron kavaiense—b
                  
                    Mezoneuron kavaiense
                  
                  
                    Mezoneuron kavaiense.
                
                
                  Hawaii 33—Bidens micrantha ssp. ctenophylla—d
                  
                  
                    Bidens micrantha ssp. ctenophylla.
                
                
                  Hawaii 33—Isodendrion pyrifolium—d
                  
                  
                    Isodendrion pyrifolium.
                
                
                  Hawaii 33—Mezoneuron kavaiense—d
                  
                  
                    Mezoneuron kavaiense.
                
                
                  Hawaii 34—Bidens micrantha ssp. ctenophylla—e
                  
                  
                    Bidens micrantha ssp. ctenophylla.
                
                
                  Hawaii 34—Isodendrion pyrifolium—e
                  
                  
                    Isodendrion pyrifolium.
                
                
                  Hawaii 34—Mezoneuron kavaiense—e
                  
                  
                    Mezoneuron kavaiense.
                
                
                  Hawaii 36—Bidens micrantha ssp. ctenophylla—g
                  
                    Bidens micrantha ssp. ctenophylla
                  
                  
                    Bidens micrantha ssp. ctenophylla.
                
                
                  Hawaii 36—-Isodendrion pyrifolium—g
                  
                  
                    Isodendrion pyrifolium.
                
              

              (116) Critical habitat unit descriptions and maps, and a description of primary constituent elements, for Family Malvaceae: Kokia drynariodes on the island of Hawaii is provided in 50 CFR 17.96(a).
                
              
              (l) Plants on the island of Hawaii; Constituent elements—(1) Flowering plants.
              
              Family Amaranthaceae: Achyranthes mutica (NCN)
              Hawaii 9—Achyranthes mutica—a, Hawaii 9—Achyranthes mutica—b, Hawaii 9—Achyranthes mutica—c, Hawaii 9—Achyranthes mutica—d, Hawaii 9—Achyranthes mutica—e, Hawaii 9—Achyranthes mutica—f, Hawaii 9—Achyranthes mutica—g, Hawaii 9—Achyranthes mutica—h, Hawaii 9—Achyranthes mutica—i, Hawaii 9—Achyranthes mutica—j, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Achyranthes mutica on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Acacia koaia lowland dry forest, primarily in gulches but also in remnant stands of forest, and containing one or more of the following associated native plant species: Dodonaea viscosa, Erythrina sandwicensis, Metrosideros polymorpha, Myoporum sandwicense, Osteomeles anthyllidifolia, Nestegis sandwicensis, Santalum ellipticum, or Sophora chrysophylla; and
              (ii) Elevations between 646 and 1,509 m (2,120 and 4,949 ft).
              Family Asteraceae: Argyroxiphium kauense (Mauna Loa silversword)
              Hawaii 10—Argyroxiphium kauense—a, Hawaii 24—Argyroxiphium kauense—b, Hawaii 25—Argyroxiphium kauense—c, and Hawaii 30—Argyroxiphium kauense—d, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Argyroxiphium kauense on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:

              (i) Moist, open forest; subalpine mesic shrubland; bogs; and weathered, old pahoehoe (smooth) or aa (rough) lava with well-developed pockets of soil, and containing one or more of the following associated native plant species: Asplenium peruvianum var. insulare, Carex alligata, Carex sp., Coprosma ernodeoides, Coprosma montana, Deschampsia nubigena, Dodonaea viscosa, Dubautia ciliolata, Gahnia gahniiformis, Geranium cuneatum, Leptecophylla tameiameiae, Metrosideros polymorpha, Plantago hawaiensis, Rhynchospora chinensis, Silene hawaiiensis, or Vaccinium reticulatum; and
              (ii) Elevations between 1,583 and 2,246 m (5,193 and 8,024 ft).
              Family Asteraceae: Bidens micrantha ssp. ctenophylla (KOOKOOLAU)
              Hawaii 10—Bidens micrantha ssp. ctenophylla—a, Hawaii 31—Bidens micrantha ssp. ctenophylla—b, Hawaii 33—Bidens micrantha ssp. ctenophylla—d, Hawaii 34—Bidens micrantha ssp. 
                ctenophylla—e, and Hawaii 36—Bidens micrantha ssp. ctenophylla—g, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Bidens micrantha ssp. ctenophylla on Hawaii Island. In units Hawaii 10—Bidens micrantha ssp. ctenophylla—a, Hawaii 31—Bidens micrantha ssp. ctenophylla—b, Hawaii 33—Bidens micrantha ssp. ctenophylla—d, Hawaii 34—Bidens micrantha ssp. ctenophylla—e, and Hawaii 36—Bidens micrantha ssp. ctenophylla—g, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: Less than 50 in (130 cm).
              (iii) Substrate: Weathered silty loams to stony clay, rocky ledges, little-weathered lava.
              (iv) Canopy: Diospyros, Erythrina,
                Metrosideros, Myoporum, Pleomele, Santalum, Sapindus.
              
              (v) Subcanopy: Chamaesyce, Dodonaea, Osteomeles, Psydrax, Scaevola, Wikstroemia.
              
              (vi) Understory: Alyxia, Artemisia, Bidens, Capparis, Chenopodium, Nephrolepis, Peperomia, Sicyos.
              
              Family Campanulaceae: Clermontia drepanomorpha (oha wai)
              Hawaii 8—Clermontia drepanomorpha—a, identified in the legal description in paragraph (k) of this section, constitutes critical habitat for Clermontia drepanomorpha on Hawaii. Within this unit, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Metrosideros polymorpha, Cheirodendron trigynum, and Cibotium glaucum dominated montane wet forests, containing one or more of the following native plant species: Astelia menziesiana, Carex alligata, Coprosma sp., Cyanea pilosa, Leptecophylla tameiameiae, Melicope clusiifolia, and Rubus hawaiiensis, or sphagnum moss; and
              (ii) Elevations between 1,106 and 1,676 m (3,627 and 5,459 ft).
              Family Campanulaceae: Clermontia lindseyana (oha wai)
              Hawaii 1—Clermontia lindseyana—a, Hawaii 2—Clermontia lindseyana—b, and Hawaii 30—Clermontia lindseyana—c, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Clermontia lindseyana on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Slightly open forest cover in wet and mesic Metrosideros polymorpha-Acacia koa forest, M. polymorpha forest, and mixed montane mesic M. polymorpha-Acacia koa forest and containing one or more of the following associated native plant species: Athyrium sp., Cheirodendron trigynum, Coprosma sp., Leptecophylla tameiameiae, Peperomia sp., or Rubus hawaiiensis; and
              (ii) Elevations between 1,495 and 1,953 m (4,906 and 6,407 ft).
              Family Campanulaceae: Clermontia peleana (oha wai)
              Hawaii 1—Clermontia peleana—a, Hawaii 3—Clermontia peleana—b, and Hawaii 29—Clermontia peleana—c, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Clermontia peleana on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Montane, wet Metrosideros-Cibotium forest containing one or more of the following associated native plant species: Cheirodendron trigynum, Cibotium chamissoi, Cibotium menziesii, Clermontia hawaiiensis, Coprosma pubens, Cyrtandra platyphylla, Ilex anomala, or Sadleria spp.; and
              (ii) Elevations between 663 and 1,622 m (2,175 and 5,321 ft).
              Family Campanulaceae: Clermontia pyrularia (oha wai)
              Hawaii 1—Clermontia pyrularia—a and Hawaii 2—Clermontia pyrularia—b, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Clermontia pyrularia
                on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Wet and mesic montane forest dominated by Acacia koa or Metrosideros polymorpha, and subalpine dry forest dominated by M. polymorpha, and containing one or more of the following associated native plant species: Coprosma sp., Dryopteris wallichiana, Hedyotis sp., or Rubus hawaiensis; and
              (ii) Elevations between 1,652 and 2,026 m (5,416 to 6,646 ft).
              Family Campanulaceae: Cyanea hamatiflora ssp. carlsonii (haha)
              Hawaii 11—Cyanea hamatiflora ssp. carlsonii—a, Hawaii 14—Cyanea hamatiflora ssp. carlsonii—b, Hawaii 15—Cyanea hamatiflora ssp. carlsonii—c, and Hawaii 16—Cyanea hamatiflora ssp. carlsonii—d, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Cyanea hamatiflora ssp. carlsonii on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Mesic montane forest dominated by Acacia koa or Metrosideros polymorpha, and containing one or more of the following associated native plant species: Athyrium sp., Cibotium spp., Clermontia clermontioides, Coprosma sp., Dryopteris sp., Hedyotis sp., Ilex anomala, Myoporum sandwicense, or Sophora chrysophylla; and
              (ii) Elevations between 1,366 and 1,755 m (4,482 and 5,759 ft).
              Family Campanulaceae: Cyanea platyphylla (haha)
              Hawaii 3—Cyanea platyphylla—a and Hawaii 29—Cyanea platyphylla—b, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Cyanea platyphylla on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Metrosideros polymorpha-Acacia koa lowland and montane wet forests, containing one or more of the following associated native plant species: Antidesma platyphyllum, Cibotium sp., Clermontia spp., Coprosma sp., Cyrtandra spp., Hedyotis sp., Perrottetia sandwicensis, Psychotria hawaiiensis, or Scaevola spp.; and
              (ii) Elevations between 615 and 1,082 m (2,017 and 3,551 ft).
              Family Campanulaceae: Cyanea shipmanii (haha)
              Hawaii 1—Cyanea shipmanii—a, Hawaii 30—Cyanea shipmanii—b, and Hawaii 30—Cyanea shipmanii—c, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Cyanea shipmanii on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Montane mesic forest dominated by Acacia koa-Metrosideros polymorpha and containing one or more of the following associated native plant species: Cheirodendron trigynum, Ilex anomala, or Myrsine lessertiana; and
              (ii) Elevations between 1,629 and 2,025 m (5,345 and 6,645 ft).
              Family Campanulaceae: Cyanea stictophylla (haha)
              Hawaii 15—Cyanea stictophylla—a, Hawaii 16—Cyanea stictophylla—b, Hawaii 24—Cyanea stictophylla—c, and Hawaii 30—Cyanea stictophylla—d, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Cyanea stictophylla on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Acacia koa or wet Metrosideros polymorpha forests, containing one or more of the following associated native plant species: Cibotium sp., Melicope spp., or Urera glabra; and

              (ii) Between elevations of 1,056 and 1,917 m (3,466 and 6,288 ft).
              
              Family Campanulaceae: Delissea undulata (NCN)
              Hawaii 10—Delissea undulata—a and Hawaii 10—Delissea undulata—b, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Delissea undulata on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Dry cinder cones and open Metrosideros polymorpha and Sophora chrysophylla forest, and containing one or more of the following associated native plant species: Acacia koa, Diospyros sandwicensis, Dodonaea viscosa, Nothocestrum breviflorum, Psychotria spp., Santalum paniculatum, or Sophora chrysophylla; and
              (ii) Elevations between 893 to 1,734 m (2,928 to 5,690 ft).
              Family Caryophyllaceae: Silene hawaiiensis (NCN)
              Hawaii 25—Silene hawaiiensis—a and Hawaii 27—Silene hawaiiensis—b, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Silene hawaiiensis on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:

              (i) Weathered lava or variously aged lava flows and cinder substrates in montane and subalpine dry shrubland containing one or more of the following associated native plant species: Dodonaea viscosa, Leptecophylla tameiameiae, Metrosideros polymorpha, Rumex giganteus, Sophora chrysophylla, or Vaccinium reticulatum; and
              (ii) Elevations between 1,022 and 2,413 m (3,352 and 7,915 ft).
              Family Convolvulaceae: Bonamia menziesii (NCN)
              Hawaii 10—Bonamia menziesii—a, identified in the legal description in paragraph (k) of this section, constitutes critical habitat for Bonamia menziesii on Hawaii. Within this unit, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:

              (i) Dry forest, containing one or more of the following associated native plant species: Argemone glauca, Canavalia hawaiiensis, Chenopodium oahuense, Diospyros sandwicensis, Dodonaea viscosa, Erythrina sandwicensis, Metrosideros polymorpha, Myrsine lanaiensis, Nototrichium sandwicense, Osteomeles anthyllidifolia, Peperomia blanda var. floribunda, Pouteria sandwicensis, Psilotum nudum, Santalum paniculatum, Sapindus saponaria, Senna gaudichaudii, Sida fallax, Sophora chrysophylla, or Xylosma hawaiiense; and
              (ii) Elevations between 492 and 697 m (1,614 and 2,285 ft).
              Family Cucurbitaceae: Sicyos alba (anunu)
              Hawaii 30—Sicyos alba—a, identified in the legal description in paragraph (k) of this section, constitutes critical habitat for Sicyos alba on Hawaii. Within this unit, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Metrosideros polymorpha-Cibotium glaucum dominated montane wet forests, containing one or more of the following associated native plant species: Astelia menziesiana, Athyrium microphyllum and other ferns, Broussaisia arguta, Cheirodendron trigynum, Coprosma sp., Cyanea tritomantha, Cyrtandra lysiosepala, Perrottetia sandwicensis, Platydesma spathulata, Pritchardia beccariana, Psychotria sp., or Stenogyne sp.; and
              (ii) Elevations between 966 and 1,546 m (3,170 and 5,072 ft).
              Family Cyperaceae: Cyperaceae fauriei (NCN)
              Hawaii 19—Cyperus fauriei—a, identified in the legal description in paragraph (k) of this section, constitutes critical habitat for Mariscus fauriei on Hawaii. Within this unit, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Diospyros sandwicensis-Metrosideros polymorpha-Sapindus saponaria dominated lowland dry forests, often on a lava substrate, and containing one or more of the following associated native plant species: Myoporum sandwicense, Osteomeles anthyllidifolia, Peperomia blanda var. floribunda, Psydrax odorata, Rauvolfia sandwicensis, or Sophora chrysophylla; and
              (ii) Elevations between 278 and 342 m (913 and 1,123 ft).
              Family Euphorbiaceae: Flueggea neowawraea (mehamehame)
              Hawaii 17—Flueggea neowawraea—a and Hawaii 18—Flueggea neowawraea—b, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Flueggea neowawraea on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Mesic Metrosideros polymorpha forest, containing one or more of the following associated native plant species: Antidesma platyphyllum, Antidesma pulvinatum, Diospyros sandwicensis, Nephrolepis spp., Nestegis sandwicensis, Pipturus albidus, Pisonia spp., Pittosporum hosmeri, Psychotria hawaiiensis, or Psydrax odorata; and
              (ii) Elevations between 499 and 818 m (1,637 and 2,684 ft).
              Family Fabaceae: Mezoneuron kavaiense (uhiuhi)
              Hawaii 10—Mezoneuron kavaiense—a, Hawaii 31—Mezoneuron kavaiense—b, Hawaii 33—Mezoneuron kavaiense—d, and Hawaii 34—Mezoneuron kavaiense—e, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Mezoneuron kavaiense on Hawaii Island. In units Hawaii 10—Mezoneuron kavaiense—a, Hawaii 31—Mezoneuron kavaiense—b, Hawaii 33—Mezoneuron kavaiense—d, and Hawaii 34—Mezoneuron kavaiense—e, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: Less than 50 in (130 cm).
              (iii) Substrate: Weathered silty loams to stony clay, rocky ledges, little-weathered lava.
              (iv) Canopy: Diospyros, Erythrina,
                Metrosideros, Myoporum, Pleomele, Santalum, Sapindus.
              
              (v) Subcanopy: Chamaesyce, Dodonaea, Osteomeles, Psydrax, Scaevola, Wikstroemia.
              
              (vi) Understory: Alyxia, Artemisia, Bidens, Capparis, Chenopodium, Nephrolepis, Peperomia, Sicyos.
              
              Family Fabaceae: Sesbania tomentosa (ohai)
              Hawaii 20—Sesbania tomentosa—a and Hawaii 23—Sesbania tomentosa—b, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Sesbania tomentosa on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Open, dry Metrosideros polymorpha forest with mixed native grasses, Scaevola taccada coastal dry shrubland on windswept slopes, and weathered basaltic slopes, and containing one or more of the following associated native plant species: Dodonaea viscosa, Fimbristylis hawaiiensis, Ipomoea pes-caprae, Jacquemontia ovalifolia ssp. sandwicensis, Leptecophylla tameiameiae, Melanthera integrifolia, Myoporum sandwicense, Sida fallax, Sporobolus virginicus, or Waltheria indica; and
              (ii) Elevations between sea level and 922 m (0 and 3,025 ft).
              Family Fabaceae: Vigna o-wahuensis (NCN)
              Hawaii 4—Vigna o-wahuensis—a, Hawaii 4—Vigna o-wahuensis—b, and Hawaii 4—Vigna o-wahuensis—c, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Vigna o-wahuensis on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Dodonaea viscosa lowland dry shrubland, containing one or more of the following associated native plant species: Chenopodium oahuense, Dodonaea viscosa, Osteomeles anthyllidifolia, Sida fallax, or Wikstroemia sp.; and
              
              (ii) Elevations between 717 and 993 m (2,352 and 3,259 ft).
              Family Gesneriaceae: Cyrtandra giffardii (haiwale)
              Hawaii 3—Cyrtandra giffardii—a, Hawaii 29—Cyrtandra giffardii—b, and Hawaii 30—Cyrtandra giffardii—c, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Cyrtandra giffardii on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Wet montane forest dominated by Cibotium sp. or Metrosideros polymorpha, and Metrosideros polymorpha-Acacia koa lowland wet forests, and containing one or more of the following associated native plant species: Astelia menziesiana, Diplazium sandwichianum, Hedyotis terminalis, Perrottetia sandwicensis, or other species of Cyrtandra; and
              (ii) Between elevations of 654 and 1,440 m (2,146 and 4,723 ft).
              Family Gesneriaceae: Cyrtandra tintinnabula (haiwale)
              Hawaii 3—Cyrtandra tintinnabula—a and Hawaii 29—Cyrtandra tintinnabula—b, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Cyrtandra tintinnabula on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Lowland wet forest dominated by dense Acacia koa, Metrosideros polymorpha, and Cibotium spp. and containing one or more of the following associated native plant species: Cyrtandra spp. or Hedyotis spp.; and
              (ii) Between elevations 641 and 1,391 m (2,102 and 4,565 ft).
              Family Lamiaceae: Phyllostegia racemosa (kiponapona)
              Hawaii 1—Phyllostegia racemosa—a, Hawaii 2—Phyllostegia racemosa—b, and Hawaii 30—Phyllostegia racemosa—c, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Phyllostegia racemosa on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Tree trunks in Acacia koa, Metrosideros polymorpha, and Cibotium sp. dominated montane mesic or wet forests and containing one or more of the following associated native plant species: Dryopteris wallichiana, Rubus hawaiiensis, or Vaccinium calycinum; and
              (ii) Elevations between 1,371 and 1,935 m (4,498 and 6,349 ft).
              Family Lamiaceae: Phyllostegia velutina (NCN)
              Hawaii 24—Phyllostegia velutina—a and Hawaii 30—Phyllostegia velutina—b, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Phyllostegia velutina on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Metrosideros polymorpha-Acacia koa dominated montane mesic and wet forests containing one or more of the following native plant species: Athyrium microphyllum and other native wet forest terrestrial ferns, Cheirodendron trigynum, Cibotium spp., Coprosma sp., Dryopteris wallichiana, Ilex anomala, Myrsine lessertiana, Pipturus albidus, Rubus hawaiiensis, or Vaccinium calycinum; and
              (ii) Elevations between 966 and 1,881 m (3,168 and 6,170 ft).
              Family Lamiaceae: Phyllostegia warshaueri (NCN)
              Hawaii 3—Phyllostegia warshaueri—a and Hawaii 8—Phyllostegia warshaueri—b, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Phyllostegia warshaueri on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Metrosideros polymorpha and Cibotium montane and lowland wet forest, in which Acacia koa or Cheirodendron trigynum may co-dominate, and containing one or more of the following associated native plant species: Antidesma platyphyllum, Athyrium sandwicensis, Broussaisia arguta, Clermontia parviflora, Coprosma sp., Cyanea pilosa, Cyanea spp., Hedyotis sp., Machaerina angustifolia, Pipturus albidus, Psychotria hawaiiensis, or Sadleria pallida; and
              (ii) Elevations between 681 and 1,411 m (2,234 and 4,629 ft).
              Family Liliaceae: Pleomele hawaiiensis (hala pepe)
              Hawaii 7—Pleomele hawaiiensis—a, Hawaii 10—Pleomele hawaiiensis—b, Hawaii 18—Pleomele hawaiiensis—c, and Hawaii 23—Pleomele hawaiiensis—d, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Pleomele hawaiiensis on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Open aa lava in diverse lowland dry forests and Metrosideros-Diospyros lowland dry forest, and containing one or more of the following associated native plant species: Bidens micrantha ssp. ctenophylla, Bobea timonioides, Caesalpinia kavaiensis, Cocculus trilobus, Colubrina oppositifolia, Diospyros sandwicensis, Dodonaea viscosa, Erythrina sandwicensis, Kokia drynarioides, Metrosideros polymorpha, Myoporum sandwicense, Neraudia ovata, Nestegis sandwicensis, Nothocestrum breviflorum, Nototrichium sandwicense, Osteomeles anthyllidifolia, Psydrax odorata, Reynoldsia sandwicensis, Santalum paniculatum, Sida fallax, or Sophora chrysophylla; and
              (ii) Elevations between 86 and 892 m (281 and 2,925 ft).
              Family Malvaceae: Hibiscadelphus giffardianus (hau kuahiwi)
              Hawaii 26—Hibiscadelphus giffardianus—a, identified in the legal description in paragraph (k) of this section, constitutes critical habitat for Hibiscadelphus giffardianus on Hawaii. Within this unit, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:

              (i) Mixed montane mesic forest containing one or more of the following native plant species: Acacia koa, Coprosma rhynchocarpa, Dodonaea viscosa, Melicope spp., Metrosideros polymorpha, Myoporum sandwicense, Nestegis sandwicensis, Pipturus albidus, Psychotria sp., or Sapindus saponaria; and
              (ii) Elevations between 1,193 and 1,274 m (3,914 and 4,181 ft).
              Family Malvaceae: Hibiscadelphus hualalaiensis (hau kuahiwi)
              Hawaii 10—Hibiscadelphus hualalaiensis—a, identified in the legal description in paragraph (k) of this section, constitutes critical habitat for Hibiscadelphus hualalaiensis on Hawaii. Within this unit, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Dry-mesic to dry Metrosideros forest on rocky substrate in deep soils and containing one or more of the following native plant species: Acacia koa, Coprosma rhynchocarpa, Dodonaea viscosa, Melicope spp., Metrosideros polymorpha, Myoporum sandwicense, Nestegis sandwicensis, Pipturus albidus, Psychotria sp., or Sapindus saponaria; and
              (ii) Between elevations 512 and 1,223 m (1,679 and 4,012 ft).
              Family Malvaceae: Hibiscus brackenridgei (mao hau hele)
              Hawaii 10—Hibiscus brackenridgei—a, identified in the legal description in paragraph (k) of this section, constitutes critical habitat for Hibiscus brackenridgei on Hawaii. Within this unit, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Acacia koa lowland mesic forest containing one or more of the following native plants species: Reynoldsia sandwicensis or Sida fallax; and

              (ii) Elevations between 649 and 847 (2,130 and 2,779 ft).
              
              Family Plantaginaceae: Plantago hawaiensis (laukahi kuahiwi)
              Hawaii 24—Plantago hawaiensis—a, Hawaii 25—Plantago hawaiensis—b, and Hawaii 30—Plantago hawaiensis—c, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Plantago hawaiensis on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:

              (i) Montane wet sedge land (often in damp cracks of pahoehoe lava) with mixed sedges and grasses, montane mesic forest, dry subalpine woodland, or Metrosideros polymorpha and native shrub, and containing one or more of the following associated native plant species: Acacia koa, Coprosma ernodeoides, Coprosma montana, Dodonaea viscosa, Leptecophylla tameiameiae, Metrosideros polymorpha, or Vaccinium reticulatum; and
              (ii) Elevations between 1,584 and 2,513 m (5,198 and 8,243 ft).
              Family Poaceae: Ischaemum byrone (Hilo ischaemum)
              Hawaii 21—Ischaemum byrone—a and Hawaii 22—Ischaemum byrone—b, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Ischaemum byrone on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:

              (i) Coastal wet to dry shrubland, near the ocean, rocks or pahoehoe lava in cracks and holes, and containing one or more of the following associated native plant species: Fimbristylis cymosa, or Scaevola taccada; and
              (ii) Elevations between sea level and 28 m (0 and 91 ft).
              Family Portulacaceae: Portulaca sclerocarpa (poe)
              Hawaii 27—Portulaca sclerocarpa—a, identified in the legal description in paragraph (k) of this section, constitutes critical habitat for Portulaca sclerocarpa on Hawaii. Within this unit, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:

              (i) Weathered Mauna Kea soils, cinder cones, or geologically young lavas, in montane dry shrubland, often on bare cinder, near steam vents, or in open Metrosideros polymorpha dominated woodlands, and containing one or more of the following associated native plant species: Dodonaea viscosa,
                Melanthera venosa, or Sophora chrysophylla; and
              (ii) Elevations between 941 and 1,634 m (3,087 to 5,360 ft).
              Family Rhamnaceae: Colubrina oppositifolia (kauila)
              Hawaii 10—Colubrina oppositifolia—a and Hawaii 18—Colubrina oppositifolia—b, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Colubrina oppositifolia on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Lowland dry and mesic forests dominated by Diospyros sandwicensis or Metrosideros polymorpha and containing one or more of the following associated native plant species: Bobea timonioides, Erythrina sandwicensis, Leptecophylla tameiameiae, Nestegis sandwicensis, Nothocestrum breviflorum, Nototrichium sandwicense, Peperomia sp., Pleomele hawaiiensis, Psydrax odorata, Rauvolfia sandwicensis, Reynoldsia sandwicensis, or Sophora chrysophylla; and
              (ii) Elevations between 177 and 927 m (580 and 3,042 ft).
              Family Rhamnaceae: Gouania vitifolia (NCN)
              Hawaii 18—Gouania vitifolia—a, identified in the legal description in paragraph (k) of this section, constitutes critical habitat for Gouania vitifolia on Hawaii. Within this unit, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:

              (i) Dry, rocky ridges and slopes in dry shrubland or dry to mesic Nestegis-Metrosideros forests on old substrate kipuka and containing one or more of the following associated native plant species: Nephrolepis spp., Nestegis sandwicensis, Pipturus albidus, Wikstroemia phillyreifolia, or W. sandwicensis; and
              (ii) Elevations between 536 and 1,020 m (1,757 and 3,346 ft).
              Family Rubiaceae: Melicope zahlbruckneri (alani)
              Hawaii 24—Melicope zahlbruckneri—a and Hawaii 26—Melicope zahlbruckneri—b, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Melicope zahlbruckneri on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Acacia koa-Metrosideros polymorpha dominated montane mesic forest containing one or more of the following associated native plant species: Coprosma rhynchocarpa, Melicope spp., Myoporum sandwicense, Nestegis sandwicensis, Pipturus albidus, Pisonia brunoniana, Psychotria hawaiiensis, Sapindus saponaria, or Zanthoxylum dipetalum; and
              (ii) Elevations between 1,060 and 1,336 m (3,476 and 4,383 ft).
              Family Rutaceae: Zanthoxylum dipetalum var. tomentosum (ae)
              Hawaii 10—Zanthoxylum dipetalum ssp. tomentosum—a, identified in the legal description in paragraph (k) of this section, constitutes critical habitat for Zanthoxylum dipetalum var. tomentosum on Hawaii. Within this unit, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Metrosideros polymorpha dominated montane mesic forest, often on aa lava, and containing one or more of the following associated native plant species: Diospyros sandwicensis, Myrsine sp., Pouteria sandwicensis, Psychotria sp., Reynoldsia sandwicensis, Santalum paniculatum, or Sophora chrysophylla; and
              (ii) Elevations between 874 and 1,208 m (2,867 and 3,964 ft).
              Family Solanaceae: Nothocestrum breviflorum (aiea)
              Hawaii 5—Nothocestrum breviflorum—a, Hawaii 6—Nothocestrum breviflorum—b, and Hawaii 10—Nothocestrum breviflorum—c, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Nothocestrum breviflorum on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:

              (i) Lowland dry forest, montane dry forest, or montane mesic forest dominated by Acacia koa, Diospyros sandwicensis, or Metrosideros polymorpha on aa lava substrates, and containing one or more of the following associated native plant species: Bidens micrantha ssp. ctenophylla,
                Caesalpinia kavaiensis,
                Colubrina oppositifolia, Delissea undulata, Dodonaea viscosa, Erythrina sandwicensis, Hibiscadelphus hualalaiensis, Kokia drynarioides, Myoporum sandwicense, Osteomeles anthyllidifolia, Psydrax odorata, Reynoldsia sandwicensis, Santalum ellipticum, Santalum paniculatum, or Sophora chrysophylla; and
              (ii) Elevations between 45 and 1,236 m (146 and 4,055 ft).
              Family Solanaceae: Solanum incompletum (popolo ku mai)
              Hawaii 10—Solanum incompletum—a and Hawaii 11—Solanum incompletum—b, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Solanum incompletum on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:

              (i) Dry to mesic forest, diverse mesic forest, or subalpine forest, and containing one or more of the following associated native plant species: Myoporum sandwicense, Myrsine lanaiensis, or Sophora chrysophylla; and

              (ii) Elevations between 1,185 and 2,169 m (3,887 and 7,115 ft).
              
              Family Urticaceae: Neraudia ovata (NCN)
              Hawaii 10—Neraudia ovata—a and Hawaii 18—Neraudia ovata—d, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Neraudia ovata on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Open Metrosideros polymorpha-Sophora chrysophylla dominated lowlands, montane dry forests, or Metrosideros-shrub woodland, and containing one or more of the following associated native plant species: Bidens micrantha ssp. ctenophylla, Capparis sandwichiana, Cocculus orbiculatus, Fimbristylis hawaiiensis, Myoporum sandwicense, Myrsine lanaiensis, Myrsine lessertiana, Nothocestrum breviflorum, Pleomele hawaiiensis, or Reynoldsia sandwicensis; and
              (ii) Elevations between 28 and 1,526 m (93 to 5,005 ft).
              Family Violaceae: Isodendrion hosakae (aupaka)
              Hawaii 4—Isodendrion hosakae—a, Hawaii 4—Isodendrion hosakae—b, Hawaii 4—Isodendrion hosakae—c, Hawaii 4—Isodendrion hosakae—d, Hawaii 4—Isodendrion hosakae—e, and Hawaii 4—Isodendrion hosakae—f, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Isodendrion hosakae on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:

              (i) Cinder cones with montane dry shrubland and containing one or more of the following associated native plant species: Bidens menziesii, Dodonaea viscosa, Dubautia linearis, Leptecophylla tameiameiae, Melanthera venosa, Osteomeles anthyllidifolia, Santalum ellipticum, Sophora chrysophylla, or Wikstroemia pulcherrima; and
              (ii) Elevations between 717 and 1,242 m (2,352 and 4,074 ft).
              Family Violaceae: Isodendrion pyrifolium (WAHINE NOHO KULA)
              Hawaii 10—Isodendrion pyrifolium—a, Hawaii 31—Isodendrion pyrifolium—b, Hawaii 33—-Isodendrion pyrifolium—d, Hawaii 34—Isodendrion pyrifolium—e, and Hawaii 36—Isodendrion pyrifolium—g, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Isodendrion pyrfolium on Hawaii Island. In units Hawaii 10—Isodendrion pyrifolium—a, Hawaii 31—Isodendrion pyrifolium—b, Hawaii 33—-Isodendrion pyrifolium—d, Hawaii 34—Isodendrion pyrifolium—e, and Hawaii 36—Isodendrion pyrifolium—g, the physical and biological features of critical habitat are:
              (i) Elevation: Less than 3,300 ft (1,000 m).
              (ii) Annual precipitation: Less than 50 in (130 cm).
              (iii) Substrate: Weathered silty loams to stony clay, rocky ledges, little-weathered lava.
              (iv) Canopy: Diospyros, Erythrina,
                Metrosideros, Myoporum, Pleomele, Santalum, Sapindus.
              
              (v) Subcanopy: Chamaesyce, Dodonaea, Osteomeles, Psydrax, Scaevola, Wikstroemia.
              
              (vi) Understory: Alyxia, Artemisia, Bidens, Capparis, Chenopodium, Nephrolepis, Peperomia, Sicyos.
              
              Family Aspleniaceae: Asplenium peruvianum var. insulare (NCN)
              Hawaii 24—Asplenium peruvianum var. insulare—a, identified in the legal description in paragraph (k) of this section, constitutes critical habitat for Asplenium peruvianum var. insulare on Hawaii. Within this unit, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Metrosideros polymorpha dry montane forest; Dodonaea viscosa dry montane shrubland; Myoporum sandwicense-Sophora chrysophylla dry montane forest; Metrosideros polymorpha-Acacia koa forest; or subalpine dry forest and shrubland with large, moist lava tubes (3.05 to 4.6 m (10 to 15 ft) in diameter), pits, deep cracks, and lava tree molds that have at least a moderate soil or ash accumulation or that are at the interface between younger aa lava flows and much older pahoehoe lava or ash deposits with a fairly consistent microhabitat (areas that are moist and dark); and containing one or more of the following associated native plant species: Leptecophylla tameiameiae, Phyllostegia ambigua, Vaccinium reticulatum, mosses, or liverworts; and
              (ii) Elevations between 1,313 and 2,194 m (4,306 and 7,198 ft).
              Family Aspleniaceae: Diellia erecta (asplenium-leaved diellia)
              Hawaii 17—Asplenium dielerectum—a and Hawaii 18—Asplenium dielerectum—b, identified in the legal descriptions in paragraph (k) of this section, constitute critical habitat for Asplenium dielerectum on Hawaii. Within these units, the currently known primary constituent elements of critical habitat include, but are not limited to, the habitat components provided by:
              (i) Metrosideros polymorpha-Nestegis sandwicensis lowland mesic forest containing one or more of the following associated native plant species: Antidesma platyphyllum, A. pulvinatum, Diospyros sandwicensis, Microlepia sp., Nephrolepis spp. Nestegis sandwicensis, Psydrax odorata, Wikstroemia phillyreifolia, or Wikstroemia sandwicensis; and
              (ii) Elevations between 510 and 981 m (1,672 and 3,217 ft).
              Family Grammitidaceae: Adenophorus periens (pendent kihi fern)
              Hawaii 28—Adenophorus periens—a, identified in the legal description in paragraph (k) of this section, constitutes critical habitat for Adenophorus periens on Hawaii. Within this unit, the currently known primary constituent elements of critical habitat include but are not limited to, the habitat components provided by:
              (i) Epiphytic on Metrosideros polymorpha or Ilex anomala, or possibly other native tree trunks, in Metrosideros polymorpha-Cibotium glaucum lowland wet forest containing one or more of the following associated native plant species: Broussasia arguta, Cheirodendron trigynum, Cyanea sp., Cyrtandra sp., Dicranopteris linearis, Freycinetia arborea, Hedyotis terminalis, Labordia hirtella, Machaerina angustifolia, Psychotria hawaiiensis, or Psychotria sp.; and
              (ii) Elevations between 675 and 921 m (2,215 and 3,021 ft).
              [68 FR 9241, Feb. 27, 2003, as amended at 68 FR 13055, Mar. 18, 2003; 68 FR 26038, May 14, 2003; 68 FR 28072, May 22, 2003; 68 FR 36080, June 17, 2003; 68 FR 39704, July 2, 2003; 77 FR 57767, Sept. 18, 2012; 83 FR 42424, Aug. 21, 2018]
            
          
          
            Subpart J—Manatee Protection Areas
            
              Source:
              44 FR 60964, Oct. 22, 1979, unless otherwise noted.
            
            
              § 17.100
              Purpose.
              This subpart provides a means for establishing manatee protection areas without waters under the jurisdiction of the United States, including coastal waters adjacent to and inland waters within the several States, within which certain waterborne activities will be restricted or prohibited for the purpose of preventing the taking of manatees.
            
            
              § 17.101
              Scope.
              This subpart applies to the West Indian manatee (Trichechus manatus), also known as the Florida manatee and as the sea cow. The provisions of this subpart are in addition to, and not in lieu of, other regulations contained in this chapter I which may require a permit or prescribe additional restrictions on the importation, exportation, transportation, or taking of wildlife, and the regulations contained in title 33, CFR, which regulate the use of navigable waters.
            
            
              § 17.102
              Definitions.
              In addition to definitions contained in the Acts, part 10 of this subchapter, and § 17.3 of this part, and unless the context otherwise requires, in this subpart:
              
                Acts means the Endangered Species Act of 1973, as amended (87 Stat. 884, 16 U.S.C. 1531-1543) and the Marine Mammal Protection Act of 1972, as amended (86 Stat. 1027, 16 U.S.C. 1361-1407);
              
                Authorized officer means any commissioned, warrant, or petty officer of the U.S. Coast Guard, or any officer or agent designated by the Director of the U.S. Fish and Wildlife Service, the Secretary of the Interior, the Secretary of Commerce, or the Secretary of the Treasury, or any officer designated by the head of a Federal or State agency which has entered into an agreement with the Secretary of the Interior, Secretary of Commerce, Secretary of the Treasury, or Secretary of Transportation to enforce the Acts, or any Coast Guard personnel accompanying and acting under the direction of a person included above in this definition;
              
                Idle speed is defined as the minimum speed needed to maintain steerage (direction) of the vessel;
              
                Manatee protection area means a manatee refuge or a manatee sanctuary;
              
                Manatee refuge means an area in which the Director has determined that certain waterborne activity would result in the taking of one or more manatees, or that certain waterborne activity must be restricted to prevent the taking of one or more manatees, including but not limited to a taking by harassment;
              
                Manatee sanctuary means an area in which the Director has determined that any waterborne activity would result in a taking of one or more manatees, including but not limited to a taking by harassment;
              
                Planing means riding on or near the water's surface as a result of the hydrodynamic forces on a water vehicle's hull, sponsons, foils, or other surfaces. A water vehicle is considered on plane when it is being operated at or above the speed necessary to keep the vessel planing;
              
                Slow speed is defined as the speed at which a water vehicle proceeds when it is fully off plane and completely settled in the water. Due to the different speeds at which water vehicles of different sizes and configurations may travel while in compliance with this definition, no specific speed is assigned to slow speed. A water vehicle is not proceeding at slow speed if it is: on a plane; in the process of coming up on or coming off of plane; or creating an excessive wake. A water vehicle is proceeding at slow speed if it is fully off plane and completely settled in the water, not creating an excessive wake;
              
                Slow speed (channel exempt) means that the slow-speed designation does not apply to those waters within the maintained, marked channel;
              
                Slow speed (channel included) means that the slow-speed designation applies both within and outside the designated channel;
              
                Wake means all changes in the vertical height of the water's surface caused by the passage of a water vehicle, including a vessel's bow wave, stern wave, and propeller wash, or a combination thereof;
              
                Waterborne activity includes, but is not limited to, swimming, diving (including skin and scuba diving), snorkeling, water skiing, surfing, fishing, the use of water vehicles, and dredging and filling operations;
              
                Water vehicle, watercraft, and vessel include, but are not limited to, boats (whether powered by engine, wind, or other means), ships (whether powered by engine, wind, or other means), barges, surfboards, personal watercraft, water skis, or any other device or mechanism the primary or an incidental purpose of which is locomotion on, or across, or underneath the surface of the water.
              [44 FR 60964, Oct. 22, 1979, as amended at 67 FR 693, Jan. 7, 2002]
            
            
              § 17.103
              Establishment of protection areas.
              The Director may, by regulation issued in accordance with 5 U.S.C. 553 and 43 CFR part 14, establish manatee protection areas whenever there is substantial evidence showing such establishment is necessary to prevent the taking of one or more manatees. Any regulation establishing a manatee protection area shall state the following information:
              (a) Whether the area is to be a manatee sanctuary or refuge.
              (1) If the area is to be a manatee sanctuary, the regulation shall state that all waterborne activities are prohibited.
              (2) If the area is to be a manatee refuge, the regulation shall state which, if any, waterborne activities are prohibited, and it shall state the applicable restrictions, if any, on permitted waterborne activities.

              (b) A description of the area sufficient enough so that its location and dimensions can be readily ascertained without resort to means other than published maps, natural or man-made physical reference points, and posted signs.
              (c) Whether the designation is to remain in effect year-round, and if not, the time of year it is to remain in effect.
            
            
              § 17.104
              Prohibitions.
              Except as provided in § 17.105,
              (a) Manatee sanctuary. It is unlawful for any person to engage in any waterborne activity within a manatee sanctuary.
              (b) Manatee refuge. It is unlawful for any person within a particular manatee refuge to engage in any waterborne activity which has been specifically prohibited within that refuge, or to engage in any waterborne activity in a manner contrary to that permitted by regulation within that area. Any take of manatees under the Acts (see § 18.3 of this chapter for a definition of “take” in regard to marine mammals), including take by harassment, is prohibited wherever it may occur.
              (c) State law. It is unlawful for any person to engage in any waterborne activity prohibited by, or to engage in any waterborne activity in a manner contrary to that permitted by, any State law or regulation the primary purpose of which is the protection of manatees: Provided: that such State law or regulation has been issued as part of a program which is determined to be in accordance with the Endangered Species Act of 1973, pursuant to section 6(c) of that Act (16 U.S.C. 1535(c)) or has been approved as consistent with the Marine Mammal Protection Act of 1972 in accordance with section 109 of that Act (16 U.S.C. 1379) and 50 CFR 18.53. 1
                
              
              
                
                  1 Editorial Note: Section 18.53 was removed at 48 FR 22456, May 18, 1983. See the note at part 18, subpart F.
              
              [44 FR 60964, Oct. 22, 1979, as amended at 77 FR 15631, Mar. 16, 2012]
            
            
              § 17.105
              Permits and exceptions.
              (a) The Director may issue permits allowing the permittee to engage in any activity otherwise prohibited by this subpart. Such permits shall be issued in accordance with the provisions of § 17.22 of this part. Such permits shall be issued only for scientific purposes or for the enhancement of propagation or survival. All of the provisions of § 17.22 shall apply to the issuance of such permits, including those provisions which incorporate other sections by reference. Compliance with this paragraph does not by itself constitute compliance with any applicable requirements of part 18.
              (b) Any authorized officer may engage in any activity otherwise prohibited by this subpart if:
              (1) The officer is acting in the performance of his or her official duties; and
              (2) The activity is being conducted to directly protect any manatees, to enhance the propagation or survival of manatees, or is reasonably required to enforce the other provisions of this subpart.
              (c) Any person may engage in any activity otherwise prohibited by this subpart if such activity is reasonably necessary to prevent the loss of life or property due to weather conditions or other reasonably unforeseen circumstances, or to render necessary assistance to persons or property.
              (d) Any waterborne activity which would otherwise be prohibited by this subpart may be engaged in if it is conducted by or under a contract with a Federal agency and if the Secretary of Defense, in accordance with section 7(j) of the Endangered Species Act of 1973 (16 U.S.C. 1536(j)) makes a finding that such activity is necessary for reasons of national security. Such a finding must be made prior to the beginning of the activity or the designation of the protection area, whichever occurs later; except that in the case of an emergency establishment of a protection area under § 17.106, the finding must be made within 10 days after the beginning of the activity or the designation of the protection area, whichever occurs later.
            
            
              § 17.106
              Emergency establishment of protection areas.

              (a) The Director may establish a manatee protection area under the provisions of paragraphs (b) and (c) of this section at any time he determines there is substantial evidence that there is imminent danger of a taking of one or more manatees, and that such establishment is necessary to prevent such a taking.
              (b) The establishment of a manatee protection area under this section shall become effective immediately upon completion of the following requirements:
              (1) Publication of a notice containing the information required by § 17.103 of this section in a newspaper of general circulation in each county, if any, in which the protection area lies; and
              (2) Posting of the protection area with signs clearly marking its boundaries.

              (c) Simultaneously with the publication required by paragraph (b) of this section, the Director shall publish the same notice in the Federal Register. If simultaneous publication is impractical, because of the time involved or the nature of a particular emergency situation, failure to publish notice in the Federal Register simultaneously shall not delay the effective date of the emergency establishment. In such a case, notice shall be published in the Federal Register as soon as possible.

              (d) No emergency establishment of a protection area shall be effective for more than 120 days. Termination of an emergency establishment of a protection area shall be accomplished by publishing notice of the termination in the Federal Register and in a newspaper of general circulation in each county, if any, in which the protection area lies.
              (e) Within 10 days after establishing a protection area in accordance with this section, the Director shall commence proceedings to establish the area in accordance with § 17.103.
            
            
              § 17.107
              Facilitating enforcement.
              Water vehicles operating in manatee sanctuary or refuge waters are subject to boarding and inspection for the purpose of enforcing the Acts and these regulations.
              (a) The operator of a water vehicle shall immediately comply with instructions issued by authorized officers to facilitate boarding and inspection of the water vehicle.
              (b) Upon being approached by an authorized officer, the operator of a water vehicle shall be alert for signals conveying enforcement instructions.
              (c) A water vehicle signaled for boarding shall:
              (1) Guard channel 16, VHF-FM, if equipped with a VHF-FM radio;
              (2) Stop immediately and lay to or maneuver in such a manner as to facilitate boarding by the authorized officer and his or her party;
              (3) When necessary to facilitate the boarding, provide a safe ladder, manrope, safety line and illumination of the ladder; and
              (4) Take such other actions as may be necessary to ensure the safety of the authorized officer and his or her party and to facilitate the boarding and inspection.
              (d) It is unlawful for any person to assault, resist, oppose, impede, intimidate, or interfere with any authorized officer or member of his or her party.
            
            
              § 17.108
              List of designated manatee protection areas.
              (a) Manatee sanctuaries. The following areas are designated as manatee sanctuaries. All waterborne activities are prohibited in these areas during the period November 15-March 31 of each year. The areas which will be posted are described as follows:
              
              
                (1) That part of Kings Bay, Crystal River, Citrus County, within T. 18 S., R. 17 E., Tallahassee Meridian; located in SW1/4 fractional section 28, more particularly described as follows:
                Beginning at Corner 1 (N-1,653,459/E-308,915) Florida Coordinate System, West Zone, a point on the shoreline of Kings Bay near the southwest corner of Lot 9 as accepted on a plat by the Department of the Interior, General Land Office, dated January 10, 1928; thence easterly, along said shoreline, approximately 1240 feet to Corner 2 (N-1,653,762/E/309,641) a point; thence S. 56°58′11″ W., across open water, 776.49 feet to Corner 3 (N-1,653,339/E-308,990) a point; thence N. 32°03′07″ W., across open water, 142.26 feet to the point of beginning, containing 3.41 acres, more or less, to be known as the Banana Island Sanctuary.
                (2) That part of Kings Bay, Crystal River, Citrus County, Florida, within T. 18 S., R. 17 E., Tallahassee Meridian; located in SW1/4 fractional section 28, more particularly described as follows:

                Beginning at Corner 1 (N-1,652,684/E-309,396) Florida Coordinate System, West Zone, a point on the shoreline of Kings Bay, said point being the northwest corner of Lot 31 Sunset Shores Addition to Woodward Park (Plat Book 2, page 140 Citrus County Property Appraiser's Office); thence N. 35°05′33″ W., across open water, 439.10 feet to Corner 2 (N-1,653,043/E-309,144) a point; thence N. 67°23′28″ E., across open water, 873.45 feet to Corner 3, a point on the shoreline of Kings Bay said point also being a corner in the northerly boundary line of Lot 21 in said subdivision; thence southwesterly along said shoreline and the northerly boundary of Lots 21-31, including a canal, approximately 920 feet to the point of beginning, containing 5.62 acres, more or less, to be known as the Sunset Shores Sanctuary.
                (3) A tract of submerged land, lying in Sections 21 and 28, Township 18 South, Range 17 East in Citrus County, Florida, more particularly described as follows: All of the submerged land lying within the mean high water line of a canal bordering the western, northern, and eastern sides of Paradise Isle Subdivision, as recorded in Plat Book 3, Page 88 of the Public Records of Citrus County, Florida; bounded at the western exit by a line drawn between the southwestern corner of Lot 7 of said Paradise Isle Subdivision and the southeastern corner of Lot 22 of Springs O'Paradise Subdivision, Unit No. 3, as recorded in Plat Book 3, Page 70 of said Public Records; and bounded at the eastern exit by an easterly extension of the south boundary of said Paradise Isle Subdivision; Containing 3.4 acres, more or less, to be known as the Magnolia Springs Manatee Sanctuary.
                (4) A tract of submerged land, lying in Sections 28 and 29, Township 18 South, Range 17 East in Citrus County, Florida, more particularly described as follows: For a point of reference, commence at the southwest corner of said Section 28; Then go N 06°01′23″ W for 4466.90 feet to a 10-inch diameter concrete monument marking the Point of Beginning; Then go N 10°05′38″ W for 477.32 feet to a 10-inch diameter concrete monument with an attached buoy; Then go N 37°34′41″ E for 651.07 feet to a 10-inch diameter concrete monument with an attached buoy; Then go S 73°26′46″ E for 634.10 feet to a 10-inch diameter concrete monument with an attached buoy; Then go S 17°50′16″ E for 1691.53 feet to a 10-inch diameter concrete monument with an attached buoy; Then go S 71°48′58″ W for 117.87 feet to a 10-inch diameter concrete monument with an attached buoy; Then continue S 71°48′58″ W for 5 feet more or less to the mean high water line of Buzzard Island; Then follow said mean high water line northerly and westerly to a point lying S 10°05′38″ E of the point of beginning; Then go N 10°05′38″ W for 5 feet more or less to the point of beginning; Containing 18.0 acres, more or less, to be known as the Buzzard Island Manatee Sanctuary.
                (5) A tract of submerged land, lying in Section 28, Township 18 South, Range 17 East in Citrus County, Florida, more particularly described as follows: For a point of reference, commence at the southwest corner of said Section 28; Then go N 28°55′06″ E for 2546.59 feet to a 4-inch diameter iron pipe marking the Point of Beginning; Then go N 44°23′41″ W for 282.45 feet to a 10-inch diameter concrete monument with an attached buoy; Then go N 33°53′16″ E for 764.07 feet to a 10-inch diameter concrete monument with an attached buoy; Then go S 31°51′55″ E for 333.22 feet to a 4-inch diameter iron pipe; Then continue S 31°51′55″ E for 5 feet more or less to the mean high water line of Banana Island; Then go westerly along said main high water line to a point lying S 44°23′41″ E from the point of beginning; Then go N 44°23′41″ W for 5 feet more or less to the point of beginning; Containing 4.6 acres, more or less, to be known as the Tarpon Springs Manatee Sanctuary.
                (6) A tract of submerged land, lying in Section 28, Township 18 South, Range 17 East in Citrus County, Florida, more particularly described as follows: For a point of reference, commence at the southwest corner of said Section 28; Then go N 06°43′00″ E for 1477.54 feet to a 10-inch diameter concrete monument marking the Point of Beginning; Then go N 06°24′59″ W for 251.66 feet to a 10-inch diameter concrete monument with an attached buoy; Then go N 65°41′12″ E for 637.83 feet to a 10-inch diameter concrete monument with an attached buoy; Then go S 55°40′52″ E for 272.86 feet to a 10-inch diameter concrete monument; Then continue S 65°15′06″ W for 857.22 feet to the point of beginning; Containing 4.0 acres, more or less, to be known as the Warden Key Manatee Sanctuary.

                (7) A tract of submerged land, lying in Section 28, Township 18 South, Range 17 East, Tallahassee Meridian, Citrus County, Florida, more particularly described as follows: For a point of reference, commence at the southwest corner of said Section 28 (N-1651797.56 E-463846.96) Florida Coordinate System, West Zone, NAD 1983, N.G.S. adjustment of 1990 (expressed in U.S. survey feet); thence N. 40°08′47″ E., 5551.65 feet (5551.57 feet grid distance) to an aluminum monument stamped “PSM 3341 1998” (N1656009.01 E-467449.35) marking the Point of Beginning; thence N. 77°06′49″ E., 71.84 feet to an aluminum monument stamped “PSM3341 1998” (N-1656025.04, N-467519.38); thence S. 04°37′09″ W., 29.88 feet to an aluminum monument stamped “PSM 3341 1998” (N-1655995.26 E-467516.98); thence N. 78°29′57″ W., 69.01 feet to the point of beginning; to be known as the Three Sisters Spring Sanctuary.
                
                
                  Note:
                  Map for paragraphs (a)(1) through (a)(7) follows:
                
                
                  
                  ER16OC98.000
                
                (8) That part of the Homosassa River, Homosassa, Citrus County, Florida, within Section 28, Township 19 South, Range 17 East, described as the headwaters of the Homosassa River (adjacent to the Homosassa Springs State Wildlife Park), including the spring run at the point where the run enters the northeast fork of the river along the southeastern shore and an area opposite this site along the southern shoreline; containing approximately 0.67 ha (1.66 acres). Map follows (see Blue Waters Manatee Sanctuary):
                
                  
                  ER08NO02.020
                
                (9) That part of Tampa Bay, St. Petersburg, Pinellas County, Florida, within Sections 16 and 21, Township 30 South, Range 17 East, described as the warm-water outflow of the Bartow Electric Generating Plant located on the northern shore of Weedon Island, encircling that point where the discharge enters receiving waters along the western shore of Old Tampa Bay; to be known as the Bartow Electric Generating Plant Manatee Sanctuary, containing approximately 12.07 ha (29.82 acres). Map follows (see Bartow Electric Generating Plant Manatee Sanctuary):
                
                  
                  ER08NO02.021
                
                (10) That part of Tampa Bay, Tampa, Hillsborough County, Florida, within Sections 10 and 15, Township 31 South, Range 19 East, described as the waters in and around the warm-water outflow of the Tampa Electric Company Big Bend Electric Generating Station located west of Jackson Branch and including the Big Bend area of eastern Tampa Bay, to be known as the Tampa Electric Company Big Bend Manatee Sanctuary, containing approximately 12.08 ha (29.85 acres). Map follows (See TECO Big Bend Manatee Sanctuary):
                
                  
                  ER08NO02.022
                
                (11) That part of Tampa Bay, Tampa, Hillsborough County, Florida, lying within Section 4, Township 30 South, Range 19 East, described as the warm-water outflow of the Tampa Electric Company Gannon Electric Generating Station, to be known as the Port Sutton Manatee Sanctuary, containing approximately 1.1 ha (2.7 acres). Map follows (see Port Sutton Manatee Sanctuary):
              
              
                
                ER08NO02.023
              
              (b) Exceptions. (1) Adjoining property owners, their guests, employees, and their designees (including but not limited to contractors and lessees) may engage in watercraft access and property maintenance activities through manatee sanctuaries (set forth in paragraphs (a)(1) through (a)(11) of this section) and designated “no-entry areas” in the Kings Bay Manatee Refuge (set forth in paragraph (c)(14) of this section). Use of sanctuary and no-entry area waters is restricted to authorized individuals accessing adjoining properties, storing watercraft, and maintaining property and waterways. Maintenance activities include those actions necessary to maintain property and waterways, subject to any Federal, State, and local government permitting requirements.
              (2) Authorized individuals must obtain a sticker or letter of authorization from the U.S. Fish and Wildlife Service identifying them as individuals authorized to enter no-entry areas that adjoin their property. Stickers must be placed in a conspicuous location to readily identify authorized watercraft. Individuals with a letter of authorization must have a valid letter in their possession when accessing no-entry areas.
              (3) Authorized individuals must conduct any authorized boating activity within these areas at idle or no-wake speeds.
              (c) Manatee refuges. The following areas are designated as manatee refuges. For each manatee refuge, we will state on appropriate signs which, if any, waterborne activities are prohibited, and state the applicable restrictions, if any, on permitted waterborne activities. The areas that will be posted are described as follows:
              (1) The Barge Canal Manatee Refuge. (i) The Barge Canal Manatee Refuge is described as all waters lying within the banks of the Barge Canal, Brevard County, Florida, including all waters lying within the marked channel in the Banana River that lie between the east entrance of the Barge Canal and the Canaveral Locks; containing approximately 276.3 ha (682.7 acres).
              (ii) Watercraft are required to proceed at slow speed (channel included) all year. The use of watercraft at speeds greater than slow speed is prohibited throughout the Barge Canal Manatee Refuge.
              (iii) Map of the Barge Canal Manatee Refuge follows:
              
                ER08NO02.024
              
              (2) The Sykes Creek Manatee Refuge. (i) The Sykes Creek Manatee Refuge is described as all waters, including the marked channel in Sykes Creek, Brevard County, Florida. In particular, the portion of Sykes Creek southerly of the southern boundary of that portion of the creek commonly known as the “S” curve (said boundary being a line bearing east from a point on the western shoreline of Sykes Creek at approximate latitude 28 degrees 23′24″ N, approximate longitude 80 degrees 41′27″ W) and northerly of the Sykes Creek Parkway; containing approximately 342.3 ha (845.8 acres).
              (ii) Watercraft are required to proceed at slow speed (channel included) all year. The use of watercraft at speeds greater than slow speed is prohibited throughout the Sykes Creek Manatee Refuge.
              (iii) Map of the Sykes Creek Manatee Refuge follows:
              
                
                ER08NO02.025
              
              (3) The Tampa Electric Company's Big Bend Manatee Refuge. (i) The Tampa Electric Company's Big Bend Manatee Refuge is described as the entrance channel and those waters south of the manatee sanctuary at the Tampa Electric Company's Big Bend Electric Generating Station within Hillsborough County, Florida; containing approximately 89.35 ha (220.79 acres).
              (ii) Watercraft are required to operate at idle speed from November 15 through March 31. Watercraft are prohibited from operating at speeds greater than idle speed from November 15 through March 31, inclusive.
              (iii) Map of the Tampa Electric Company's Big Bend Manatee Refuge follows (see TECO Big Bend Manatee Refuge):
              
                
                ER08NO02.026
              
              (4) The Port Sutton Manatee Refuge. (i) The Port Sutton Manatee Refuge is described as those waters surrounding the Port Sutton Manatee Sanctuary, including all waters within Port Sutton, Hillsborough County, Florida; containing approximately 39.2 ha (96.9 acres).
              (ii) Watercraft are required to operate at idle speed from November 15 through March 31, inclusive. Watercraft are prohibited from operating at speeds greater than idle speed from November 15 through March 31, inclusive.
              (iii) Map of Port Sutton Manatee Refuge follows (see Port Sutton Manatee Refuge):
              
                
                ER08NO02.027
              
              (iv) Map showing the relative locations of the Bartow, TECO Big Bend, and Port Sutton areas of Tampa Bay follows (see Tampa Bay Manatee Sanctuaries and Refuges):
              
                
                ER08NO02.028
              
              (5) The Little Sarasota Bay Manatee Refuge. (i) The Little Sarasota Bay Manatee Refuge is described as those waters lying southerly of a line that bears north 90 degrees 00′00″ E (true) and runs through the southerly tip of the first unnamed island south of Red Intracoastal Waterway Channel Marker “40” (latitude 27 degrees 10′07″ N, longitude 82 degrees 30′05″ W) and those waters lying northerly of the Blackburn Point Bridge, Sarasota County, Florida; containing approximately 214.2 ha (529.40 acres).
              (ii) Watercraft are required to proceed at slow speed, 40 kilometers per hour (25 miles per hour) within the channel, year-round. Watercraft are prohibited from operating in excess of slow speed outside of the channel and operating at speeds in excess of 40 kilometers per hour (25 miles per hour) within the channel, year-round.
              (iii) Map of the Little Sarasota Bay Manatee Refuge follows (see Little Sarasota Bay Manatee Refuge):
              
                
                ER08NO02.030
              
              (6) The Lemon Bay Manatee Refuge. (i) The Lemon Bay Manatee Refuge is described as those waters of Lemon Bay lying south of the Sarasota/Charlotte County, Florida, boundary and north of a line north 60 degrees 14′00″ E (true) parallel with a series of small islands approximately 1.6 kilometer (1 mile) south of the Bay Road Bridge; containing approximately 383.61 ha (948.06 acres).
              (ii) Watercraft are required to proceed at slow speed, 40 kilometers per hour (25 miles per hour) within the channel, year-round. Watercraft are prohibited from operating in excess of slow speed outside of the channel and operating at speeds in excess of 40 kilometers per hour (25 miles per hour) within the channel, year-round.
              (iii) Map of the Lemon Bay Manatee Refuge follows (see Lemon Bay Manatee Refuge):
              
                
                ER08NO02.031
              
              (7) The Peace River Manatee Refuge. (i) The Peace River Manatee Refuge is described as all waters of the Peace River and certain associated water bodies north and east of the U.S. Highway 41, Charlotte and De Soto Counties, Florida; containing approximately 1.698.11 ha (4,196.11 acres).
              (ii) In the Peace River in Charlotte County, watercraft are required to travel at slow speed within a posted shoreline buffer between the US Highway 41 and I-75 bridges. The buffer is approximately 300 meters (1,000 feet) from shore except in a slightly larger area north and west of I-75 to be consistent with recently adopted Florida Fish and Wildlife Conservation Commission's regulations. Watercraft are allowed to travel at a maximum speed of 40 kilometers per hour (25 miles per hour) year-round outside the buffer. Watercraft are prohibited from traveling in excess of slow speed within the posted shoreline buffer between the U.S. Highway 41 and I-75 bridges and are further prohibited from operating in excess of 40 kilometers per hour (25 miles per hour) outside the buffer throughout the year.
              (iii) In the Peace River within Charlotte County and upstream of I-75 to red channel marker “14,” watercraft are required to travel at slow speed outside of the marked navigation channel. Watercraft are allowed to travel at a maximum speed of 40 kilometers per hour (25 miles per hour) year-round inside the marked navigation channel. Watercraft are prohibited from traveling in excess of slow speed in areas outside of the navigation channel and are further prohibited from traveling in excess of 40 kilometers per hour (25 miles per hour) inside the marked navigation channel, year-round.

              (iv) In the waters of the Peace River in Charlotte and De Soto Counties upstream of red channel marker “14,” watercraft are allowed to travel at a maximum speed of 40 kilometers per hour (25 miles per hour) year-round. Watercraft are prohibited from traveling in excess of 40 kilometers per hour (25 miles per hour), year-round, in this area.
              (v) Within the waters of Jim Long Lake and Hunter Creek in Charlotte and De Soto Counties, watercraft are required to travel at slow speed year-round. Watercraft are prohibited from traveling in excess of slow speed in this area, year-round.
              (vi) Within the waters of Deep Creek in Charlotte and De Soto Counties, watercraft are required to travel at slow speed year-round. Watercraft are prohibited from traveling in excess of slow speed in this area, year-round.
              (vii) Within the waters of Shell Creek in Charlotte County, watercraft are required to travel at slow speed year-round with the following exception. Should a U.S. Coast Guard or State of Florida approved marked navigation channel be established in that portion of Shell Creek approximately 1.6 kilometers (1 mile) downstream of the Seaboard Railroad trestles, watercraft will be allowed to travel at a maximum speed of 40 kilometers per hour (25 miles per hour) in this section of Shell Creek upon posting by the Fish and Wildlife Service or the Florida Fish and Wildlife Conservation Commission. Watercraft are prohibited from traveling in excess of slow speed in this area, year-round.
              (viii) Map of the Peace River Manatee Refuge follows (see Peace River Manatee Refuge):
              
                ER08NO02.032
              
              (8) The Shell Island Manatee Refuge. (i) The Shell Island Manatee Refuge is described as all waters within the marked Intracoastal Waterway channel between Green Marker “99” (approximate latitude 26 degrees 31′00″ N, approximate longitude 82 degrees 00′52″ W) and Green Marker “93” (approximate latitude 26 degrees 31′37″ N, approximate longitude 81 degrees 59′46″ W), Lee County, Florida; containing approximately 32.6 ha (80.5 acres).
              (ii) Watercraft are required to proceed at slow speed (channel included) year-round. Watercraft are prohibited from traveling in excess of slow speed in this area, year-round.
              (iii) Map of the Shell Island Manatee Refuge follows (see Shell Island Manatee Refuge):
              
                ER08NO02.033
              
              (9) The Haulover Canal Manatee Refuge. (i) The Haulover Canal Manatee Refuge is described as all waters lying within Haulover Canal in Brevard County, Florida; containing approximately 8.95 ha (22.11 acres).
              (ii) Watercraft are required to proceed at slow speed (channel included) year-round. Watercraft are prohibited from traveling in excess of slow speed in this area, year-round.
              (iii) Map of the Haulover Canal Manatee Refuge follows (see Haulover Canal Manatee Refuge):
              
                
                ER08NO02.034
              
              (10) The Caloosahatchee River—San Carlos Bay Manatee Refuge. (i) The Caloosahatchee River—San Carlos Bay Manatee Refuge is described as all waters of the Caloosahatchee River and San Carlos Bay downstream of the Seaboard Coastline trestle at Beautiful Island to Channel Marker “93” and from Channel Marker “99” to the Sanibel Causeway, in Lee County. A map showing the refuge and four maps showing specific areas in the refuge are at paragraph (10)(x) of this section.
              (ii) From the Seaboard Coastline Railroad trestle at Beautiful Island, downstream to Channel Marker “25”, a distance of approximately 1.6 kilometers (1 mile), watercraft are required to proceed at slow speed in the marked navigation channel from November 15 to March 31 and at not more than 40 kilometers per hour (km/h) (25 miles per hour) in the channel from April 1 to November 14. See map of “Edison Bridge Area” in paragraph (10)(x) of this section.
              (iii) From a point 152 meters (500 feet) east of the Edison Bridge downstream to a point 152 meters (500 feet) west of the Caloosahatchee Bridge, approximately 1.1 kilometers (0.7 mile) in length, shoreline-to-shoreline (including the marked navigation channel), watercraft are required to proceed at slow speed (channel included), year-round. See map of “Edison Bridge Area” in paragraph (10)(x) of this section.

              (iv) From a point 152 meters (500 feet) west of the Caloosahatchee Bridge downstream to a point 152 meters (500 feet) northeast of the Cape Coral Bridge, a distance of approximately 10.9 kilometers (6.8 miles), watercraft are required to proceed year-round at slow speed, while traveling within shoreline buffers extending out from the shore to a minimum distance of approximately 402 meters (1,320 feet), as marked. Watercraft, with the exception of seaplanes, are required to proceed at not more than 40 km/h (25 miles per hour) throughout the year between these buffers (including the marked navigation channel where not more restrictively designated). See map of “Cape Coral Bridge Area” in paragraph (10)(x) of this section.
              (v) From a point 152 meters (500 feet) northeast of the Cape Coral Bridge downstream to a point 152 meters (500 feet) southwest of the Cape Coral Bridge, a distance of approximately 0.4 kilometer (0.25 mile), shoreline-to-shoreline (excluding the marked navigation channel), watercraft are required to proceed at slow speed, year-round. In the marked navigation channel, watercraft are required to proceed at not more than 40 km/h (25 miles per hour) throughout the year. See map of “Cape Coral Bridge Area” in paragraph (10)(x) of this section.
              (vi) From a point 152 meters (500 feet) southwest of the Cape Coral Bridge to Channel Marker “72,” a distance of approximately 1.9 kilometers (1.2 miles), watercraft are required to proceed year-round at slow speed, while traveling within shoreline buffers extending out from the shore to a minimum distance of approximately 402 meters (1,320 feet), as marked. Watercraft are required to proceed at not more than 40 km/h (25 miles per hour) throughout the year between these buffers (including the marked navigation channel where not more restrictively designated). See map of “Redfish Point Area” in paragraph (10)(x) of this section.
              (vii) From Channel Marker “72” to Channel Marker “76” (in the vicinity of Redfish Point), for a distance of approximately 1.8 kilometers (1.1 miles) in length, shoreline-to-shoreline (including the marked navigation channel), watercraft are required to proceed at slow speed, year-round. See map of “Redfish Point Area” in paragraph (10)(x) of this section.
              (viii) From Channel Marker “76” to Channel Marker “93,” a distance of approximately 5.2 kilometers (3.2 miles) in length, watercraft are required to proceed year-round at slow speed, while traveling within shoreline buffers extending out from the shore to a minimum distance of approximately 402 meters (1,320 feet), as marked. Watercraft are required to proceed at not more than 40 km/h (25 miles per hour) throughout the year between these buffers (including the marked navigation channel where not more restrictively designated). See map of “Redfish Point Area” in paragraph (10)(x) of this section.
              (ix) Except as described below and as marked, from Channel Marker “99” to the Sanibel Causeway, watercraft are required to proceed at slow speed year-round in San Carlos Bay within the following limits: A northern boundary described by the southern edge of the marked navigation channel, a line approximately 2.9 kilometers (1.8 miles) in length; a southern boundary described by the Sanibel Causeway (approximately 1.9 kilometers (1.2 miles) in length); a western boundary described by a line that connects the western end of the easternmost Sanibel Causeway island and extending northwest to Channel Marker “7” (approximately 2.9 kilometers (1.8 miles) in length); and the eastern boundary includes the western limit of the State-designated manatee protection area (68C-22.005) near Punta Rassa (approximately 2.9 kilometers (1.8 miles) in length). However this area excludes the marked navigation channel from Channel Marker “99” to the Sanibel Causeway and adjacent waters, as marked. See map of “San Carlos Bay” in paragraph (10)(x) of this section.
              (x) Five maps of the Caloosahatchee River—San Carlos Bay Manatee Refuge follow:
              
                
                ER06AU03.058
              
              
                
                ER06AU03.059
              
              
                
                ER06AU03.060
              
              
                
                ER06AU03.061
              
              
                
                ER06AU03.062
              
              (11) The Lower St. Johns River Manatee Refuge. (i) The Lower St. Johns River Manatee Refuge is described as portions of the St. Johns River and adjacent waters in Duval, Clay, and St. Johns Counties from Sandfly Point (the intersection of the right descending bank of the Trout River and the left descending bank of the St. Johns River) and Reddie Point, as marked, upstream to the mouth of Peter's Branch, including Doctors Lake, in Clay County on the western shore, and to the southern shore of the mouth of Julington Creek in St. Johns County on the eastern shore. A map showing the refuge and two maps showing specific areas of the refuge are at paragraph (11)(vi) of this section.

              (ii) In the St. Johns River from Sandfly Point on the left descending bank of the St. Johns River and Reddie Point on the right descending bank of the St. Johns River, upstream to the Hart Bridge, a distance of approximately 5.5 miles (8.8 km), watercraft are required to proceed at slow speed, year-round, within 300 feet (91 m) of the shoreline on the left descending bank of the St. Johns River and within a buffer as marked, typically about 1,000 feet (305 m) from the shoreline along the right descending bank of the river. The slow speed designation also includes that portion of the river between Exchange Island and the right descending bank, a marked buffer approximately 300 feet (91 m) along the west (channel-ward) shoreline of Exchange Island, and a portion of the Arlington River as marked. Watercraft are also required to proceed at not more than 25 miles per hour (40 km/h), year round, in the area posted as such between these slow speed shoreline buffers. See map of “St. Johns River Bridges Area” in paragraph (11)(vi) of this section.
              (iii) From the Hart Bridge to the Main Street Bridge, a distance of approximately 2 miles (3.2 km), watercraft are required to proceed at slow speed, year-round, outside the marked navigation channel and at speeds of not more than 25 miles per hour (40 km/h) in the marked channel (from Channel Marker “81” to the Main Street Bridge, the channel is defined as the line of sight extending west from Channel Markers “81” and “82” to the fenders of the Main Street Bridge). See map of “St. Johns River Bridges Area” in paragraph (11)(vi) of this section.
              (iv) From the Main Street Bridge to the Fuller Warren Bridge, a distance of approximately 1 mile (1.6 km), shoreline to shoreline, watercraft are required to proceed at slow speed (channel included), year-round. See map of “St. Johns River Bridges Area” in paragraph (11)(vi) of this section.
              (v) Upstream of the Fuller Warren Bridge: for a distance of approximately 19.3 miles (31.1 km) along the left descending bank of the St. Johns River, watercraft are required to proceed at slow speed, year-round, in a 700-foot (213 m) to 1,000-foot (305 m) as-marked, shoreline buffer from the Fuller Warren Bridge to the south bank of the mouth of Peter's Branch in Clay County; for a distance of approximately 20.2 miles (32.5 km) along the right descending bank of the St. Johns River, watercraft are required to proceed at slow speed, year round, in a 700-foot (213 m) to 1,000-foot (305 m) as marked, shoreline buffer from the Fuller Warren Bridge to the south bank of the mouth of Julington Creek in St. Johns County (defined as a line north of a western extension of the Nature's Hammock Road North); and in Doctors Lake in Clay County watercraft are required to proceed at slow speed, year-round, in a 700-foot (213 m) to 900-foot (274 m) as-marked, shoreline buffer (approximately 12.9 miles (20.8 km)). See map of “Lower St. Johns River” in paragraph (11)(vi) of this section.
              (vi) Three maps of the Lower St. Johns River Manatee Refuge follow:
              
                
                ER06AU03.063
              
              
                
                ER28AP05.000
              
              
                
                ER06AU03.065
              
              (12) The Halifax and Tomoka Rivers Manatee Refuge. (i) The Halifax and Tomoka Rivers Manatee Refuge is described as the Halifax River and associated waterbodies in Volusia County, from the Volusia County—Flagler County line to New Smyrna Beach. A map showing the refuge and eight maps showing specific areas in the refuge are at paragraph (12)(xii) of this section.

              (ii) From the Volusia County—Flagler County line at Halifax Creek south to Channel Marker “9,” a distance of approximately 11.3 kilometers (7.0 miles) in length, watercraft are required to proceed at not more than 40 km/h (km/h)(25 miles per hour) in the channel. See maps of “Halifax Creek” and “Tomoka River Basin” in paragraph (12)(xii) of this section.
              (iii) From Channel Marker “9” to a point 152 meters (500 feet) north of the Granada Bridge (State Road 40) (including the Tomoka Basin), a distance of approximately 5.0 km (3.1 miles) in length, watercraft are required to proceed at not more than 40 km/h (25 mph) in areas between the existing 91-meter (300-foot) buffers (and including the marked navigation channel). See maps of “Tomoka River Basin” and “Tomoka River” in paragraph (12)(xii) of this section.
              (iv) In the Tomoka River, from the I-95 Bridge to Alligator Island, as marked, a distance of approximately 1.6 kilometers (1 mile), watercraft are required to proceed at slow speed, shoreline to shoreline, from April 1 to August 31. See map of “Tomoka River” in paragraph (12)(xii) of this section.
              (v) From 152 meters (500 feet) north to 305 meters (1,000 feet) south of the Granada Bridge (State Road 40), a distance of approximately 0.5 kilometers (0.3 miles) in length, watercraft are required to proceed at slow speed, year-round, shoreline to shoreline. See map of “Halifax River A” in paragraph (12)(xii) of this section.
              (vi) From a point 305 meters (1,000 feet) south of the Granada Bridge (State Road 40) to a point 152 meters (500 feet) north of the Seabreeze Bridge, a distance of approximately 6.4 km (4.0 miles) in length, watercraft are required to proceed at not more than 40 km/h (25 mph) in areas between the existing 91-meter (300-foot) buffers (and including the marked navigation channel). See map of “Halifax River A” in paragraph (12)(xii) of this section.
              (vii) As marked, from 152 meters (500 feet) north of the Seabreeze Bridge, to 152 meters (500 feet) north of the Main Street bridge, a distance of approximately 1 kilometer (1 mile) in length, watercraft are required to proceed at slow speed (channel included), year-round. See map of “Halifax River B” in paragraph (12)(xii) of this section.
              (viii) From Channel Marker “40” to a point a minimum of 152 meters (500 feet) north, as marked, of the Dunlawton Bridge, a distance of approximately 14.5 kilometers (9 miles) in length, watercraft are required to proceed at not more than 40 km/h (25 mph) in areas between the existing 91-meter (300-foot) buffers (and including the marked navigation channel). See map of “Halifax River B” in paragraph (12)(xii) of this section.
              (ix) As marked, a minimum of 152 meters (500 feet) north to 152 meters (500 feet) south of the Dunlawton Bridge, a distance of approximately 0.3 kilometers (0.2 miles) in length, watercraft are required to proceed at slow speed (channel included), year-round, shoreline to shoreline; and adjacent to the western shoreline of the Halifax River north of the Dunlawton Bridge for a distance of approximately 640 meters (2,100 feet), and a minimum of 91 meters (300 feet) from shore, as marked, watercraft are required to proceed at slow speed, year-round. See map of “Halifax River B” in paragraph (12)(xii) of this section.
              (x) As marked, from a minimum of 152 meters (500 feet) south of the Dunlawton Bridge to Redland Canal, a distance of approximately 10.5 kilometers (6.5 miles) in length, watercraft are required to proceed at not more than 40 km/h (25 mph) in waters not more restrictively designated; along the western shore of the Halifax River, a distance of approximately 3.1 km (1.95 miles), watercraft are required to proceed at not more than 40 km/h (25 mph) in the waters not more restrictively designated; in Rose Bay, a distance of approximately 2.7 km (1.7 miles), watercraft are required to proceed at not more than 40 km/h (25 mph) in waters not more restrictively designated; in Turnbull Bay, a distance of approximately 3.9 km (2.4 miles), watercraft are required to proceed at not more than 40 km/h (25 mph) in waters not more restrictively designated. See maps of “Ponce Inlet Area A,” “Ponce Inlet Area B,” and “Ponce Inlet Area C” in paragraph (12)(xii) of this section.

              (xi) As marked, in the Intracoastal Waterway and adjacent waters from Redland Canal to the A1A Bridge (New Smyrna Beach, for a distance of approximately 5.3 kilometers (3.3 miles) in length, watercraft are required to proceed at slow speed (channel included), year-round. See map of “Ponce Inlet Area B” in paragraph (12)(xii) of this section.
              (xii) Nine maps of the Halifax and Tomoka Rivers Manatee Refuge follow:
              
                ER06AU03.066
              
              
                
                ER06AU03.067
              
              
                
                ER06AU03.068
              
              
                
                ER06AU03.069
              
              
                
                ER06AU03.070
              
              
                
                ER06AU03.071
              
              
                
                ER06AU03.072
              
              
                
                ER06AU03.073
              
              
                
                ER06AU03.074
              
              (13) The Pine Island-Estero Bay Manatee Refuge. (i) Watercraft are required to proceed at slow speed all year in all waters of Matlacha Pass, south of a line that bears 90° and 270° from Matlacha Pass Green Channel Marker 77 (approximate latitude 26°40′00″ North, approximate longitude 82°06′00″ West), and north of Pine Island Road (State Road 78), excluding:
              (A) The portion of the marked channel otherwise designated in paragraph (c)(13)(iii) of this section;

              (B) All waters of Buzzard Bay east and northeast of a line beginning at a point (approximate latitude 26°40′00″ North, approximate longitude 82°05′20″ West) on the southwest shoreline of an unnamed mangrove island east of Matlacha Pass Green Channel Marker 77 and bearing 219° to the northeasternmost point (approximate latitude 26°39′58″ North, approximate longitude 82°05′23″ West) of another unnamed mangrove island, then running along the eastern shoreline of said island to its southeasternmost point (approximate latitude 26°39′36″ North, approximate longitude 82°05′09″ West), then bearing 115° to the westernmost point (approximate latitude 26°39′34″ North, approximate longitude 82°05′05″ West) of the unnamed mangrove island to the southeast, then running along the western shoreline of said island to its southwesternmost point (approximate latitude 26°39′22″ North, approximate longitude 82°04′53″ West), then bearing 123° to the northwesternmost point (approximate latitude 26°39′21″ North, approximate longitude 82°04′52″ West) of an unnamed mangrove island, then running along the western shoreline of said island to its southeasternmost point (approximate latitude 26°39′09″ North, approximate longitude 82°04′44″ West), then bearing 103° to the northwesternmost point (approximate latitude 26°39′08″ North, approximate longitude 82°04′41″ West) of a peninsula on the unnamed mangrove island to the southeast, then running along the southwestern shoreline of said island to its southeasternmost point (approximate latitude 26°38′51″ North, approximate longitude 82°04′18″ West), then bearing 99° to the southernmost point (approximate latitude 26°38′50″ North, approximate longitude 82°04′03″ West) of the unnamed mangrove island to the east, then bearing 90° to the line's terminus at a point (approximate latitude 26°38′50″ North, approximate longitude 82°03′55″ West) on the eastern shoreline of Matlacha Pass; and
              (C) All waters of Pine Island Creek and Matlacha Pass north of Pine Island Road (State Road 78) and west and southwest of a line beginning at a point (approximate latitude 26°39′29″ North, approximate longitude 82°06′29″ West) on the western shoreline of Matlacha Pass and bearing 160° to the westernmost point (approximate latitude 26°39′25″ North, approximate longitude 82°06′28″ West) of an unnamed island, then running along the western shoreline of said island to its southernmost point (approximate latitude 26°39′18″ North, approximate longitude 82°06′24″ West), then bearing 128° to the northernmost point (approximate latitude 26°39′12″ North, approximate longitude 82°06′17″ West) of an unnamed mangrove island to the south, then running along the eastern shoreline of said island to its southeasternmost point (approximate latitude 26°39′00″ North, approximate longitude 82°06′09″ West), then bearing 138° to a point (approximate latitude 26°38′45″ North, approximate longitude 82°05′53″ West) on the northern shoreline of Bear Key, then running along the northern shoreline of Bear Key to its easternmost point (approximate latitude 26°38′44″ North, approximate longitude 82°05′46″ West), then bearing 85° to the westernmost point (approximate latitude 26°38′45″ North, approximate longitude 82°05′32″ West) of Deer Key, then running along the northern shoreline of Deer Key to its easternmost point (approximate latitude 26°38′46″ North, approximate longitude 82°05′22″ West), then bearing 103° to the northwesternmost point (approximate latitude 26°38′45″ North, approximate longitude 82°05′17″ West) of the unnamed mangrove island to the east, then running along the western shoreline of said island to its southernmost point (approximate latitude 26°38′30″ North, approximate longitude 82°05′04″ West), then bearing 106° to the westernmost point (approximate latitude 26°38′30″ North, approximate longitude 82°04′57″ West) of the unnamed island to the southeast, then running along the northern and eastern shorelines of said island to a point (approximate latitude 26°38′23″ North, approximate longitude 82°04′51″ West) on its eastern shoreline, then bearing 113° to the northernmost point of West Island (approximate latitude 26°38′21″ North, approximate longitude 82°04′37″ West), then running along the western shoreline of West Island to the point where the line intersects Pine Island Road (State Road 78).

              (ii) Watercraft are required to proceed at slow speed all year in all waters of Matlacha Pass, St. James Creek, and San Carlos Bay, south of Pine Island Road (State Road 78), north of a line 500 feet northwest of and parallel to the main marked channel of the Intracoastal Waterway, west of a line that bears 302° from Intracoastal Waterway Green Channel Marker 99 (approximate latitude 26°31′00″ North, approximate longitude 82°00′52″ West), and east of a line that bears 360° from Intracoastal Waterway Red Channel Marker 10 (approximate latitude 26°29′16″ North, approximate longitude 82°03′35″ West), excluding:
              (A) The portions of the marked channels otherwise designated in paragraphs (c)(15)(iv) and (v) of this section;
              (B) All waters of Matlacha Pass south of Pine Island Road (State Road 78) and west of the western shoreline of West Island and a line beginning at the southernmost point (approximate latitude 26°37′25″ North, approximate longitude 82°04′17″ West) of West Island and bearing 149° to the northernmost point (approximate latitude 26°37′18″ North, approximate longitude 82°04′12″ West) of the unnamed mangrove island to the south, then running along the eastern shoreline of said island to its southernmost point (approximate latitude 26°36′55″ North, approximate longitude 82°04′02″ West), then bearing 163° to the line's terminus at a point (approximate latitude 26°36′44″ North, approximate longitude 82°03′58″ West) on the eastern shoreline of Little Pine Island;
              (C) All waters of Matlacha Pass, Pontoon Bay, and associated embayments south of Pine Island Road (State Road 78) and east of a line beginning at a point (approximate latitude 26°38′12″ North, approximate longitude 82°03′46″ West) on the northwestern shoreline of the embayment on the east side of Matlacha Pass, immediately south of Pine Island Road and then running along the eastern shoreline of the unnamed island to the south to its southeasternmost point (approximate latitude 26°37′30″ North, approximate longitude 82°03′22″ West), then bearing 163° to the northwesternmost point of the unnamed island to the south, then running along the western shoreline of said island to its southernmost point (approximate latitude 26°37′15″ North, approximate longitude 82°03′15″ West), then bearing 186° to the line's terminus at a point (approximate latitude 26°37′10″ North, approximate longitude 82°03′16″ West) on the eastern shoreline of Matlacha Pass;
              (D) All waters of Pine Island Creek south of Pine Island Road (State Road 78); and all waters of Matlacha Pass, Rock Creek, and the Mud Hole, west of a line beginning at a point (approximate latitude 26°33′52″ North, approximate longitude 82°04′53″ West) on the western shoreline of Matlacha Pass and bearing 22° to a point (approximate latitude 26°34′09″ North, approximate longitude 82°04′45″ West) on the southern shoreline of the unnamed island to the northeast, then running along the southern and eastern shorelines of said island to a point (approximate latitude 26°34′15″ North, approximate longitude 82°04′39″ West) on its northeastern shoreline, then bearing 24° to a point (approximate latitude 26°34′21″ North, approximate longitude 82°04′36″ West) on the southern shoreline of the large unnamed island to the north, then running along the southern and eastern shorelines of said island to a point (approximate latitude 26°34′31″ North, approximate longitude 82°04′29″ West) on its eastern shoreline, then bearing 41° to the southernmost point (approximate latitude 26°34′39″ North, approximate longitude 82°04′22″ West) of another unnamed island to the northeast, then running along the eastern shoreline of said island to its northwesternmost point (approximate latitude 26°35′22″ North, approximate longitude 82°04′07″ West), then bearing 2° to the southernmost point (approximate latitude 26°35′32″ North, approximate longitude 82°04′07″ West) of the unnamed island to the north, then running along the eastern shoreline of said island to its northernmost point (approximate latitude 26°35′51″ North, approximate longitude 82°03′59″ West), then bearing 353° to the line's terminus at a point (approximate latitude 26°36′08″ North, approximate longitude 82°04′01″ West) on the eastern shoreline of Little Pine Island; and
              (E) All waters of Punta Blanca Bay and Punta Blanca Creek, east of the eastern shoreline of Matlacha Pass and east and north of the eastern and northern shorelines of San Carlos Bay.

              (iii) Watercraft may not exceed 25 miles per hour, all year, in all waters within the main marked channel in Matlacha Pass south of Green Channel Marker 77 (approximate latitude 26°40′00″ North, approximate longitude 82°06′00″ West) and north of a line perpendicular to the channel at a point in the channel 1/4 mile northwest of the Pine Island Road Bridge (State Road 78).
              (iv) Watercraft may not exceed 25 miles per hour, all year, in all waters within the main marked channel in Matlacha Pass south of a line perpendicular to the channel at a point in the channel 1/4 mile southeast of the Pine Island Road Bridge (State Road 78), and north of a line 500 feet northwest of and parallel to the main marked channel of the Intracoastal Waterway (just north of Green Channel Marker 1).
              (v) Watercraft may not exceed 25 miles per hour, all year, in all waters within the marked channel in Matlacha Pass that intersects the main Matlacha Pass channel near Green Channel Marker 15 (approximate latitude 26°31′57″ North, approximate longitude 82°03′38″ West) and intersects the main marked channel of the Intracoastal Waterway near Green Channel Marker 101 (approximate latitude 26°30′39″ North, approximate longitude 82°01′00″ West).
              (vi) Watercraft are required to proceed at slow speed from April 1 through November 15 in all canals and boat basins of St. James City and the waters known as Long Cut and Short Cut; and all waters of Pine Island Sound and San Carlos Bay south of a line beginning at the southernmost tip (approximate latitude 26°31′28″ North, approximate longitude 82°06′19″ West) of a mangrove peninsula on the western shore of Pine Island approximately 2200 feet north of Galt Island and bearing 309° to the southeasternmost point (approximate latitude 26°31′32″ North, approximate longitude 82°06′25″ West) of another mangrove peninsula, then running along the southern shoreline of said peninsula to its southwesternmost point (approximate latitude 26°31′40″ North, approximate longitude 82°06′38″ West), then bearing 248° to a point (approximate latitude 26°31′40″ North, approximate longitude 82°06′39″ West) on the eastern shoreline of an unnamed mangrove island, then running along the southern shoreline of said island to its southwesternmost point (approximate latitude 26°31′39″ North, approximate longitude 82°06′44″ West), then bearing 206° to the line's terminus at the northernmost point of the Mac Keever Keys (approximate latitude 26°31′09″ North, approximate longitude 82°07′09″ West), east of a line beginning at said northernmost point of the Mac Keever Keys and running along and between the general contour of the western shorelines of said keys to a point (approximate latitude 26°30′27″ North, approximate longitude 82°07′08″ West) on the southernmost of the Mac Keever Keys, then bearing 201° to a point (approximate latitude 26°30′01″ North, approximate longitude 82°07′19″ West) approximately 150 feet due east of the southeasternmost point of Chino Island, then bearing approximately 162° to Red Intracoastal Waterway Channel Marker 22 (approximate latitude 26°28′57″ North, approximate longitude 82°06′55″ West), then bearing approximately 117° to the line's terminus at Red Intracoastal Waterway Channel Marker 20 (approximate latitude 26°28′45″ North, approximate longitude 82°06′38″ West), north of a line beginning at said Red Intracoastal Waterway Channel Marker 20 and bearing 86° to a point (approximate latitude 26°28′50″ North, approximate longitude 82°05′48″ West) 1/4 mile south of York Island, then running parallel to and 1/4 mile south of the general contour of the southern shorelines of York Island and Pine Island to the line's terminus at a point on a line bearing 360° from Red Intracoastal Waterway Channel Marker 10 (approximate latitude 26°29′16″ North, approximate longitude 82°03′35″ West), and west and southwest of the general contour of the western and southern shorelines of Pine Island and a line that bears 360° from said Red Intracoastal Waterway Channel Marker 10, excluding the portion of the marked channel otherwise designated in paragraph (c)(13)(vii) of this section.

              (vii) Watercraft may not exceed 25 miles per hour from April 1 through November 15 in all waters of the marked channel that runs north of the power lines from the Cherry Estates area of St. James City into Pine Island Sound, east of the western boundary of the zone designated in 17.108(c)(13)(vi), and west of a line perpendicular to the power lines that begins at the easternmost point (approximate latitude 26°30′25″ North, approximate longitude 82°06′15″ West) of the mangrove island on the north side of the power lines approximately 1,800 feet southwest of the Galt Island Causeway.
              (viii) Watercraft are required to proceed at slow speed all year in all waters of San Carlos Bay and Punta Rassa Cove east of a line that bears 352° from the northernmost tip of the northern peninsula on Punta Rassa (approximate latitude 26°29′44″ North, approximate longitude 82°00′33″ West), and south of a line that bears 122° from Intracoastal Waterway Green Channel Marker 99 (approximate latitude 26°31′00″ North, approximate longitude 82°00′52″ West), including all waters of Shell Creek and associated waterways.
              (ix) Watercraft are required to proceed at slow speed all year in all waters of San Carlos Bay and the Caloosahatchee River, including the residential canals of Cape Coral, northeast of a line that bears 302° and 122° from Intracoastal Waterway Green Channel Marker 99 (approximate latitude 26°31′00″ North, approximate longitude 82°00′52″ West), west of a line that bears 346° from Intracoastal Waterway Green Channel Marker 93 (approximate latitude 26°31′37″ North, approximate longitude 81°59′46″ West), and north and northwest of the general contour of the northwestern shoreline of Shell Point and a line that bears approximately 74° from the northernmost tip (approximate latitude 26°31′31″ North, approximate longitude 81°59′57″ West) of Shell Point to said Intracoastal Waterway Green Channel Marker 93, excluding the Intracoastal Waterway between markers 93 and 99 (which is already designated as a Federal manatee protection area, requiring watercraft to proceed at slow speed, and is not impacted by this rule).
              (x) Watercraft are required to proceed at slow speed from April 1 through November 15 and at not more than 25 miles per hour the remainder of the year in all waters of Hell Peckney Bay southeast of Hurricane Bay, northeast of the northern shorelines of Julies Island and the unnamed island immediately northwest of Julies Island and a line that bears 312° from the northwesternmost point of Julies Island (approximate latitude 26°26′37″ North, approximate longitude 81°54′57″ West), northwest of Estero Bay, and southwest of a line beginning at the southernmost point (approximate latitude 26°27′23″ North, approximate longitude 81°55′11″ West) of an unnamed mangrove peninsula in northwest Hell Peckney Bay and bearing 191° to the northernmost point (approximate latitude 26°27′19″ North, approximate longitude 81°55′11″ West) of an unnamed mangrove island, then running along the northern shoreline of said island to its southeasternmost point (approximate latitude 26°27′11″ North, approximate longitude 81°55′05″ West), then bearing 115° to a point (approximate latitude 26°27′03″ North, approximate longitude 81°54′47″ West) on the northwest shoreline of an unnamed mangrove island, then running along the northern shoreline of said island to its northeasternmost point (approximate latitude 26°27′02″ North, approximate longitude 81°54′33″ West), and then bearing 37° to the line's terminus at the westernmost point of an unnamed mangrove peninsula in eastern Hell Peckney Bay.

              (xi) Watercraft are required to proceed at slow speed from April 1 through November 15 and at not more than 25 miles per hour the remainder of the year in all waters of Hendry Creek south of a line that bears 270° from a point (approximate latitude 26°28′40″ North, approximate longitude 81°52′56″ West) on the eastern shoreline of Hendry Creek; and all waters of Estero Bay southeast and east of Hell Peckney Bay, a line that bears 340° from a point (approximate latitude 26°25′56″ North, approximate longitude 81°54′25″ West) on the northern tip of an unnamed mangrove peninsula on the northeastern shoreline of Estero Island, and the northern shoreline of Estero Island, south of Hendry Creek and a line that bears 135° and 315° from Red Channel Marker 18 (approximate latitude 26°27′46″ North, approximate longitude 81°52′00″ West) in Mullock Creek, and north of a line that bears 72° from the northernmost point (approximate latitude 26°24′22″ North, approximate longitude 81°52′34″ West) of Black Island, including the waters of Buccaneer Lagoon at the southern end of Estero Island, but excluding:
              (A) The portions of the marked channels otherwise designated in paragraph (c)(13)(xiii) of this section;
              (B) The Estero River; and
              (C) To waters of Big Carlos Pass east of a line beginning at a point (approximate latitude 26°24′34″ North, approximate longitude 81°53′05″ West) on the eastern shoreline of Estero Island and bearing 36° to a point (approximate latitude 26°24′40″ North, approximate longitude 81°53′00″ West) on the southern shoreline of Coon Key, south of a line beginning at a point (approximate latitude 26°24′36″ North, approximate longitude 81°52′30″ West) on the eastern shoreline of Coon Key and bearing 106° to a point (approximate latitude 26°24′39″ North, approximate longitude 81°52′34″ West) on the southwestern shoreline of the unnamed mangrove island north of Black Island, and west of a line beginning at a point (approximate latitude 26°24′36″ North, approximate longitude 81°52′30″ West) on the southern shoreline of said unnamed mangrove island north of Black Island and bearing 192° to the northernmost point (approximate latitude 26°24′22″ North, approximate longitude 81°52′34″ West) of Black Island.
              (xii) Watercraft are required to proceed at slow speed from April 1 through November 15 and at not more than 25 miles per hour the remainder of the year in all waters of Estero Bay and Big Hickory Bay south of a line that bears 72° from the northernmost point (approximate latitude 26°24′22″ North, approximate longitude 81°52′34″ West) of Black Island, east of the centerline of State Road 865 (but including the waters of the embayment on the eastern side of Black Island and the waters inshore of the mouth of Big Hickory Pass that are west of State Road 865), and north of a line that bears 90° from a point (approximate latitude 26°20′51″ North, approximate longitude 81°50′33″ West) on the eastern shoreline of Little Hickory Island, excluding Spring Creek and the portions of the marked channels otherwise designated under 17.108(c)(13)(xiii) and the portion of Hickory Bay designated in paragraph (c)(13)(xiii) of this section.
              (xiii) Watercraft may not exceed 25 miles per hour all year in:
              (A) All waters of Big Hickory Bay north of a line that bears 90° from a point (approximate latitude 26°20′51” North, approximate longitude 81°50′33″ West) on the eastern shoreline of Little Hickory Island, west of a line beginning at a point (approximate latitude 26°20′48″ North, approximate longitude 81°50′24″ West) on the southern shoreline of Big Hickory Bay and bearing 338° to a point (approximate latitude 26°21′39″ North, approximate longitude 81°50′48″ West) on the water in the northwestern end of Big Hickory Bay near the eastern end of Broadway Channel, south of a line beginning at said point on the water in the northwestern end of Big Hickory Bay and bearing 242° to the northernmost point (approximate latitude 26°21′39″ North, approximate longitude 81°50′50″ West) of the unnamed mangrove island south of Broadway Channel, and east of the eastern shoreline of said mangrove island and a line beginning at the southernmost point of said island (approximate latitude 26°21′07″ North, approximate longitude 81°50′58″ West) and bearing 167° to a point on Little Hickory Island (approximate latitude 26°21′03″ North, approximate longitude 81°50′57″ West);
              (B) All waters of the main marked North-South channel in northern Estero Bay from Green Channel Marker 37 (approximate latitude 26°26′02 North, approximate longitude 81°54′29″ West) to Green Channel Marker 57 (approximate latitude 26°25′08″ North, approximate longitude 81°53′29″ West);
              (C) All waters of the main marked North-South channel in southern Estero Bay south of a line beginning at a point (approximate latitude 26°24′36″ North, approximate longitude 81°52′30″ West) on the southern shoreline of the unnamed mangrove island north of Black Island and bearing 192° to the northernmost point (approximate latitude 26°24′22″ North, approximate longitude 81°52′34″ West) of Black Island, and north and east of Red Channel Marker 62 (approximate latitude 26°21′31″ North, approximate longitude 81°51′20″ West) in Broadway Channel;

              (D) All waters within the portion of the marked channel leading to the Gulf of Mexico through New Pass, west of the North-South channel and east of State Road 865; all waters of the marked channel leading to Mullock Creek north of a line beginning at a point (approximate latitude 26°24′36″ North, approximate longitude 81°52′30″ West) on the eastern shoreline of Coon Key and bearing 106° to a point (approximate latitude 26°24′39″ North, approximate longitude 81°52′34″ West) on the southwestern shoreline of the unnamed mangrove island north of Black Island, and south of Red Channel Marker 18 (approximate latitude 26°27′46″ North, approximate longitude 81°52′00″ West);
              (E) All waters of the marked channel leading from the Mullock Creek Channel to the Estero River, west of the mouth of the Estero River. (This designation only applies if a channel is marked in accordance with permits issued by all applicable State and federal authorities. In the absence of a properly permitted channel, this area is as designated under paragraph (c)(13)(xi) of this section);
              (F) All waters of the marked channel commonly known as Alternate Route Channel, with said channel generally running between Channel Marker 1 (approximate latitude 26°24′29″ North, approximate longitude 81°51′53″ West) and Channel Marker 10 (approximate latitude 26°24′00″ North, approximate longitude 81°51′09″ West);
              (G) All waters of the marked channel commonly known as Coconut Channel, with said channel generally running between Channel Marker 1 (approximate latitude 26°23′44″ North, approximate longitude 81°50′55″ West) and Channel Marker 23 (approximate latitude 26°24′00″ North, approximate longitude 81°50′30″ West);
              (H) All waters of the marked channel commonly known as Southern Passage Channel, with said channel generally running between Channel Marker 1 (approximate latitude 26°22′58″ North, approximate longitude 81°51′57″ West) and Channel Marker 22 (approximate latitude 26°23′27″ North, approximate longitude 81°50′46″ West); and
              (I) All waters of the marked channel leading from the Southern Passage Channel to Spring Creek, west of the mouth of Spring Creek.
              (xiv) Maps of the Pine Island-Estero Bay Manatee Refuge follow:
              
                
                ER07AP05.002
              
              
                
                ER07AP05.003
              
              (14) The Kings Bay Manatee Refuge. A tract of submerged land that includes all waters of Kings Bay, including all tributaries and adjoining waterbodies, upstream of the confluence of Kings Bay and Crystal River, described by a line that bears North 53°00′00″ East (True) from the northeasternmost point of an island on the southwesterly shore of Crystal River (approximate latitude 28°53′32″ North, approximate longitude 82°36′23″ West) to the southwesternmost point of a peninsula of Magnolia Shores (approximate latitude 28°53′38″ North, approximate longitude 82°36′16″ West).
              (i) Area covered. The Kings Bay Manatee Refuge encompasses existing manatee protection areas as described in paragraphs (a)(1) through (a)(7) of this section, and areas outside these sections as depicted on the map in paragraph (c)(14)(ii) of this section.
              (ii) Particular areas. The following springs fall within the boundaries of the Kings Bay Manatee Refuge. A map showing the entire refuge, including these springs, follows:
              
                
                ER16MR12.001
              
              (A) Three Sisters Springs. A tract of submerged land, lying in Section 28, Township 18 South, Range 17 East, Tallahassee Meridian, Citrus County, Florida, more particularly described as follows: For a point of reference, commence at the northwest corner of said Section 28 in an east southeast direction to the canal that begins on the west side of Southeast Cutler Spur Boulevard and runs west-northwest to Kings Bay. The spring is north and east of the northern terminus of Southeast Paradise Avenue along the northern shore of said canal. Three Sisters Springs includes three main and numerous smaller spring vents and a spring run that connects the vents to said canal in Crystal River, Citrus County, Florida. This area is not the same as set forth in paragraph (a)(7) of this section. This area is behind the sanctuary (north from the mouth of the channel) as set forth in paragraph (a)(7) of this section.
              (1) All waterborne activities in this specific area are prohibited from sunset to sunrise from November 15 through March 31 exclusive of the provisions of paragraph (c)(14)(v) of this section.
              (2) Scuba diving and fishing (including but not limited to fishing by hook and line, by cast net, and by spear) are also prohibited in this specific area from November 15 through March 31 exclusive of the provisions of paragraph (c)(14)(v) of this section.
              (3) If the provisions of paragraph (c)(14)(vi) of this section are put in effect, all waterborne activities are prohibited in this specific area for the duration established under paragraph (c)(14)(vi) of this section.
              (B) House Spring. A tract of submerged land, lying in Section 21, Township 18 South, Range 17 East, Tallahassee Meridian, Citrus County, Florida, more particularly described as follows: For a point of reference, commence at the southwest corner of said Section 21 in an east-northeast direction to the northeasternmost corner of Hunter Spring Run. The spring is immediately west of and adjacent to Northeast 2nd Court in Crystal River, Citrus County, Florida.
              (C) Jurassic Spring. A tract of submerged land, lying in Section 21, Township 18 South, Range 17 East, Tallahassee Meridian, Citrus County, Florida, more particularly described as follows: For a point of reference, commence at the southwest corner of said Section 21 in an east northeast direction to the eastern shore of Hunter Spring Run. The spring is immediately west of the western terminus of Bayshore Drive in Crystal River, Citrus County, Florida.
              (D) Idiot's Delight Number 2 Spring. A tract of submerged land, lying in Section 28, Township 18 South, Range 17 East, Tallahassee Meridian, Citrus County, Florida, more particularly described as follows: For a point of reference, commence at the northwest corner of said Section 28 in an east southeast direction to the canal that begins on the west side of Southeast Cutler Spur Boulevard and runs west-northwest to Kings Bay. The spring is north and east of the northern terminus of Southeast Paradise Avenue along the northern shore of said canal just east of the southern terminus of the Three Sisters Springs run in Crystal River, Citrus County, Florida.
              (iii) Speed and anchoring restrictions. (A) Throughout the entire year, watercraft speeds are restricted to slow speed throughout the manatee refuge with the following exceptions:
              (1) A posted area generally north of Buzzard Island, exclusive of shoreline slow-speed buffer zones, where watercraft may travel at speeds up to 25 miles per hour during daylight hours (sunrise to sunset) from June 1 through August 15;
              (2) Those areas where access is precluded (manatee sanctuaries, no-entry areas); or
              (3) Areas where more restrictive speed restrictions are in effect.
              (B) From June 1 through August 15, anchorage (other than emergency anchorage) of watercraft is prohibited in the posted high speed (25 miles per hour) area around Buzzard Island referenced in paragraph (c)(14)(iii)(A) of this section.
              (iv) Time and area prohibitions. When the provisions of paragraphs (c)(14)(v) or (vi) of this section are in effect (November 15 through March 31 and April 1 through November 14, respectively), all waterborne activities, including swimming, diving (including skin and scuba diving), snorkeling, water skiing, surfing, fishing (including with hook and line, by cast net, or spear), and the use of water vehicles (including but not limited to boats powered by engine, wind, or other means; ships powered by engine, wind, or other means; barges, surfboards, personal watercraft, water skis, and any other devices or mechanisms capable of locomotion on, across, or underneath the surface of the water) are prohibited in areas that are adjacent to and within specified distances from the existing manatee sanctuaries located in Kings Bay (defined in paragraphs (a)(1) through (a)(7) of this section) and the springs defined in paragraph (c)(14)(ii) of this section: Three Sisters Springs, House Spring, Jurassic Spring, and Idiot's Delight Number 2 Spring.
              (v) Expanded temporary no-entry area (November 15 through March 31). When manatees exceed the capacity of an existing manatee sanctuary or shift usage around an existing manatee sanctuary or shift usage to Three Sisters Springs, House Spring, Jurassic Spring, and Idiot's Delight Number 2 Spring, due to water or weather or other conditions, we will designate “no-entry” areas from November 15 through March 31 as appropriate and necessary around any of these sites. The determination to designate and subsequently remove no-entry areas around existing manatee sanctuaries and Three Sisters Springs, House Spring, Jurassic Spring, and Idiot's Delight Number 2 Spring within the Kings Bay Manatee Refuge will be based on aerial survey observations of manatees using the existing sanctuary sites, current weather information, and other sources of credible, relevant information. We will designate no-entry areas within Kings Bay Manatee Refuge and outside of existing sanctuaries as follows:
              (A) For the sanctuaries set forth in paragraphs (a)(1) through (a)(6) of this section, to a distance not to exceed 100 feet from the existing sanctuary boundary.
              (B) For the Three Sisters Springs Sanctuary, to a distance not to exceed 400 feet from the existing boundary. We do not intend to completely mark off the manmade channel. Expansions could occur directly around the existing sanctuary and north into the area locally known as Three Sisters Springs.
              (C) For House Spring and Jurassic Spring, an area that does not exceed 100 feet from the associated spring vents.
              (D) For Idiot's Delight Number 2 Spring, an area that does not exceed 25 feet from the associated spring vent. Any temporary designation will be configured to avoid the manmade channel in the canal and will not block access into Three Sisters Springs.
              (vi) Temporary no-entry areas (April 1 through November 14). Temporary no-entry area designations may be made in the existing manatee sanctuaries located in Kings Bay defined in paragraphs (a)(1) through (a)(7) and paragraphs (c)(14)(v)(A) through (D) of this section prior to November 15 and after March 31 during cold fronts when manatees are present. Designations will remain in effect for the duration of a cold front and only when there is regular manatee use; temporary no-entry area designations will remain in effect for no longer than 14 consecutive days.
              (vii) Posting of temporary no-entry areas designated in accordance with paragraph (c)(14)(v) or (vi) of this section. Additional temporary protection areas will be posted to distances as described in paragraph (c)(14)(v) of this section and identified by the following devices: buoys, float lines, signs, advisories from onsite Service employees and their designees, or other methods.
              (viii) Notifications of temporary no-entry areas designated in accordance with paragraph (c)(14)(v) or (vi) of this section. When we determine that the provisions of paragraph (c)(14)(v) or (vi) of this section are appropriate, the temporary protection areas will be designated and posted to distances as described in paragraph (c)(14)(v) of this section. No-entry area designations will occur immediately. We will advise the public of designations through public notice(s) announcing and describing the measures in a local newspaper and other media, including but not limited to, local television and radio broadcasts, Web sites and other news outlets, as soon as time permits. Onsite Service employees and their designees, when present, may also inform waterway users of designations.
              (ix) Prohibited activities (year-round). We specifically identify and prohibit the activities set forth in this paragraph to prevent the take of one or more manatees by individuals engaged in waterborne activities while in the water, in boats, or on-shore within the Kings Bay Manatee Refuge. In regard to these prohibited activities, we consider a resting manatee to be a mostly motionless manatee that rises to breathe from the water bottom, in the water column, or on the water's surface. While resting, a manatee may make minor changes in its posture and may slightly shift its position. Minor changes in posture occur when resting manatees breathe or roll. Resting manatees may also make slight movements with their flippers or tail to compensate for drift, etc. Prohibited activities include:
              (A) Chasing or pursuing manatee(s).
              (B) Disturbing or touching a resting or feeding manatee(s).
              (C) Diving from the surface on to a resting or feeding manatee(s).
              (D) Cornering or surrounding or attempting to corner or surround a manatee(s).
              (E) Riding, holding, grabbing, or pinching or attempting to ride, hold, grab, or pinch a manatee(s).
              (F) Poking, prodding, or stabbing or attempting to poke, prod, or stab a manatee(s) with anything, including your hands and feet.
              (G) Standing on or attempting to stand on manatee(s).
              (H) Separating a mother and calf or attempting to separate a mother and calf.
              (I) Separating manatee(s) from a group or attempting to separate manatee(s) from a group.
              (J) Giving manatee(s) anything to eat or drink or attempting to give manatee(s) anything to eat or drink.
              (K) Actively initiating contact with belted or tagged manatee(s) and associated gear, including any belts, harnesses, tracking devices, or antennae.
              (L) Interfering with rescue and research activities.
              [45 FR 74881, Nov. 12, 1980, as amended at 57 FR 5990, Feb. 19, 1992; 59 FR 24658, May 12, 1994; 63 FR 55556, Oct. 16, 1998; 67 FR 693, Jan. 7, 2002; 67 FR 66473, Nov. 8, 2002; 68 FR 46898, Aug. 6, 2003; 69 FR 40805, July 7, 2004; 70 FR 17874, Apr. 7, 2005; 70 FR 21969, Apr. 28, 2005; 70 FR 29458, May 23, 2005; 77 FR 15631, Mar. 16, 2012]
            
            
              §§ 17.109-17.199
              [Reserved]
            
          
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of October 1, 2018)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        Overseas Private Investment Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII
        Grain Inspection, Packers and Stockyards Administration (Federal Grain Inspection Service), Department of Agriculture (Parts 800—899)
        IX

        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        Rural Telephone Bank, Department of Agriculture (Parts 1600—1699)
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        Local Television Loan Guarantee Board (Parts 2200—2299)
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII
        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
      
      
        
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Immigration and Naturalization) (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Grain Inspection, Packers and Stockyards Administration (Packers and Stockyards Programs), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        Office of Thrift Supervision, Department of the Treasury (Parts 500—599)
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        Federal Housing Finance Board (Parts 900—999)
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII

        Federal Housing Finance Agency (Parts 1200—1299)
        
        XIII
        Financial Stability Oversight Council (Parts 1300—1399)
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII
        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX

        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        
        XI
        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        
        III
        Social Security Administration (Parts 400—499)
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        Title 23—Highways
        I

        Federal Highway Administration, Department of Transportation (Parts 1—999)
        
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        X
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Interstate Land Sales Registration Program) (Parts 1700—1799)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX

        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Parts 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—699)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V

        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII
        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I

        Office for Civil Rights, Department of Education (Parts 100—199)
        
        II
        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199)
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of October 1, 2018)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Committee of the Federal Register
      1, I
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, IX, X, XI
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, IX, X, XI
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Telephone Bank
      7, XVI
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazardous Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council on Environmental Quality
      40, V
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense Contract Audit Agency
      32, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, I, XII; 48, 54
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy Department
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      
      National Security Council
      32, XXI; 47, 2
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      Family Assistance, Office of
      45, II
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Housing Finance Board
      12, IX
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      General
      41, 300
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring,  Office of
      24, IV
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment and Training Administration
      20, V
      Employment Standards Administration
      20, VI
      Federal Acquisition Regulation
      48, 29
      
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Local Television Loan Guarantee Board
      7, XX
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      Natural Resources Conservation Service
      7, VI
      Natural Resource Revenue, Office of
      30, XII
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Overseas Private Investment Corporation
      5, XXXIII; 22, VII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, XXXV; 5, IV; 45, VIII
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public Contracts, Department of Labor
      41, 50
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Public Health Service
      42, I
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Telephone Bank
      7, XVI
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Thrift Supervision Office, Department of the Treasury
      12, V
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X;5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Thrift Supervision, Office of
      12, V
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      50 CFR (10-1-18 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2013 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.fdsys.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.fdsys.gov.
      
      
        2013-2015
        (No regulations published)
      
      
        2016
        50 CFR
        81 FR
        Page
        Chapter I
        17.99 Heading, (k)(62)(ii), (65)(ii), (70)(ii) and (77)(ii) revised; (i)(2)(i), (3)(i), (4)(i), (5)(i), (6)(i), (7)(i), (ii), (8)(i), (16)(i), (17)(i), (18)(i), (35) table, (j)(1), (2), (k)(62) introductory text, (65) introductory text, (70) introductory text, (77) introductory text, (104) table, (l)(1) and (2) amended
        18009
      
      
        2017
        50 CFR
        83 FR
        Page
        Chapter I
        17.99 (k)(2) through (52), (k)(57) through (99) and (k)(103) remove and reserve paragraph (i); (k)(2) through (28), (k)(31) through (32), (k)(34) through (43), (k)(45) through (52), and (k)(57) through (99) remove ``NOTE'' from paragraph (ii); (k)(29), (30), (33) and (44) remove ``NOTE'' from paragraph (iii)
        49755
      
      
        2018
        (Regulations published from January 1, 2018, through October 1, 2018)
        50 CFR
        83 FR
        Page
        Chapter I
        17.99 (k)(40) through (52) redesignated as (k)(41) through (53);  new (k)(46) through (53), (104), and (105) redesignated as (k)(48) through (55), (115), and (116); new (k)(40), new (46), new (47), new (104), new (105), and new (106) through (114) added; (k)(97)(ii) and (l)(1) amended; (k) introductory text, (1), (100), (101), (102), and new (115) revised
        42424
        
      
      ○
    
  
